 


116 HR 9064 IH: Refurbishing the Pillars of American Exceptionalism Act of 2020
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 9064 
IN THE HOUSE OF REPRESENTATIVES 
 
December 31, 2020 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Ways and Means, Education and Labor, Natural Resources, House Administration, Rules, Appropriations, Agriculture, Oversight and Reform, Veterans' Affairs, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend and improve Federal law in the areas of immigration, health care, the Constitution, education, trade, veterans affairs, welfare, tax, and other matters. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Refurbishing the Pillars of American Exceptionalism Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Division A—______ 
Title I—Birthright Citizenship 
Sec. 101. Short title. 
Sec. 102. Citizenship at birth for certain persons born in the United States. 
Title II—ObamaCare Repeal 
Sec. 201. Short title. 
Sec. 202. Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. 
Title III—Barring PPACA Supreme Court cases from citation 
Sec. 301. Barring PPACA Supreme Court cases from citation. 
Title IV—Protect Interstate Commerce 
Sec. 401. Short title. 
Sec. 402. Prohibition against interference by State and local governments with production or manufacture of items in other States. 
Sec. 403. Federal cause of action to challenge State regulation of interstate commerce. 
Sec. 404. Agricultural product defined. 
Title V—Establishing Mandatory Minimums for Illegal Reentry 
Sec. 501. Short title. 
Sec. 502. Increased penalties for reentry of removed aliens. 
Title VI—Sarah’s Law 
Sec. 601. Short title. 
Sec. 602. Mandatory detention of certain aliens charged with a crime resulting in death or serious bodily injury. 
Sec. 603. Savings provision. 
Title VII—Heartbeat Protection 
Sec. 701. Short title. 
Sec. 702. Abortions prohibited without a check for fetal heartbeat, or if a fetal heartbeat is detectable. 
Title VIII—Sanctity of Life 
Sec. 801. Short title. 
Sec. 802. Findings and declaration. 
Sec. 803. Limitation on jurisdiction. 
Sec. 804. Limitation on jurisdiction. 
Sec. 805. Effective date. 
Sec. 806. Severability. 
Title IX—Tax Free Health Insurance 
Sec. 901. Short title. 
Sec. 902. Deduction for premiums for health insurance. 
Title X—American Future Healthcare 
Sec. 1001. Short title. 
Sec. 1002. Reform of Health Savings Accounts. 
Sec. 1003. HSA Rollover to Medicare Advantage MSA. 
Sec. 1004. Treatment of direct primary care service arrangement fees as medical expense. 
Sec. 1005. Allowing certain individuals with alternative health coverage to choose to opt out of the Medicare part A benefit. 
Title XI 
Subtitle A—Choices in Education Act 
Sec. 1101. Short title. 
Sec. 1102. Repeal of Elementary and Secondary Education Act and limitation on secretarial authority. 
Sec. 1103. Block grants to states. 
Sec. 1104. Application. 
Sec. 1105. Education voucher program requirements. 
Sec. 1106. Definitions. 
Subtitle B—No Hungry Kids Act 
Sec. 1121. Short title. 
Sec. 1122. Repeal of rule. 
Sec. 1123. Limits on certain nutritional requirements. 
Title XII—Religious Worker Visa Reciprocity 
Sec. 1201. Short title. 
Sec. 1202. Requiring reciprocal immigration treatment. 
Title XIII—Termination of EB–5 program 
Sec. 1301. Termination of EB–5 program. 
Title XIV—Expatriate Terrorist 
Sec. 1401. Short title. 
Sec. 1402. Loss of nationality due to support of terrorism. 
Sec. 1403. Revocation or denial of passports and passport cards to individuals who are members of foreign terrorist organizations. 
Title XV—Silencers Help Us Save Hearing 
Sec. 1501. Short title. 
Sec. 1502. Equal treatment of silencers and firearms. 
Sec. 1503. Treatment of certain silencers. 
Sec. 1504. Preemption of certain State laws in relation to firearm silencers. 
Sec. 1505. Silencers and mufflers not to be federally regulated. 
Title XVI—Protect American IPR 
Sec. 1601. Short title. 
Sec. 1602. Study and report on violations of United States intellectual property rights in China or by Chinese persons. 
Sec. 1603. Imposition of duties on merchandise from China and distribution of proceeds of such duties to holders of certain United States intellectual property rights. 
Sec. 1604. Compensation for losses borne by holders of United States intellectual property rights. 
Title XVII—Sunset Act 
Sec. 1701. Short title. 
Sec. 1702. Congressional review of agency rulemaking. 
Title XVIII—Illegal Deduction Elimination 
Sec. 1801. Short title. 
Sec. 1802. Clarification that wages paid to unauthorized aliens may not be deducted from gross income. 
Sec. 1803. Modification of E–Verify Program. 
Title XIX—English Language Unity 
Sec. 1901. Short title. 
Sec. 1902. Findings. 
Sec. 1903. English as official language of the United States. 
Sec. 1904. General rules of construction for English language texts of the laws of the United States. 
Sec. 1905. Implementing regulations. 
Sec. 1906. Effective date. 
Title XX—Davis-Bacon Repeal 
Sec. 2001. Short title. 
Sec. 2002. Repeal of Davis-Bacon wage requirements. 
Sec. 2003. Effective date and limitation. 
Title XXI—Census Accuracy 
Sec. 2101. Short title. 
Sec. 2102. Citizenship or lawful presence status on census questionnaires. 
Title XXII—Truth in Employment 
Sec. 2201. Short title. 
Sec. 2202. Findings and purpose. 
Sec. 2203. Protection of employer rights. 
Title XXIII—E-bonding for Immigration Integrity 
Sec. 2301. Short title. 
Sec. 2302. Requirement of bond. 
Sec. 2303. Visa overstay rate categories. 
Sec. 2304. E-bond Enforcement Fund. 
Sec. 2305. Report. 
Sec. 2306. Definitions. 
Title XXIV—Restoring Maximum Mobility to Our Nation’s Veterans 
Sec. 2401. Short title. 
Sec. 2402. Wheelchairs for veterans with service-connected disabilities. 
Title XXV—End Sanctuaries and Help Our American Homeless and Veterans 
Sec. 2501. Short title. 
Sec. 2502. Findings. 
Sec. 2503. Treatment of sanctuary jurisdictions. 
Sec. 2504. Private right of action. 
Title XXVI—Social Security Integrity Act of 2020 
Sec. 2601. Short title. 
Sec. 2602. Findings. 
Sec. 2603. Implementation of OIG recommendations. 
Title XXVII—HJ Res 47 
Title XXVIII—HJ Res 49 
Title XXIX—Protecting Access to Care 
Sec. 2901. Short title. 
Sec. 2902. Encouraging speedy resolution of claims. 
Sec. 2903. Compensating patient injury. 
Sec. 2904. Maximizing patient recovery. 
Sec. 2905. Authorization of payment of future damages to claimants in health care lawsuits. 
Sec. 2906. Product liability for health care providers. 
Sec. 2907. Definitions. 
Sec. 2908. Effect on other laws. 
Sec. 2909. Rules of construction. 
Sec. 2910. Effective date. 
Sec. 2911. Limitation on expert witness testimony. 
Sec. 2912. Communications following unanticipated outcome. 
Sec. 2913. Expert witness qualifications. 
Sec. 2914. Affidavit of merit. 
Sec. 2915. Notice of intent to commence lawsuit. 
Title XXX—Consolidation of Federal welfare programs 
Sec. 3001. Sense of congress. 
Division B—Fair Tax Act 
Sec. 1. Short title; table of contents. 
Sec. 2. Congressional findings. 
Title I—Repeal of the Income Tax, Payroll Taxes, and Estate and Gift Taxes 
Sec. 101. Income taxes repealed. 
Sec. 102. Payroll taxes repealed. 
Sec. 103. Estate and gift taxes repealed. 
Sec. 104. Conforming amendments; effective date. 
Title II—Sales Tax Enacted 
Sec. 201. Sales tax. 
Sec. 202. Conforming and technical amendments. 
Title III—Other Matters 
Sec. 301. Phase-out of administration of repealed Federal taxes. 
Sec. 302. Administration of other Federal taxes. 
Sec. 303. Sales tax inclusive Social Security benefits indexation. 
Title IV—Sunset of Sales Tax if Sixteenth Amendment not Repealed 
Sec. 401. Elimination of sales tax if Sixteenth Amendment not repealed. 
Division C—Constitutional Amendments 
Title I—Repeal of 16th Amendment 
Sec. I Repeal of 16th Amendment. 
Title II—Apportionment of Representatives 
Sec. II Apportionment of Representatives. 
A______ 
IBirthright Citizenship 
101.Short titleThis title may be cited as the Birthright Citizenship Act of 2020. 102.Citizenship at birth for certain persons born in the United States (a)In generalSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended— 
(1)by inserting (a) In general.— before The following; (2)by redesignating subsections (a) through (h) as paragraphs (1) through (8), respectively; and 
(3)by adding at the end the following:  (b)DefinitionAcknowledging the right of birthright citizenship established by section 1 of the 14th amendment to the Constitution, a person born in the United States shall be considered ‘subject to the jurisdiction’ of the United States for purposes of subsection (a)(1) if the person is born in the United States of parents, one of whom is— 
(1)a citizen or national of the United States; (2)an alien lawfully admitted for permanent residence in the United States whose residence is in the United States; or 
(3)an alien performing active service in the armed forces (as defined in section 101 of title 10, United States Code).. (b)ApplicabilityThe amendment made by subsection (a)(3) shall not be construed to affect the citizenship or nationality status of any person born before the date of the enactment of this Act. 
IIObamaCare Repeal 
201.Short titleThis title may be cited as the ObamaCare Repeal Act. 202.Repeal of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (a)Patient Protection and Affordable Care ActEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 
(b)Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. IIIBarring PPACA Supreme Court cases from citation 301.Barring PPACA Supreme Court cases from citationUnder Article 3, Section 2, which allows Congress to provide exceptions and regulations for Supreme Court consideration of cases and controversies, the following cases are barred from citation for the purpose of precedence in all future cases after enactment: Nat'l Fed'n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566, 2573, 183 L. Ed. 2d 450 (2012) and King v. Burwell, 135 S. Ct. 2480, 2485, 192 L. Ed. 2d 483 (2015) and Burwell v. Hobby Lobby Stores Inc., 134 S. Ct. 2751, 2782, 189 L. Ed. 2d 675 (2014). 
IVProtect Interstate Commerce 
401.Short titleThis title may be cited as the Protect Interstate Commerce Act of 2020. 402.Prohibition against interference by State and local governments with production or manufacture of items in other StatesConsistent with article I, section 8, clause 3 of the Constitution of the United States, the government of a State or locality therein shall not impose a standard or condition on the production or manufacture of any agricultural product sold or offered for sale in interstate commerce if— 
(1)such production or manufacture occurs in another State; and (2)the standard or condition is in addition to the standards and conditions applicable to such production or manufacture pursuant to— 
(A)Federal law; and (B)the laws of the State and locality in which such production or manufacture occurs. 
403.Federal cause of action to challenge State regulation of interstate commerce 
(a)Private right of actionA person, including, but not limited to, a producer, transporter, distributer, consumer, laborer, trade association, the Federal Government, a State government, or a unit of local government, which is affected by a regulation of a State or unit of local government which regulates any aspect of an agricultural product, including any aspect of the method of production, which is sold in interstate commerce, or any means or instrumentality through which such an agricultural product is sold in interstate commerce, may bring an action in the appropriate court to invalidate such a regulation and seek damages for economic loss resulting from such regulation. (b)Preliminary injunctionUpon a motion of the plaintiff described in subsection (a), the court shall issue a preliminary injunction to preclude the State or unit of local government from enforcing the regulation at issue until such time as the court enters a final judgment in the case, unless the State or unit of local government proves by clear and convincing evidence that— 
(1)the State or unit of local government is likely to prevail on the merits at trial; and (2)the injunction would cause irreparable harm to the State or unit of local government. 
(c)Statute of limitationsNo action shall be maintained under this section unless it is commenced within 10 years after the cause of action arose. 404.Agricultural product definedIn this title, the term agricultural product has the meaning given such term in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626). 
VEstablishing Mandatory Minimums for Illegal Reentry 
501.Short titleThis title may be cited as Sarah’s Law or as the Establishing Mandatory Minimums for Illegal Reentry Act of 2020. 502.Increased penalties for reentry of removed aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended— 
(1)in subsection (a), in the matter following paragraph (2) by striking fined under title 18, United States Code, or imprisoned not more than 2 years, or both and inserting imprisoned not less than 5 years and not more than 6 years; and (2)in subsection (b)— 
(A)in paragraph (1), by striking fined under title 18, United States Code, imprisoned not more than 10 years, or both and inserting imprisoned not less than 5 and not more than 10 years, and may, in addition, be fined under title 18, United States Code; (B)in paragraph (2), by striking fined under such title, imprisoned not more than 20 years, or both and inserting imprisoned not less than 5 and not more than 20 years and may, in addition, be fined under such title; and 
(C)in paragraph (4), by striking fined under title 18, United States Code, imprisoned for not more than 10 years, or both and inserting imprisoned for not less than 5 and not more than 10 years and may, in addition, be fined under such title. VISarah’s Law 601.Short titleThis title may be cited as Sarah’s Law. 
602.Mandatory detention of certain aliens charged with a crime resulting in death or serious bodily injurySection 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)) is amended— (1)in paragraph (1)— 
(A)in subparagraphs (A) and (B), by striking the comma at the end of each subparagraph and inserting a semicolon; (B)in subparagraph (C)— 
(i)by striking sentence and inserting sentenced; and (ii)by striking , or and inserting a semicolon; 
(C)in subparagraph (D), by striking the comma at the end and inserting ; or; and (D)by inserting after subparagraph (D) the following: 
 
(E) 
(i) 
(I)was not inspected and admitted into the United States; (II)held a nonimmigrant visa (or other documentation authorizing admission into the United States as a nonimmigrant) that has been revoked under section 221(i); or 
(III)is described in section 237(a)(1)(C)(i); and (ii)has been charged by a prosecuting authority in the United States with any crime that resulted in the death or serious bodily injury (as defined in section 1365(h)(3) of title 18, United States Code) of another person,; and 
(2)by adding at the end the following:  (3)Notification requirementUpon encountering or gaining knowledge of an alien described in paragraph (1), the Assistant Secretary of Homeland Security for Immigration and Customs Enforcement shall make reasonable efforts— 
(A)to obtain information from law enforcement agencies and from other available sources regarding the identity of any victims of the crimes for which such alien was charged or convicted; and (B)to provide the victim or, if the victim is deceased, a parent, guardian, spouse, or closest living relative of such victim, with information, on a timely and ongoing basis, including— 
(i)the alien’s full name, aliases, date of birth, and country of nationality; (ii)the alien’s immigration status and criminal history; 
(iii)the alien’s custody status and any changes related to the alien’s custody; and (iv)a description of any efforts by the United States Government to remove the alien from the United States.. 
603.Savings provisionNothing in this title, or the amendments made by this title, may be construed to limit the rights of crime victims under any other provision of law, including section 3771 of title 18, United States Code. VIIHeartbeat Protection 701.Short titleThis title may be cited as the Heartbeat Protection Act of 2020. 
702.Abortions prohibited without a check for fetal heartbeat, or if a fetal heartbeat is detectable 
(a)Abortions prohibited without a check for fetal heartbeat, or if a fetal heartbeat is detectableChapter 74 of title 18, United States Code, is amended— (1)in the chapter heading, by striking Partial-Birth; 
(2)by inserting after section 1531 the following:  1532.Abortions prohibited without a check for fetal heartbeat, or if a fetal heartbeat is detectable (a)OffenseAny physician who knowingly performs an abortion and thereby kills a human fetus— 
(1)without determining, according to standard medical practice, whether the fetus has a detectable heartbeat; (2)without informing the mother of the results of that determination; or 
(3)after determining, according to standard medical practice, that the fetus has a detectable heartbeat,shall be fined under this title or imprisoned not more than 5 years, or both. This subsection does not apply to an abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, but not including psychological or emotional conditions.  (b)Defendant may seek hearingA defendant indicted for an offense under this section may seek a hearing before the State Medical Board on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, but not including psychological or emotional conditions. The findings on that issue are admissible on that issue at the trial of the defendant. Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than 30 days to permit such a hearing to take place. 
(c)No liability for the mother on whom abortion is performedA mother upon whom an abortion is performed may not be prosecuted under this section, for a conspiracy to violate this section, or for an offense under section 2, 3, or 4 of this title based on a violation of this section. (d)Requirement for data retentionThe physician shall include in the medical file of the mother documentation of the determination, according to standard medical practice, of whether the fetus has a detectable heartbeat, the results of that determination, notification of the mother of those results, and any information entered into evidence in any proceedings under subsection (b). Paragraph (j)(2) of section 164.530 of title 45, Code of Federal Regulations, shall apply to such documentation. 
(e)SeverabilityIf any provision of this section or the application of such provision to any person or circumstance is held to be invalid, the remainder of this section and the application of the provisions of the remainder to any person or circumstance shall not be affected thereby.; and (3)in the table of sections, by inserting after the item pertaining to section 1841 the following: 
 
 
1532. Abortions prohibited without a check for fetal heartbeat, or if a fetal heartbeat is detectable.. 
(b)Clerical amendmentThe table of chapters for part I of title 18, United States Code, is amended, in the item relating to chapter 74, to read as follows:   74.Abortions1531. VIIISanctity of Life 801.Short titleThis title may be cited as the Sanctity of Life Act of 2020. 
802.Findings and declaration 
(a)FindingsCongress finds that uncontroverted scientific evidence has always shown that actual human life exists from the moment of conception. (b)DeclarationUpon the basis of these findings, and in the exercise of the powers of the Congress, the Congress hereby declares that human life shall be deemed to exist from fertilization, without regard to race, sex, age, health, defect, or condition of dependency and person shall include all human life as defined herein. Congress further recognizes that each State has a compelling interest in protecting the lives of those within the State’s jurisdiction whom the State rationally regards as human beings. 
803.Limitation on jurisdiction 
(a)Chapter 81 of title 28, United States Code, is amended by adding the following new section and renumbering any appropriate section accordingly:  1261.Appellate jurisdiction; limitations Notwithstanding the provisions of sections 1253, 1254, and 1257 of this chapter, the Supreme Court shall not have jurisdiction to review, by appeal, writ of certiorari, or otherwise, any case arising out of any statute, ordinance, rule, regulation, practice, or any part thereof, or arising out of any act interpreting, applying, enforcing, or effecting any statute, ordinance, rule, regulation, or practice, on the grounds that such statute, ordinance, rule, regulation, practice, act, or part thereof (1) protects the rights of human persons between conception and birth, or (2) prohibits, limits, or regulates (a) the performance of abortions or (b) the provision of public expense of funds, facilities, personnel, or other assistance for the performance of abortions.. 
(b)The section analysis of chapter 81 of title 28 is amended by adding the following new item:   1261. Appellate jurisdiction; limitations.. 804.Limitation on jurisdiction (a)Chapter 85 of title 28, United States Code, is amended by adding at the end thereof the following new section and renumbering any appropriate section accordingly: 
 
1370.Limitations on jurisdiction 
Notwithstanding any other provision of law, the district courts shall not have jurisdiction of any case or question which the Supreme Court does not have jurisdiction to review under section 1261 of this title.. (b)The section analysis at the beginning of chapter 85 of title 28 is amended by adding at the end thereof the following new item: 
 
 
1370. Limitations on jurisdiction.. 
805.Effective dateThe provisions of this title shall take effect immediately upon enactment. 806.SeverabilityIf any provision of this title or the application thereof to any person or circumstance is judicially determined to be invalid, the validity of the remainder of the Act and the application of such provision to other persons and circumstances shall not be affected by such determination. 
IXTax Free Health Insurance 
901.Short titleThis title may be cited as the Tax Free Health Insurance Act of 2020. 902.Deduction for premiums for health insurance (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Deduction for premiums for health insuranceIn the case of an individual, there shall be allowed as a deduction to the taxpayer for the taxable year amounts paid by the taxpayer for insurance which constitutes medical care (as defined in section 213(d)) for the taxpayer and the taxpayer’s spouse and dependents. No amount shall be taken into account under the preceding sentence if a deduction or credit is allowed for such amount under this chapter or to any other taxpayer.. (b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph: 
 
(22)Deduction for premiums for health insuranceThe deduction allowed by section 224.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 and adding at the end the following new items: 
 
 
Sec. 224. Deduction for premiums for health insurance.  
Sec. 225. Cross reference.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. XAmerican Future Healthcare 1001.Short titleThis title may be cited as the American Future Healthcare Act of 2020. 
1002.Reform of Health Savings Accounts 
(a)Repeal of high deductible health plan requirementSection 223(a) of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction for a taxable year an amount equal to the aggregate amount paid in cash during such taxable year by or on behalf of such individual to a health savings account of such individual.. 
(b)Increase in deductible HSA contribution limitationsSection 223(b)(1) of such Code is amended by striking the sum of the monthly and all that follows through eligible individual and inserting $10,000 ($20,000 in the case of a joint return). (c)Medicare eligible individuals eligible To contribute to HSASection 223(b) of such Code is amended by striking paragraph (7). 
(d)Purchase of health insuranceSection 223(d)(2) of such Code is amended— (1)by striking subparagraphs (B) and (C), and 
(2)by striking Qualified medical expenses.— and all that follows through The term and inserting Qualified medical expenses.—The term. (e)Cost-of-Living adjustment for catchup contributionsSection 223(f)(1) of such Code (as redesignated by subsection (g)(3)) is amended by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting In the case of a taxable year beginning after December 31, 2019, each dollar amount in paragraphs (1) and (2) of subsection (b). 
(f)Cost-of-Living adjustment indexed to CPI medical care componentSection 223(f) (as so redesignated) is amended by adding at the end the following new paragraph:  (3)CPI medical care component (A)In generalFor purposes of paragraph (1), the cost-of-living adjustment determined under section 1(f)(3) for the calendar year shall be determined by substituting CPI medical care component for CPI. 
(B)CPI medical care componentFor purposes of subparagraph (A), the term CPI medical care component means the medical care component for the Consumer Price Index for All Urban Consumers published by the Department of Labor.. (g)Conforming amendments (1)Section 223(b) of such Code is amended by striking paragraphs (2), (5), and (8) and by redesignating paragraphs (3), (4), and (6) as paragraphs (2), (3), and (4), respectively. 
(2)Section 223(b)(3) of such Code (as redesignated by paragraph (1)) is amended by striking the last sentence. (3)Section 223 of such Code is amended by striking subsection (c) and redesignating subsections (d) through (h) as subsections (c) through (g), respectively. 
(4)Section 223(c)(1)(A) of such Code (as redesignated by paragraph (3)) is amended— (A)by striking subsection (f)(5) and inserting subsection (e)(5); and 
(B)in clause (ii) by striking the sum of— and all that follows and inserting the dollar amount in effect under subsection (b)(1).. (5)Section 223(f)(1) (as redesignated by paragraph (3)) is amended by striking calendar year 2003 and inserting calendar year 2014. 
(6)Section 26(b)(2)(U) of such Code is amended by striking section 223(f)(4) and inserting section 223(e)(4). (7)Sections 35(g)(3), 220(f)(5)(A), 848(e)(1)(v), 4973(a)(5), and 6051(a)(12) of such Code are each amended by striking section 223(d) each place it appears and inserting section 223(c). 
(8)Section 106(d)(1) of such Code is amended— (A)by striking who is an eligible individual (as defined in section 223(c)(1)); and 
(B)by striking section 223(d) and inserting section 223(c). (9)Section 408(d)(9) of such Code is amended— 
(A)in subparagraph (A) by striking who is an eligible individual (as defined in section 223(c)) and; and (B)in subparagraph (C) by striking computed on the basis of the type of coverage under the high deductible health plan covering the individual at the time of the qualified HSA funding distribution. 
(10)Section 877A(g)(6) of such Code is amended by striking 223(f)(4) and inserting 223(e)(4). (11)Section 4973(g) of such Code is amended— 
(A)by striking section 223(d) and inserting section 223(c); (B)in paragraph (2), by striking section 223(f)(2) and inserting section 223(e)(2); and 
(C)by striking section 223(f)(3) and inserting section 223(e)(3). (12)Section 4975 of such Code is amended— 
(A)in subsection (c)(6)— (i)by striking section 223(d) and inserting section 223(c); and 
(ii)by striking section 223(e)(2) and inserting section 223(d)(2); and (B)in subsection (e)(1)(E), by striking section 223(d) and inserting section 223(c). 
(13)Section 6693(a)(2)(C) of such Code is amended by striking section 223(h) and inserting section 223(g). (h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 
1003.HSA Rollover to Medicare Advantage MSA 
(a)In generalSection 138(b)(2) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by adding or at the end of subparagraph (C), and by adding at the end the following new subparagraph:  (C)an HSA rollover contribution described in subsection (d)(5),. 
(b)HSA rollover contributionSection 138(c) of such Code is amended by adding at the end the following new paragraph:  (5)Rollover contributionAn amount is described in this paragraph as a rollover contribution if it meets the requirement of subparagraphs (A) and (B). 
(A)In generalThe requirements of this subparagraph are met in the case of an amount paid or distributed from a health savings to the account beneficiary to the extent the amount is received is paid into a Medicare Advantage MSA of such beneficiary not later than the 60th day after the day on which the beneficiary receives the payment or distribution. (B)LimitationThis paragraph shall not apply to any amount described in subparagraph (A) received by an individual from a health savings account if, at any time during the 1-year period ending on the day of such receipt, such individual received any other amount described in subparagraph (A) from a health savings account which was not includible in the individual’s gross income because of the application of section 223(e)(5)(A).. 
(c)Conforming amendmentSection 223(e)(5)(A) of such Code, as amended by section 1002, is amended by inserting or Medicare Advantage MSA after into a health savings account. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 
1004.Treatment of direct primary care service arrangement fees as medical expense 
(a)In generalSection 223(c)(2)(C) of the Internal Revenue Code of 1986, as amended by the preceding provisions of this title, is amended by striking or at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , or, and by adding at the end the following new clause:  (v)any direct primary care service arrangement.. 
(b)Direct primary care service arrangementSection 223(c) of such Code, as amended by the preceding provisions of this title, is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:  (4)Direct primary care service arrangementFor purposes of this paragraph— 
(A)In generalThe term direct primary care service arrangement means, with respect to any individual, an arrangement under which such individual is provided medical care (as defined in section 213(d)) consisting solely of primary care services (as defined in section 1833(x)(2)(B) of the Social Security Act) provided by primary care practitioners (as defined in section 1833(x)(2)(A) of the Social Security Act, determined without regard to clause (ii) thereof), if the sole compensation for such care is a fixed periodic fee. (B)LimitationWith respect to any individual for any month, such term shall not include any arrangement if the aggregate fees for all direct primary care service arrangements (determined without regard to this subclause) with respect to such individual for such month exceed $150 (twice such dollar amount in the case of an individual with any direct primary care service arrangement (as so determined) that covers more than one individual). 
(C)Certain services specifically excluded from treatment as primary care servicesFor purposes of this paragraph, the term primary care services shall not include— (i)procedures that require the use of general anesthesia, 
(ii)prescription drugs (other than vaccines), and (iii)laboratory services not typically administered in an ambulatory primary care setting.The Secretary, after consultation with the Secretary of Health and Human Services, shall issue regulations or other guidance regarding the application of this subparagraph.. 
(c)Inflation adjustmentSection 223(g)(1) of such Code is amended— (1)by striking and (c)(2)(A) and inserting , (c)(2)(A), and (c)(4)(B), and 
(2)in subparagraph (B), by striking clause (ii) and inserting clauses (ii) and (iii) in clause (i), by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:  (iii)in the case of the dollar amount in subsection (c)(4)(B) for taxable years beginning in calendar years after 2019, calendar year 2018.. 
(d)Reporting of direct primary care service arrangement fees on W–2Section 6051(a) of such Code is amended by striking and at the end of paragraph (16), by striking the period at the end of paragraph (17) and inserting , and, and by inserting after paragraph (17) the following new paragraph:  (18)in the case of a direct primary care service arrangement (as defined in section 223(c)(4)) which is provided in connection with employment, the aggregate fees for such arrangement for such employee.. 
(e)Effective dateThe amendments made by this subsection shall apply to months beginning after December 31, 2018, in taxable years ending after such date. 1005.Allowing certain individuals with alternative health coverage to choose to opt out of the Medicare part A benefit (a)In generalAny individual described in subsection (c) who is otherwise entitled to benefits under part A of title XVIII of the Social Security Act may elect (in such form and manner as may be specified by the Commissioner of Social Security, in consultation with the Secretary of Health and Human Services) to opt out of such entitlement. Notwithstanding any other provision of law, in the case of an individual who makes such an election, such individual— 
(1)may (in such form and manner as may be specified by the Commissioner, in consultation with the Secretary) subsequently choose to end such election and opt back into such entitlement (in accordance with a process determined by the Commissioner, in consultation with the Secretary) without, subject to subsection (b), being subject to any penalty; (2)shall not be required to opt out of benefits under title II of such Act as a condition for making such election; and 
(3)shall not be required to repay any amount paid under such part A for items and services furnished prior to making such election. (b)Notification of termination of qualifying alternative health coverage required (1)NotificationIn the case of an individual who makes an election under subsection (a) and whose enrollment in qualifying alternative health coverage is subsequently terminated, such individual shall notify the Secretary of Health and Human Services of such termination not later than 60 days after the date of such termination. 
(2)Late enrollment penaltyIf an individual required to notify the Secretary under paragraph (1) fails to provide such notification within the period specified under such paragraph and subsequently chooses to end the election made by such individual under subsection (a) and opt back into benefits under part A of title XVIII of the Social Security Act, such individual shall be subject to a late enrollment penalty (as determined by the Secretary) in a manner and amount similar to an individual enrolled under such part A pursuant to section 1818 of such Act (42 U.S.C. 1395i–2). (c)Individual described (1)In generalFor purposes of this section, an individual described in this subsection is an individual who demonstrates (in accordance with a process determined by the Commissioner, in consultation with the Secretary) that the individual is enrolled under qualifying alternative health coverage. 
(2)Qualifying alternative health coverageFor purposes of this section, the term qualifying alternative health coverage includes a group health plan or health insurance coverage offered in the group or individual market (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), or other health coverage specified by the Commissioner, in consultation with the Secretary, that provides at least benefits comparable to benefits provided under part A of title XVIII of the Social Security Act. XI AChoices in Education Act 1101.Short titleThis subtitle may be cited as the Choices in Education Act of 2019. 
1102.Repeal of Elementary and Secondary Education Act and limitation on secretarial authority 
(a)RepealThe Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is repealed. (b)Limitation on secretarial authorityThe authority of the Secretary under this title is limited to evaluating State applications under section 1104 and making payments to States under section 1103. The Secretary shall not impose any further requirements on States with respect to elementary and secondary education beyond the requirements of this title. 
1103.Block grants to states 
(a)Grants to statesFrom amounts appropriated to carry out this title for a fiscal year, the Secretary shall award grants (from allotments made under subsection (b)) to qualified States to enable such States to carry out an education voucher program under section 1105. (b)AllotmentFrom amounts described in subsection (a) for a fiscal year, the Secretary shall allot to each qualified State for that fiscal year an amount that bears the same ratio to those amounts as the number of eligible children in the qualified State (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the number of all eligible children in all States in such school year. 
(c)ReallotmentIf a State does not receive funds under subsection (b) for a fiscal year, the Secretary shall allot the remainder of such funds to each qualified State in an amount that bears the same ratio to such remainder for such year as the amount received under subsection (b) by such qualified State bears to the amount received under such subsection for such year by all qualified States. (d)Deficit reductionAny amounts remaining after allotments are made under subsection (c) for a fiscal year shall not be available for any purpose other than deficit reduction. 
1104.Application 
(a)ApplicationTo be eligible to receive a grant under this title, a State shall submit an application to the Secretary that includes assurances that the State will— (1)comply with the requirements of section 1105; and 
(2)make it lawful for parents of an eligible child to elect— (A)to enroll their child in any public or private elementary or secondary school in the State; or 
(B)to home-school their child. (b)ApprovalNot later than 30 days after receiving an application from a State that meets the requirements of subsection (a), the Secretary shall approve such application. 
1105.Education voucher program requirements 
(a)Education voucher program 
(1)In generalThe State shall distribute funds received under this title among the local educational agencies in the State based on the number of eligible children enrolled in the public schools operated by each local educational agency and the number of eligible children within each local educational agency's geographical area whose parents elect to send their child to a private school or to home-school their child. (2)Sense of CongressIt is the sense of Congress that States should distribute non-Federal funds for elementary and secondary education in a manner that promotes competition and choices in education. 
(b)Identification of eligible children; allocation and distribution of funds 
(1)Identification of eligible children 
(A)LEA IdentificationOn an annual basis, on a date to be determined by the Secretary, each local educational agency shall inform the State educational agency of— (i)the number of eligible children enrolled in public schools served by the local educational agency; and 
(ii)the number of eligible children within each local educational agency’s geographical area whose parents elect— (I)to send their child to a private school; or 
(II)to home-school their child. (B)State identificationOn an annual basis, on a date to be determined by the Secretary, each State educational agency shall inform the Secretary of the total number of children identified by all local educational agencies in the State under subparagraph (A). 
(2)Amount of payment 
(A)In generalSubject to subparagraph (B), the amount of payment for each eligible child in a State shall be equal to— (i)the total amount allotted to the State under this title; divided by 
(ii)the total number of eligible children in the State identified under paragraph (1). (B)Limitations (i)In the case of a payment made to the parent of an eligible child who elects to attend a private school, the amount of the payment described in subparagraph (A) for each eligible child shall not exceed the cost for tuition, fees, and transportation for the eligible child to attend the private school. 
(ii)In the case of a payment made to a parent of an eligible child who elects to home-school such child, the amount of the payment described in subparagraph (A) for each eligible child shall not exceed the cost of home-schooling the child. (3)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the product of— 
(A)the amount available for each eligible child in the State, as determined in paragraph (2); multiplied by (B)the number of eligible children identified by the local educational agency under paragraph (1)(A). 
(4)Distribution to schoolsFrom amounts allocated under paragraph (3), each local educational agency that receives funds under such paragraph shall distribute a portion of such funds to the public schools served by the local educational agency, which amount shall— (A)be based on the number of eligible children enrolled in such schools and included in the count submitted under paragraph (1)(A); and 
(B)be distributed in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of eligible children, and not to supplant such funds. (5)Distribution to parents (A)In generalFrom the amounts allocated under paragraph (3), each local educational agency that receives funds under such paragraph shall distribute a portion of such funds, in an amount equal to the amount described in paragraph (2), to the parents of each eligible child within the local educational agency’s geographical area who elect to send their child to a private school or to home-school their child (as the case may be) and whose child is included in the count of such eligible children under paragraph (1)(A), which amount shall be distributed in a manner so as to ensure that such payments will be used for appropriate educational expenses. 
(B)ReservationA local educational agency described in this paragraph may reserve not more than 1 percent of the funds available for distribution under subparagraph (A) to pay administrative costs associated with carrying out the activities described in such subparagraph. (c)Rule of constructionPayments to parents under subsection (b)(5) shall be considered assistance to the eligible child and shall not be considered assistance to the school that enrolls the eligible child. The amount of any payment under this section shall not be treated as income of the child or his or her parents for purposes of Federal tax laws or for determining eligibility for any other Federal program. 
1106.DefinitionsIn this title: (1)Eligible childThe term eligible child means a child aged 5 to 17, inclusive. 
(2)ParentThe term parent includes a legal guardian or other person standing in loco parentis (such as a grandparent or stepparent with whom the child lives, or a person who is legally responsible for the child's welfare). (3)SecretaryThe term Secretary means the Secretary of Education. 
(4)StateThe term State means each of the 50 States and the District of Columbia. (5)Qualified stateThe term qualified State means a State that has an application approved by the Secretary under section 1104. 
BNo Hungry Kids Act 
1121.Short titleThis subtitle may be cited as the No Hungry Kids Act. 1122.Repeal of ruleThe rule prescribed by the Food and Nutrition Service of the Department of Agriculture relating to nutrition standards in the national school lunch and school breakfast programs published on January 26, 2012 (77 Fed. Reg. 4088 et seq.), and revising parts 210 and 220 of title 7, Code of Federal Regulations, shall have no force or effect. 
1123.Limits on certain nutritional requirementsSection 9(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)(i)) is amended by inserting before the semicolon the following: , to establish a calorie maximum for individual school lunches, or to prohibit a child from eating a lunch provided by the child’s parent or legal guardian. XIIReligious Worker Visa Reciprocity 1201.Short titleThis title may be cited as the Religious Worker Visa Reciprocity Act of 2020. 
1202.Requiring reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following:  (iii)Beginning on October 1, 2017, no petition may be approved for classification of an alien as a special immigrant under section 101(a)(27)(C) if the Secretary of Homeland Security has determined that the country of the alien’s nationality— 
(I)is identified as a Country of Particular Concern or a country where religious freedom is of significant interest in the 2018 International Religious Freedom Report; or (II)does not extend reciprocal immigration treatment to nationals of the United States who are seeking resident status in order to work in a religious vocation or occupation.. 
XIIITermination of EB–5 program 
1301.Termination of EB–5 program 
(a)Repeal of provisionsEffective on the date of the enactment of this Act, the following provisions are repealed: (1)Section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)). 
(2)Section 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)). (3)Section 216A of the Immigration and Nationality Act (8 U.S.C. 1186b). 
(4)Section 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note). (b)ApplicabilityBeginning on the date of the enactment of this Act, the Secretary of Homeland Security— 
(1)shall cease to accept petitions and applications under any authority repealed under subsection (a); and (2)shall dismiss all pending petitions and applications described in paragraph (1). 
XIVExpatriate Terrorist 
1401.Short titleThis title may be cited as the Expatriate Terrorist Act. 1402.Loss of nationality due to support of terrorismSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended to read as follows: 
 
(a)In generalA person who is a national of the United States whether by birth or naturalization, shall lose his or her nationality by voluntarily performing any of the following acts with the intention of relinquishing United States nationality: (1)Obtaining naturalization in a foreign state upon his or her own application or upon an application filed by a duly authorized agent, after having attained 18 years of age. 
(2)Taking an oath or making an affirmation or other formal declaration of allegiance to a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219, after having attained 18 years of age. (3)Entering, or serving in, the armed forces of a foreign state or a foreign terrorist organization designated under section 219 if— 
(A)such armed forces are engaged in hostilities against the United States; or (B)such persons serve as a commissioned or noncommissioned officer. 
(4)Becoming a member of, or providing training or material assistance to, any foreign terrorist organization designated under section 219. (5)Accepting, serving in, or performing the duties of any office, post, or employment under the government of a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219 if— 
(A)the person knowingly has or acquires the nationality of such foreign state; or (B)an oath, affirmation, or declaration of allegiance to the foreign state, political subdivision, or designated foreign terrorist organization is required for such office, post, or employment. 
(6)Making a formal renunciation of United States nationality before a diplomatic or consular officer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State. (7)Making in the United States a formal written renunciation of nationality in such form as may be prescribed by, and before such officer as may be designated by, the Attorney General, whenever the United States shall be in a state of war and the Attorney General shall approve such renunciation as not contrary to the interests of national defense. 
(8) 
(A)Committing any act of treason against, or attempting by force to overthrow, or bearing arms against, the United States; (B)violating or conspiring to violate any of the provisions of section 2383 of title 18, United States Code; 
(C)willfully performing any act in violation of section 2385 of title 18, United States Code; or (D)violating section 2384 of such title by engaging in a conspiracy to overthrow, put down, or to destroy by force the Government of the United States, or to levy war against them,if and when such person is convicted thereof by a court martial or by a court of competent jurisdiction.. 
1403.Revocation or denial of passports and passport cards to individuals who are members of foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), which is commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceThe Secretary of State shall not issue a passport or passport card to any individual whom the Secretary has determined is a member, or is attempting to become a member, of an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1). (b)Right of reviewAny person who, in accordance with this section, is denied issuance of a passport or passport card by the Secretary of State, or whose passport or passport card is revoked or otherwise restricted by the Secretary of State, may request a due process hearing not later than 60 days after receiving such notice of the nonissuance, revocation, or restriction.. 
XVSilencers Help Us Save Hearing 
1501.Short titleThis title may be cited as the Silencers Help Us Save Hearing Act or the SHUSH Act. 1502.Equal treatment of silencers and firearms (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking (7) any silencer and all that follows through ; and (8) and inserting ; and (7). 
(b)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendment made by this section shall take effect on the date of the enactment of this Act. (2)TransfersIn the case of the tax imposed by section 5811 of such Code, the amendment made by this section shall apply with respect to transfers after October 22, 2015. 
1503.Treatment of certain silencersSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (f)Firearm silencersA person acquiring or possessing a firearm silencer in accordance with Chapter 44 of title 18, United States Code, shall be treated as meeting any registration and licensing requirements of the National Firearms Act (as in effect on the day before the date of the enactment of this subsection) with respect to such silencer.. 
1504.Preemption of certain State laws in relation to firearm silencersSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that, as a condition of lawfully making, transferring, using, possessing, or transporting a firearm silencer in or affecting interstate or foreign commerce, imposes a tax on any such conduct, or a marking, recordkeeping or registration requirement with respect to the firearm silencer, shall have no force or effect.. 1505.Silencers and mufflers not to be Federally regulated (a)DefinitionsSection 921(a) of title 18, United States Code, is amended— 
(1)in paragraph (3), by striking (C) any firearm muffler or firearm silencer; or (D) and inserting or (C); and (2)by striking paragraph (24). 
(b)PenaltiesSection 924 of such title is amended— (1)in subsection (c)(1)— 
(A)in paragraph (1)(B)(ii) by striking , or is equipped with a firearm silencer or firearm muffler; and (B)in paragraph (1)(C), by striking or is equipped with a firearm silencer or firearm muffler,; and 
(2)in subsection (o), by striking or is equipped with a firearm silencer or muffler,. (c)Carrying of concealed firearms by qualified law enforcement officersSection 926B(e)(3) of such title is amended— 
(1)in subparagraph (A), by adding and at the end; (2)by striking subparagraph (B); and 
(3)by redesignating subparagraph (C) as subparagraph (B). (d)Carrying of concealed firearms by qualified retired law enforcement officersSection 926C(e)(1)(C) of such title is amended— 
(1)in clause (i), by adding and at the end; and (2)by striking clause (ii). 
XVIProtect American IPR 
1601.Short titleThis title may be cited as the Protect American IPR Act. 1602.Study and report on violations of United States intellectual property rights in China or by Chinese persons (a)StudyThe United States Trade Representative, in consultation with the United States International Trade Commission, shall conduct an annual study to determine the estimated annual loss of revenue to holders of United States intellectual property rights as a result of direct or indirect violations of such intellectual property rights in the People’s Republic of China or by any Chinese person, including governmental entities of China, in the preceding calendar year. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the United States Trade Representative shall submit to Congress a report that contains the results of the study conducted pursuant to subsection (a). 1603.Imposition of duties on merchandise from China and distribution of proceeds of such duties to holders of certain United States intellectual property rightsNotwithstanding any other provision of law, the President, acting through the United States Trade Representative, shall impose duties on merchandise originating from China in an amount equivalent to— 
(1)the estimated total loss of revenue to holders of United States intellectual property rights as a result of violations of such intellectual property rights in China during the previous calendar year, as determined by the study conducted pursuant to section 1602(a), reduced by (2)the total amount of any tariffs collected, pursuant to section 301 of the Trade Act of 1974 (19 U.S.C. 2411) or any other provision of law authorizing the President to act to safeguard intellectual property rights, with respect to such violations in such previous calendar year. 
1604.Compensation for losses borne by holders of United States intellectual property rights 
(a)Establishment of trust fundThere is established in the Treasury of the United States a trust fund, to be known as the American IPR Trust Fund (in this section referred to as the Trust Fund), consisting of such amounts as may be deposited to the Trust Fund pursuant to subsection (b) to be used, in accordance with subsection (c), for the purpose of compensating the injury to holders of United States intellectual property rights resulting from violations of such intellectual property rights in China or by any Chinese person, including governmental entities of China. (b)FundingThe Commissioner of U.S. Customs and Border Patrol shall deposit into the Trust Fund any amounts collected from duties imposed pursuant to section 1603, which shall remain available until expended for the purpose described in subsection (a). 
(c)Distribution of Funds 
(1)In generalFrom amounts in the Trust Fund, the Commissioner of U.S. Customs and Border Patrol shall make payments annually to each person the Commissioner determines, with respect to the preceding calendar year— (A)was— 
(i)if an individual, a citizen or legal permanent resident of the United States; or (ii)if an entity, organized under the laws of the United States or any subdivision of the United States; 
(B)held the rights to intellectual property under the laws of the United States; and (C)can establish quantifiable losses resulting from the violation, directly or indirectly, of such rights in China or by any Chinese person, including governmental entities of China, during such year. 
(2)Maximum paymentThe Commissioner may not make a payment under this subsection to any person for any year in an amount that is greater than the amount of the loss described in paragraph (1)(C) established with respect to such person in such year. (d)ConsultationThe Commissioner shall consult with the United States Trade Representative and the Secretary of Commerce in issuing such regulations as may be necessary to carry out this title. 
XVIISunset Act 
1701.Short titleThis title may be cited as the Sunset Act of 2020. 1702.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows: 
 
8Congressional Review of Agency Rulemaking 
 
801. Congressional review.  
802. Congressional approval procedure for rules.  
803. Definitions.  
804. Judicial review.  
805. Exemption for monetary policy.  
806. Review of rules currently in effect.  
807. Sunset for rules. 
801.Congressional review 
(a) 
(1) 
(A)Beginning on the date that is 3 months after the date of enactment of this section and every 3 months thereafter, each agency shall submit to each House of the Congress and to the Comptroller General a report including each rule made by that agency during that 3-month period, containing— (i)a copy of each such rule; 
(ii)a concise general statement relating to the rule; (iii)a list of any other related regulatory actions intended to implement the same statutory provision or regulatory objective as well as the individual and aggregate economic effects of those actions; and 
(iv)the proposed effective date of the rule. (B)No rule may take effect before the submission of a report under subparagraph (A) that includes that rule. 
(C)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating each rule included in the report shall submit to the Comptroller General and make available to each House of Congress— (i)a complete copy of the cost-benefit analysis of the rule, if any; 
(ii)the agency’s actions pursuant to title 5 of the United States Code, sections 603, 604, 605, 607, and 609; (iii)the agency’s actions pursuant to title 2 of the United States Code, sections 1532, 1533, 1534, and 1535; and 
(iv)any other relevant information or requirements under any other Act and any relevant Executive orders. (D)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which each rule included in the report is issued. 
(2) 
(A)The Comptroller General shall provide a report on each rule to the committees of jurisdiction by the end of 15 calendar days after the submission or publication date as provided in section 802(b)(2). The report of the Comptroller General shall include an assessment of the agency’s compliance with procedural steps required by paragraph (1)(C). (B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to the Comptroller General’s report under subparagraph (A). 
(3)A rule included in a report submitted under paragraph (1) shall take effect upon enactment of a joint resolution of approval described in section 802 or as provided for in the rule following enactment of a joint resolution of approval described in section 802, whichever is later. (4)If a joint resolution of approval relating to a rule is not enacted within the period provided in subsection (b)(2), then a joint resolution of approval relating to the same rule may not be considered under this chapter in the same Congress by either the House of Representatives or the Senate. 
(b) 
(1)A rule shall not take effect unless the Congress enacts a joint resolution of approval described under section 802. (2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session days or legislative days, as applicable, beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), then each rule described in that resolution shall be deemed not to be approved and such rule shall not take effect. 
(3)Such a rule may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date described in this subsection. (c) (1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a rule may take effect for one 90-calendar-day period if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress. 
(2)Paragraph (1) applies to a determination made by the President by Executive order that the rule should take effect because such rule is— (A)necessary because of an imminent threat to health or safety or other emergency; 
(B)necessary for the enforcement of criminal laws; (C)necessary for national security; or 
(D)issued pursuant to any statute implementing an international trade agreement. (3)An exercise by the President of the authority under this subsection shall have no effect on the procedures under section 802. 
(d) 
(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any rule included in a report submitted in accordance with subsection (a)(1)(A) during the period beginning on the date occurring— (A)in the case of the Senate, 60 session days, or 
(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on which the same or succeeding Congress first convenes its next session, section 802 shall apply to such rule in the succeeding session of Congress.  (2) (A)In applying section 802 for purposes of such additional review, a rule described under paragraph (1) shall be treated as though— 
(i)such rule were published in the Federal Register on— (I)in the case of the Senate, the 15th session day, or 
(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and  (ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date. 
(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that a report shall be submitted to Congress before a rule can take effect. (3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including other subsections of this section). 
802.Congressional approval procedure for rules 
(a)For purposes of this section, the term joint resolution means only a joint resolution introduced on or after the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress approves the rules submitted by the __ relating to __. (The blank spaces being appropriately filled in). (1)In the House, the majority leader of the House of Representatives (or his designee) and the minority leader of the House of Representatives (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 legislative days after Congress receives the report referred to in section 801(a)(1)(A). 
(2)In the Senate, the majority leader of the Senate (or his designee) and the minority leader of the Senate (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 session days after Congress receives the report referred to in section 801(a)(1)(A). (b) (1)A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued. 
(2)For purposes of this section, the term submission date means the date on which the Congress receives the report submitted under section 801(a)(1). (c)In the Senate, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 session days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th session day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution. 
(d) 
(1)In the Senate, when the committee or committees to which a joint resolution is referred have reported, or when a committee or committees are discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of. (2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular rule included in the joint resolution is contingent. 
(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur. (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate. 
(e) 
(1)In the House of Representatives, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 legislative days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the appropriate calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th legislative day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution. (2) (A)A motion in the House of Representatives to proceed to the consideration of a resolution shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the House of Representatives on a resolution shall be limited to not more than two hours, which shall be divided equally between those favoring and those opposing the resolution. A motion to further limit debate shall not be debatable. Amendments to the resolution shall be in order. No motion to recommit the resolution shall be in order. It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular rule included in the joint resolution is contingent. (C)Motions to postpone, made in the House of Representatives with respect to the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate. 
(D)All appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate. (f)If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply with respect to a joint resolution described in subsection (a) of the House receiving the joint resolution— 
(1)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but (2)the vote on final passage shall be on the joint resolution of the other House. 
(g)This section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 803.DefinitionsFor purposes of this chapter— 
(1)The term Federal agency means any agency as that term is defined in section 551(1). (2)The term rule has the meaning given such term in section 551, except that such term does not include— 
(A)any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefore, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing; (B)any rule relating to agency management or personnel; or 
(C)any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties. 804.Judicial review (a)No determination, finding, action, or omission under this chapter shall be subject to judicial review. 
(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the necessary requirements under this chapter for a rule to take effect. 805.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee. 
806.Review of rules currently in effect 
(a)Annual reviewBeginning on the date that is 6 months after the date of enactment of this section and annually thereafter for the 9 years following, each agency shall designate not less than 10 percent of eligible rules made by that agency for review, and shall submit a report including each such eligible rule in the same manner as a report under section 801(a)(1). Section 801 and section 802 shall apply to each such rule, subject to subsection (c) of this section. No eligible rule previously designated may be designated again. (b)Sunset for eligible rules not extendedBeginning after the date that is 10 years after the date of enactment of this section, if Congress has not enacted a joint resolution of approval for that eligible rule, that eligible rule shall not continue in effect. 
(c)Consolidation; severabilityIn applying sections 801 and 802 to eligible rules under this section, the following shall apply: (1)The words take effect shall be read as continue in effect. 
(2)Except as provided in paragraph (3), a single joint resolution of approval shall apply to all eligible rules in a report designated for a year, and the matter after the resolving clause of that joint resolution is as follows: That Congress approves the rules submitted by the __ for the year __. (The blank spaces being appropriately filled in). (3)It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular eligible rule included in the joint resolution is contingent. 
(4)A member of either House may move that a separate joint resolution be required for a specified rule. (d)DefinitionIn this section, the term eligible rule means a rule that is in effect as of the date of enactment of this section. 
807.Sunset for rules 
(a)Expiration of rule 
(1)In generalExcept as provided in this section, each rule made by an agency shall cease to have effect— (A)beginning on the date that is 10 years after the date of enactment of a joint resolution of approval with regard to the rule; or 
(B)if a joint resolution of extension described in subsection (d) has been enacted with regard to the rule, beginning on the date that is 10 years after the date of enactment of the most recently enacted such joint resolution. (2)Reissuance of the rule prohibitedThe rule may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date described in this subsection (a). 
(b)Report by agencyNot later than 180 days before the date described in subsection (a), the agency shall submit a report similar to the report described in section 801(a)(1)(A) to each House of Congress and to the Comptroller General, except that instead of the proposed effective date, such report shall contain the date described in subsection (a). (c)Exemption by PresidentThe President may by Executive order exempt a rule from the application of subsection (a) for a period of not more than 10 years if the President determines, and submits to Congress written notice of such determination, that such rule is— 
(1)necessary because of an imminent threat to health or safety or other emergency; (2)necessary for the enforcement of criminal laws; 
(3)necessary for national security; or (4)issued pursuant to any statute implementing an international trade agreement. 
(d)Joint resolution of extension 
(1)Joint resolution describedFor purposes of this section, the term joint resolution means only a joint resolution introduced on or after the date on which the report referred to subsection (b) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress extends the rule submitted by the _ _ relating to _ _. (The blank spaces being appropriately filled in). The following shall apply to such a joint resolution: (A)In the House, the majority leader of the House of Representatives (or his designee) and the minority leader of the House of Representatives (or his designee) shall introduce such joint resolution (by request), within 3 legislative days after Congress receives the report submitted under subsection (b). 
(B)In the Senate, the majority leader of the Senate (or his designee) and the minority leader of the Senate (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 session days after Congress receives the report submitted under subsection (b). (2)Consideration of joint resolutionSubsections (b) through (g) of section 802 shall apply to a joint resolution described in paragraph (1) of this subsection in the same manner as a joint resolution described in subsection (a) of section 802, except that for purposes of that subsection, the term submission date means the date on which the Congress receives the report submitted under subsection (b).. 
XVIIIIllegal Deduction Elimination 
1801.Short titleThis title may be cited as— (1)the IDEA Act; or 
(2)the Illegal Deduction Elimination Act. 1802.Clarification that wages paid to unauthorized aliens may not be deducted from gross income (a)In generalSubsection (c) of section 162 of the Internal Revenue Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is amended by adding at the end the following new paragraph: 
 
(4)Wages paid to or on behalf of unauthorized aliens 
(A)In generalNo deduction shall be allowed under subsection (a) for any wage paid to or on behalf of an unauthorized alien, as defined under section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). (B)WagesFor the purposes of this paragraph, the term wages means all remuneration for employment, including the cash value of all remuneration (including benefits) paid in any medium other than cash. 
(C)Safe HarborIf a person or other entity is participating in the E–Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to the hiring (or recruitment or referral) of an employee, subparagraph (A) shall not apply with respect to wages paid to such employee. (D)Burden of proofIn the case of any examination of a return in connection with a deduction under this section by reason of this paragraph, the Secretary shall bear the burden of proving that wages were paid to or on behalf of an unauthorized alien. 
(E)Limitation on taxpayer auditThe Secretary may not commence an audit or other investigation of a taxpayer solely on the basis of a deduction taken under this section by reason of this paragraph.. (b)Six-Year limitation on assessment and collectionSubsection (c) of section 6501 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by adding at the end the following new paragraph: 
 
(12)Deduction claimed for wages paid to unauthorized aliensIn the case of a return of tax on which a deduction is shown in violation of section 162(c)(4), any tax under chapter 1 may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed.. (c)Use of documentation for enforcement purposesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subparagraph (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; (2)in subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; and 
(3)in subparagraph (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code of 1986 or after or enforcement of. (d)Availability of information (1)In generalThe Commissioner of Social Security, the Secretary of the Department of Homeland Security, and the Secretary of the Treasury, shall jointly establish a program to share information among such agencies that may or could lead to the identification of unauthorized aliens (as defined under section 274A(h)(3) of the Immigration and Nationality Act), including any no-match letter, any information in the earnings suspense file, and any information in the investigation and enforcement of section 162(c)(4) of the Internal Revenue Code of 1986. 
(2)Disclosure by Secretary of the Treasury 
(A)In generalSubsection (i) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (9)Payment of wages to unauthorized aliensUpon request from the Commissioner of the Social Security Administration or the Secretary of the Department of Homeland Security, the Secretary shall disclose to officers and employees of such Administration or Department— 
(A)taxpayer identity information of employers who paid wages with respect to which a deduction was not allowed by reason of section 162(c)(4), and (B)taxpayer identity information of individuals to whom such wages were paid,for purposes of carrying out any enforcement activities of such Administration or Department with respect to such employers or individuals.. 
(B)RecordkeepingParagraph (4) of section 6103(p) of such Code is amended— (i)by striking (5), or (7) in the matter preceding subparagraph (A) and inserting (5), (7), or (9), and 
(ii)by striking (5) or (7) in subparagraph (F)(ii) and inserting (5), (7), or (9). (e)Effective date (1)Except as provided in paragraph (2), this title and the amendments made by this title shall take effect on the date of the enactment of this Act. 
(2)The amendments made by subsections (a) and (b) shall apply to taxable years beginning after December 31, 2018. 1803.Modification of E–Verify Program (a)Making permanentSubsection (b) of section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence. 
(b)Application to current employees 
(1)Voluntary electionThe first sentence of section 402(a) of such Act is amended to read as follows: Any person or other entity that conducts any hiring (or recruitment or referral) in a State or employs any individuals in a State may elect to participate in the E–Verify Program.. (2)Benefit of rebuttable presumptionParagraph (1) of section 402(b) of such Act is amended by adding at the end the following: If a person or other entity is participating in the E–Verify Program and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to individuals employed by the person or entity, the person or entity has established a rebuttable presumption that the person or entity has not violated section 274A(a)(2) with respect to such individuals.. 
(3)Scope of electionSubparagraph (A) of section 402(c)(2) of such Act is amended to read as follows:  (A)In generalAny electing person or other entity may provide that the election under subsection (a) shall apply (during the period in which the election is in effect)— 
(i)to all its hiring (and all recruitment or referral); (ii)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity); 
(iii)to all its hiring (and all recruitment or referral) in one or more States or one or more places of hiring (or recruitment or referral, as the case may be); or (iv)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity) in one or more States or one or more place of hiring (or recruitment or referral or employment, as the case may be).. 
(4)Procedures for participants in E–Verify ProgramSubsection (a) of section 403 of such Act is amended— (A)in the matter preceding paragraph (1), by inserting or continued employment in the United States after United States; and 
(B)in paragraph (3)— (i)in subparagraph (A), by striking all that follows (as specified by the Secretary of Homeland Security) and inserting after the date of the hiring, or recruitment or referral, in the case of inquiries made pursuant to a hiring, recruitment or referral (and not of previously hired individuals).; and 
(ii)in subparagraph (B), by striking such 3 working days and inserting the specified period. (c)Application to job applicantsSection 402(c)(2) of such Act is amended by adding at the end the following: 
 
(C)Job offer may be made conditional on final confirmation by E–VerifyA person or other entity that elects to participate in the E–Verify Program may offer a prospective employee an employment position conditioned on final verification of the identity and employment eligibility of the employee using the employment eligibility confirmation system established under section 404.. XIXEnglish Language Unity 1901.Short titleThis title may be cited as the English Language Unity Act of 2020. 
1902.FindingsThe Congress finds and declares the following: (1)The United States is composed of individuals from diverse ethnic, cultural, and linguistic backgrounds, and continues to benefit from this rich diversity. 
(2)Throughout the history of the United States, the common thread binding individuals of differing backgrounds has been the English language. (3)Among the powers reserved to the States respectively is the power to establish the English language as the official language of the respective States, and otherwise to promote the English language within the respective States, subject to the prohibitions enumerated in the Constitution of the United States and in laws of the respective States. 
1903.English as official language of the United States 
(a)In generalTitle 4, United States Code, is amended by adding at the end the following new chapter:  6Official language 161.Official language of the United StatesThe official language of the United States is English. 
162.Preserving and enhancing the role of the official languageRepresentatives of the Federal Government shall have an affirmative obligation to preserve and enhance the role of English as the official language of the Federal Government. Such obligation shall include encouraging greater opportunities for individuals to learn the English language. 163.Official functions of Government to be conducted in English (a)Official functionsThe official functions of the Government of the United States shall be conducted in English. 
(b)ScopeFor the purposes of this section, the term United States means the several States and the District of Columbia, and the term official refers to any function that (i) binds the Government, (ii) is required by law, or (iii) is otherwise subject to scrutiny by either the press or the public. (c)Practical effectThis section shall apply to all laws, public proceedings, regulations, publications, orders, actions, programs, and policies, but does not apply to— 
(1)teaching of languages; (2)requirements under the Individuals with Disabilities Education Act; 
(3)actions, documents, or policies necessary for national security, international relations, trade, tourism, or commerce; (4)actions or documents that protect the public health and safety; 
(5)actions or documents that facilitate the activities of the Bureau of the Census in compiling any census of population; (6)actions that protect the rights of victims of crimes or criminal defendants; or 
(7)using terms of art or phrases from languages other than English. 164.Uniform English language rule for naturalization (a)Uniform language testing standardAll citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States made in pursuance of the Constitution. 
(b)CeremoniesAll naturalization ceremonies shall be conducted in English. 165.Rules of constructionNothing in this chapter shall be construed— 
(1)to prohibit a Member of Congress or any officer or agent of the Federal Government, while performing official functions, from communicating unofficially through any medium with another person in a language other than English (as long as official functions are performed in English); (2)to limit the preservation or use of Native Alaskan or Native American languages (as defined in the Native American Languages Act); 
(3)to disparage any language or to discourage any person from learning or using a language; or (4)to be inconsistent with the Constitution of the United States. 
166.StandingA person injured by a violation of this chapter may in a civil action (including an action under chapter 151 of title 28) obtain appropriate relief.. (b)Clerical amendmentThe table of chapters at the beginning of title 4, United States Code, is amended by inserting after the item relating to chapter 5 the following new item: 
 
 
Chapter 6. Official Language. 
1904.General rules of construction for English language texts of the laws of the United States 
(a)In generalChapter 1 of title 1, United States Code, is amended by adding at the end the following new section:  9.General rules of construction for laws of the United States (a)English language requirements and workplace policies, whether in the public or private sector, shall be presumptively consistent with the laws of the United States. 
(b)Any ambiguity in the English language text of the laws of the United States shall be resolved, in accordance with the last two articles of the Bill of Rights, not to deny or disparage rights retained by the people, and to reserve powers to the States respectively, or to the people.. (b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 1 is amended by inserting after the item relating to section 8 the following new item: 
 
 
9. General rules of construction for laws of the United States.. 
1905.Implementing regulationsThe Secretary of Homeland Security shall, within 180 days after the date of enactment of this Act, issue for public notice and comment a proposed rule for uniform testing of English language ability of candidates for naturalization, based upon the principles that— (1)all citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States which are made in pursuance thereof; and 
(2)any exceptions to this standard should be limited to extraordinary circumstances, such as asylum. 1906.Effective dateThe amendments made by sections 1903 and 1904 shall take effect on the date that is 180 days after the date of the enactment of this Act. 
XXDavis-Bacon Repeal 
2001.Short titleThis title may be cited as the Davis-Bacon Repeal Act. 2002.Repeal of Davis-Bacon wage requirements (a)In generalSubchapter IV of chapter 31 of title 40, United States Code, is repealed. 
(b)ReferenceAny reference in any law to a wage requirement of subchapter IV of chapter 31 of title 40, United States Code, shall after the date of the enactment of this Act be null and void. 2003.Effective date and limitationThe amendment made by section 2002 shall take effect 30 days after the date of the enactment of this Act but shall not affect any contract in existence on such date of enactment or made pursuant to invitation for bids outstanding on such date of enactment. 
XXICensus Accuracy 
2101.Short titleThis title may be cited as the Census Accuracy Act of 2020. 2102.Citizenship or lawful presence status on census questionnairesSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following: 
 
(g)In conducting the 2020 decennial census and each decennial census thereafter, the Secretary shall include in any questionnaire distributed or otherwise used for the purpose of determining the total population by States— (1)a checkbox or other similar option for respondents to indicate whether the respondent is a citizen or national of the United States, is lawfully admitted for permanent residence in the United State, is an alien who otherwise has lawful status under the immigration laws, or none of these; and 
(2)in connection with the option relating to status under the immigration laws, a question regarding which Federal program or provision of law accorded the respondent such status.. XXIITruth in Employment 2201.Short titleThis title may be cited as the Truth in Employment Act of 2020. 
2202.Findings and purpose 
(a)FindingsCongress finds the following: (1)An atmosphere of trust and civility in labor-management relationships is essential to a productive workplace and a healthy economy. 
(2)The tactic of using professional union organizers and agents to infiltrate a targeted employer’s workplace, a practice commonly referred to as salting has evolved into an aggressive form of harassment not contemplated when the National Labor Relations Act was enacted and threatens the balance of rights which is fundamental to collective bargaining. (3)Increasingly, union organizers are seeking employment with nonunion employers not because of a desire to work for such employers but primarily to organize the employees of such employers or to inflict economic harm specifically designed to put nonunion competitors out of business, or to do both. 
(4)While no employer may discriminate against employees based upon the views of employees concerning collective bargaining, an employer should have the right to expect job applicants to be primarily interested in utilizing the skills of the applicants to further the goals of the business of the employer. (b)PurposesThe purposes of this title are— 
(1)to preserve the balance of rights between employers, employees, and labor organizations which is fundamental to collective bargaining; (2)to preserve the rights of workers to organize, or otherwise engage in concerted activities protected under the National Labor Relations Act; and 
(3)to alleviate pressure on employers to hire individuals who seek or gain employment in order to disrupt the workplace of the employer or otherwise inflict economic harm designed to put the employer out of business. 2203.Protection of employer rightsSection 8(a) of the National Labor Relations Act (29 U.S.C. 158(a)) is amended by adding after and below paragraph (5) the following: 
 
Nothing in this subsection shall be construed as requiring an employer to employ any person who seeks or has sought employment with the employer in furtherance of other employment or agency status.. 
XXIIIE-bonding for Immigration Integrity 
2301.Short titleThis title may be cited as the E-bonding for Immigration Integrity Act of 2020. 2302.Requirement of bond (a)Bond requiredPrior to arriving at a port of entry of the United States, an alien seeking admission to the United States shall post a bond, in accordance with subsection (d), in an amount determined by the Secretary if such alien seeks admission to the United States as a nonimmigrant in a category— 
(1)described under subparagraph (B), (F), (H)(i)(b), (H)(ii)(b), or (K) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); or (2)identified by the Secretary, in accordance with section 2303, to have a visa overstay rate that is more than 1.5 percent. 
(b)Amount of bondNot later than 1 year after the date of the enactment of this section, the Secretary shall, by rule, establish the amount of the bond required by subsection (a) for each visa category under subsection (a)(1) and each visa category identified by the Secretary under section 2303, which amount shall— (1)be not less than $2,500 and not more than $10,000; and 
(2)be determined based on the Secretary’s assessment of the level of risk of visa overstays for that category. (c)Adjustment of amount of bondOn an annual basis, the Secretary shall review, and, as appropriate, adjust the amounts of the bonds described in subsection (b). 
(d)Payment of bondAn alien required to post the bond under subsection (a) shall post such bond— (1)in electronic form; and 
(2)with a bonding agent designated by the Secretary as qualified to hold such bond. (e)Release of bondThe Secretary shall authorize a bonding agent to release a bond— 
(1)to an alien required to post such bond— (A)after receiving a notification from the United States embassy or consulate in the alien’s country of origin that such alien departed the United States and returned to such country of origin; or 
(B)if such alien changed or adjusted their status to an immigration status not required to post a bond under this section; and (2)to the E-bond Enforcement Fund under section 2304 upon a determination by the Secretary that an alien— 
(A)overstayed their visa; or (B)did not return to their country of origin following the termination of their visa. 
(f)Change of statusAn alien who has been admitted to the United States and who is required to post a bond under subsection (a) may be required to post an additional bond if such alien changes their status to that of a nonimmigrant in a category required to pay a higher bond under this section. (g)Collection of records relating to bondsThe United States Embassy or United States consular office in the alien’s country of origin shall collect any records necessary to carry out this section. 
(h)Effective dateThis section shall take effect on the date that is 120 calendar days after the date of the enactment of this Act. 2303.Visa overstay rate categoriesThe Secretary shall identify— 
(1)the visa overstay rate for each category of nonimmigrant aliens described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year; and (2)each category of nonimmigrant aliens described under such section that had a visa overstay rate in the previous year that was more than 1.5 percent. 
2304.E-bond Enforcement Fund 
(a)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the E-bond Enforcement Fund (in this subsection referred to as the Fund). (b)DepositsThere shall be deposited as offsetting receipts into the Fund all amounts released under section 2302(e)(2) of this title. 
(c)Use of amountsAmounts deposited into the Fund shall remain available until expended and shall be refunded out of the Fund by the Secretary of the Treasury, to the Secretary of Homeland Security to— (1)ensure compliance with this title; and 
(2)administer enforcement programs. 2305.ReportNot later than 120 days after the date of the enactment of this Act, and each year thereafter, the Secretary shall submit to the committees of appropriate jurisdiction a report that includes— 
(1)the visa overstay rate for each category of nonimmigrant alien described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year; (2)the categories that had a visa overstay rate in the previous year that was more than 1.5 percent, as determined by the Secretary in accordance with section 2303; 
(3)the amounts of the bonds, as determined by the Secretary in accordance with section 2302; (4)information relating to the Fund under section 2304; and 
(5)any other information determined appropriate by the Secretary. 2306.DefinitionsIn this title: 
(1)Committees of appropriate jurisdictionThe term committees of appropriate jurisdiction means— (A)the Committee on the Judiciary of the House of Representatives; 
(B)the Committee on the Judiciary of the Senate; (C)the Committee on Homeland Security of the House of Representatives; and 
(D)the Committee on Homeland Security and Governmental Affairs of the Senate. (2)SecretaryThe term Secretary means the Secretary of Homeland Security, unless otherwise provided. 
(3)Visa overstay rateThe term visa overstay rate means the ratio of, for each category of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101 (a)(15))— (A)the number of aliens admitted to the United States for each such category whose period of authorized stays ended during a fiscal year but who remained unlawfully in the United States beyond such period; to 
(B)the total number of aliens admitted to the United States for each such category during that fiscal year. XXIVRestoring Maximum Mobility to Our Nation’s Veterans 2401.Short titleThis title may be cited as the Restoring Maximum Mobility to Our Nation’s Veterans Act of 2020. 
2402.Wheelchairs for veterans with service-connected disabilities 
(a)DefinitionSection 1701 of title 38, United States Code, is amended by adding at the end the following new paragraph:  (11)The term wheelchair includes enhanced power wheelchairs, multi-environmental wheelchairs, track wheelchairs, stair-climbing wheelchairs, and other power-driven mobility devices.. 
(b)Enhanced wheelchairsSection 1712(c) of title 38, United States Code, is amended— (1)by striking Dental and inserting (1) Dental; 
(2)by striking section and inserting title; and (3)by adding at the end the following new paragraph: 
 
(2)The Secretary shall ensure that each wheelchair, furnished under this title to a veteran because of a service-connected disability, restores the maximum achievable mobility and function in the activities of daily life, employment, and recreation. The Secretary may furnish a wheelchair to a veteran because the wheelchair restores an ability that relates exclusively to participation in a recreational activity.. XXVEnd Sanctuaries and Help Our American Homeless and Veterans 2501.Short titleThis title may be cited as— 
(1)the End Sanctuaries and Help Our American Homeless and Veterans Act; or  (2)the Diamond and Silk Act. 
2502.FindingsThe Congress finds as follows: (1)According to United States law, found at section 274 of the Immigration and Nationality Act (8 U.S.C. 1324), it is illegal to bring or harbor illegal immigrants in our Nation. 
(2)In contravention of this law, cities, counties, parishes, other political subdivisions, and States in our Nation have adopted policies specifically oriented to bring in, harbor, and even attract illegal aliens into their jurisdictions. (3)Although the Federal Government, and specifically the Congress of the United States, is constitutionally charged with establishing “an uniform Rule of Naturalization”, in certain cases States and political subdivisions, including cities, have been assuming the role of immigration authorities, clearly in violation of both the Constitution and Federal statute. 
(4)Historically, the Federal Government has proven lackadaisical about enforcing its sole jurisdiction in the serious matter of illegal immigration and taking action against those jurisdictions that knowingly or recklessly disregard the Rule of Law to conceal, harbor, attempt to, or actually shield from detection, such illegal aliens, or that prohibit their officers from gathering information for, or cooperating with, Federal officials. (5)In these wanton acts, such jurisdictions break the law that its citizens are held to, violate the trust of the taxpayers who are already charged with a $22 trillion dollar Government debt that grows daily, and—perhaps worst—subject those they should protect and serve to death by deliberate murderous acts and traffic accidents by those who should not be in the country at all. 
(6)In this way, such jurisdictions aid and abet American deaths that are 100 percent preventable. (7)Such tragic, preventable American deaths have been suffered by “Angel Families” who have lost spouses, sons, daughters, grandchildren, parents, and grandparents at the hands of illegal aliens. 
(8)These families are left to suffer deaths that should not have been, according to the law of the land, while too often complicit public officials, cities, States, and the Federal Government are not held accountable. (9)Meanwhile, our Nation’s American homeless and veterans are too often left out in the cold, without the basic necessities and care that they need and deserve as citizens of this country. 
(10)Our American homeless and veterans must be prioritized and cared for by law and in fact. (11)Jurisdictions’ responsibilities must be taken seriously, and never aid and abet, violations of immigration law. 
(12)These are dual injustices that the law, as is, dictates must end. 2503.Treatment of sanctuary jurisdictions (a)DefinitionIn this section, the term sanctuary jurisdiction means a State or any political subdivision of a State that the Attorney General determines has in effect a statute, ordinance, policy, or practice that prohibits or in any way restricts, a Federal, State, or local government entity, official, or other personnel from— 
(1)complying with the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or from assisting or cooperating with Federal law enforcement entities, officials, or other personnel regarding the enforcement of these laws; or (2)undertaking any of the following law enforcement activities as they relate to information regarding the citizenship or immigration status, lawful or unlawful, the inadmissibility or deportability, or the custody status, of any individual: 
(A)Making inquiries to any individual in order to obtain such information regarding such individual or any other individuals. (B)Notifying the Federal Government regarding the presence of individuals who are encountered by law enforcement officials or other personnel of a State or political subdivision of a State. 
(C)Complying with requests for such information from Federal law enforcement entities, officials, or other personnel. (D)Complying with detainers. 
(b)Ineligibility of sanctuary jurisdictions for Federal funds 
(1)StatesNo sanctuary jurisdiction that is a State may be allocated or receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code). (2)Political subdivisionsNo sanctuary jurisdiction that is a political subdivision of a State may be allocated or receive any funds made available to the Attorney General, including those made available from the account Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance. 
(3)Sovereign immunityEach State and political subdivision of a State shall, as a condition on receipt of any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code), waive the sovereign immunity of the State or political subdivision with respect to actions authorized under section 2504. (4)Reallocation of fundsNotwithstanding any other provision of law, any funds not allocated to a sanctuary jurisdiction from the account Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance pursuant to this subsection shall be made available for activities carried out under the Justice and Mental Health Collaboration Program of the Office of Justice Programs of the Department of Justice, to reduce homelessness in order to improve outcomes for individuals with mental illnesses or co-occurring mental health and substance abuse disorders who encounter the justice system, thereby reducing mental health disorders and homelessness among our citizens. 
2504.Private right of action 
(a)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of a murder, rape, or any felony, as defined by the State, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State in the appropriate Federal or State court— (1)if the State or political subdivision released the alien from custody prior to the commission of such crime, and had knowledge that the alien was unlawfully present in the United States; or 
(2)the crime was a consequence of the State or political subdivision declining to honor a detainer or warrant issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)). (b)ApplicationSubject to subsection (c), subsection (a) shall apply without regard to whether the crime was committed before, on, or after the date of the enactment of this Act. 
(c)Limitation on bringing action 
(1)In generalAn action brought under this section may not be brought later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later. (2)ExceptionParagraph (1) shall not apply to an action brought under this section based on a crime committed before the date of the enactment of this Act. 
(d)Attorney’s fees and other costsIn any action or proceeding under this section the court shall allow a prevailing plaintiff a reasonable attorneys' fee as part of the costs, and include expert fees as part of the attorneys' fee. XXVISocial Security Integrity Act of 2020 2601.Short titleThis title may be cited as the Social Security Integrity Act of 2020. 
2602.FindingsCongress finds the following: (1)Individuals can commit various types of fraud against the Government by reporting earnings under deceased individuals’ Social Security Numbers (SSNs). 
(2)Various Federal entities rely on the Social Security Administration’s (SSA) death information to detect unreported deaths and verify the accuracy of reported deaths. (3)The Numident is the SSA’s computer database file on all who have applied for a Social Security number. The Office of the Inspector General (OIG) of the SSA conducted an audit and determined that the SSA did not have controls in place to annotate death information on the Numident records of numberholders who exceeded maximum reasonable life expectancies and were likely deceased. 
(4)The OIG identified 34 cases in which it appeared that the deceased numberholder’s name and Social Security Number (SSN) had been misused. In one instance an employer reported paying wages to someone from 2008 through 2012 using a numberholder’s name and SSN that had been born in 1886. SSA payment records indicated that the numberholder died in January 1965, but the SSA did not record the numberholder’s death on the Numident. SSA continued paying benefits to the numberholder’s widow until her death in February 1973. SSA’s Master Earning File (MEF) contained no reported earnings information for this numberholder from 1956 through 2007. (5)The OIG determined that thousands of the SSNs could have been used to commit identity fraud. For tax years 2006 through 2011, SSA received reports that individuals using 66,920 SSNs had approximately $3.1 billion in wages, tips, and self-employment income. SSA transferred the earnings to the Earnings Suspense File because the employees’ or self-employed individuals’ names on the earnings reports did not match the numberholders’ names. 
(6)During calendar years 2008 through 2011, employers made 4,024 E–Verify inquiries using 3,873 SSNs belonging to numberholders born before June 16, 1901. According to the OIG, these inquiries indicate individuals’ attempts to use the SSNs to apply for work. (7)The OIG determined that resolving these discrepancies will improve the accuracy and completeness of the Death Master File and help prevent future misuse of these SSNs. 
(8)The American taxpayer deserves to have the surety of knowing that every agency and department within the Federal Government takes the prudent actions necessary to prevent future fraud and waste of hard-earned dollars. (9)In 2015, the OIG identified approximately 6.5 million numberholders age 112 or older who did not have death information on the Numident. 
(10)Of the 6.5 million cases OIG identified, based on initial review, SSA believed approximately 1.5 million of these individuals were deceased. After further in-depth analysis, SSA posted death information to records for only those cases that passed complex identity matching protocols, and where the most current information indicated the individuals are in fact deceased. (11)For the remaining 5 million cases, the SSA reports that it does not have sufficient or reliable evidence that these individuals are deceased. However, the SSA also notes that the individuals have never received payments from the SSA; the records are decades old, and are the result of error-prone paper reporting processes; it is possible that, decades ago, SSA incorrectly recorded some dates of birth and that some individuals are much younger than current records indicate; and it would be imprudent to presume death in order to add these cases to the DMF because doing so could result in the inappropriate release of living individuals’ personally identifiable information—an action that has far-reaching and adverse consequences for these individuals. 
(12)In line with the OIG’s recommendations, the SSA should take proactive action to fully protect the American taxpayer by ensuring that there are comprehensive controls in place to annotate death information on the Numident records of numberholders who exceeded maximum reasonable life expectancies. 2603.Implementation of OIG recommendations (a)In generalNot later than 3 years after the date of the enactment of this Act, the Commissioner of Social Security shall implement all of the recommendations described in the memorandum from the Office of the Inspector General of the Social Security Administration entitled Numberholders Age 112 or Older Who Did Not Have a Death Entry on the Numident (A–06–14–34030) and dated March 4, 2015. 
(b)Additional payment to individuals attaining 100 years of ageThe Commissioner of Social Security shall make a one-time payment in the amount of $100 to each individual who, according to the records of the Commissioner of Social Security, attains 100 years of age after the date of enactment of this Act and applies for such payment. (c)ReportNot later than December 31 of each calendar year that begins after the date of the enactment of this Act and ends before the date that is 3 years after such date of enactment, the Commissioner shall submit to the Congress a report on the progress made toward implementation of each of the recommendations described in the memorandum specified in subsection (a), the methods used to implement such recommendations, the amount of funds expended and any other resources utilized to implement such recommendations, and the projected date of full implementation. 
XXVIIHJ Res 47 
XXVIIIHJ Res 49 
XXIXProtecting Access to Care 
2901.Short titleThis title may be cited as the Protecting Access to Care Act of 2020. 2902.Encouraging speedy resolution of claims (a)Statute of limitations (1)In generalExcept as provided in paragraph (2), the time for the commencement of a health care lawsuit shall be, whichever occurs first of the following: 
(A)3 years after the date of the occurrence of the breach or tort; (B)3 years after the date the medical or health care treatment that is the subject of the claim is completed; or 
(C)1 year after the claimant discovers, or through the use of reasonable diligence should have discovered, the injury. (2)TollingIn no event shall the time for commencement of a health care lawsuit exceed 3 years after the date of the occurrence of the breach or tort or 3 years after the date the medical or health care treatment that is the subject of the claim is completed (whichever occurs first) unless tolled for any of the following— 
(A)upon proof of fraud; (B)intentional concealment; or 
(C)the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person. (3)Actions by a minorActions by a minor shall be commenced within 3 years after the date of the occurrence of the breach or tort or 3 years after the date of the medical or health care treatment that is the subject of the claim is completed (whichever occurs first) except that actions by a minor under the full age of 6 years shall be commenced within 3 years after the date of the occurrence of the breach or tort, 3 years after the date of the medical or health care treatment that is the subject of the claim is completed, or 1 year after the injury is discovered, or through the use of reasonable diligence should have been discovered, or prior to the minor’s 8th birthday, whichever provides a longer period. Such time limitation shall be tolled for minors for any period during which a parent or guardian and a health care provider have committed fraud or collusion in the failure to bring an action on behalf of the injured minor. 
(b)State flexibilityNo provision of subsection (a) shall be construed to preempt any state law (whether effective before, on, or after the date of the enactment of this Act) that— (1)specifies a time period of less than 3 years after the date of injury or less than 1 year after the claimant discovers, or through the use of reasonable diligence should have discovered, the injury, for the filing of a health care lawsuit; 
(2)that specifies a different time period for the filing of lawsuits by a minor; (3)that triggers the time period based on the date of the alleged negligence; or 
(4)establishes a statute of repose for the filing of health care lawsuit. 2903.Compensating patient injury (a)Unlimited amount of damages for actual economic losses in health care lawsuitsIn any health care lawsuit, nothing in this title shall limit a claimant’s recovery of the full amount of the available economic damages, notwithstanding the limitation in subsection (b). 
(b)Additional noneconomic damagesIn any health care lawsuit, the amount of noneconomic damages, if available, shall not exceed $250,000, regardless of the number of parties against whom the action is brought or the number of separate claims or actions brought with respect to the same injury. (c)No discount of award for noneconomic damagesFor purposes of applying the limitation in subsection (b), future noneconomic damages shall not be discounted to present value. The jury shall not be informed about the maximum award for noneconomic damages. An award for noneconomic damages in excess of $250,000 shall be reduced either before the entry of judgment, or by amendment of the judgment after entry of judgment, and such reduction shall be made before accounting for any other reduction in damages required by law. If separate awards are rendered for past and future noneconomic damages and the combined awards exceed $250,000, the future noneconomic damages shall be reduced first. 
(d)Fair share ruleIn any health care lawsuit, each party shall be liable for that party’s several share of any damages only and not for the share of any other person. Each party shall be liable only for the amount of damages allocated to such party in direct proportion to such party’s percentage of responsibility. Whenever a judgment of liability is rendered as to any party, a separate judgment shall be rendered against each such party for the amount allocated to such party. For purposes of this section, the trier of fact shall determine the proportion of responsibility of each party for the claimant’s harm. (e)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that specifies a particular monetary amount of economic or noneconomic damages (or the total amount of damages) that may be awarded in a health care lawsuit, regardless of whether such monetary amount is greater or lesser than is provided for under this section. 
2904.Maximizing patient recovery 
(a)Court supervision of share of damages actually paid to claimantsIn any health care lawsuit, the court shall supervise the arrangements for payment of damages to protect against conflicts of interest that may have the effect of reducing the amount of damages awarded that are actually paid to claimants. In particular, in any health care lawsuit in which the attorney for a party claims a financial stake in the outcome by virtue of a contingent fee, the court shall have the power to restrict the payment of a claimant’s damage recovery to such attorney, and to redirect such damages to the claimant based upon the interests of justice and principles of equity. In no event shall the total of all contingent fees for representing all claimants in a health care lawsuit exceed the following limits: (1)Forty percent of the first $50,000 recovered by the claimant(s). 
(2)Thirty-three and one-third percent of the next $50,000 recovered by the claimant(s). (3)Twenty-five percent of the next $500,000 recovered by the claimant(s). 
(4)Fifteen percent of any amount by which the recovery by the claimant(s) is in excess of $600,000. (b)ApplicabilityThe limitations in this section shall apply whether the recovery is by judgment, settlement, mediation, arbitration, or any other form of alternative dispute resolution. In a health care lawsuit involving a minor or incompetent person, a court retains the authority to authorize or approve a fee that is less than the maximum permitted under this section. The requirement for court supervision in the first two sentences of subsection (a) applies only in civil actions. 
(c)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that specifies a lesser percentage or lesser total value of damages which may be claimed by an attorney representing a claimant in a health care lawsuit. 2905.Authorization of payment of future damages to claimants in health care lawsuits (a)In generalIn any health care lawsuit, if an award of future damages, without reduction to present value, equaling or exceeding $50,000 is made against a party with sufficient insurance or other assets to fund a periodic payment of such a judgment, the court shall, at the request of any party, enter a judgment ordering that the future damages be paid by periodic payments, in accordance with the Uniform Periodic Payment of Judgments Act promulgated by the National Conference of Commissioners on Uniform State Laws. 
(b)ApplicabilityThis section applies to all actions which have not been first set for trial or retrial before the effective date of this Act. (c)State FlexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that specifies periodic payments for future damages at any amount other than $50,000 or that mandates such payments absent the request of either party. 
2906.Product liability for health care providersA health care provider who prescribes, or who dispenses pursuant to a prescription, a medical product approved, licensed, or cleared by the Food and Drug Administration shall not be named as a party to a product liability lawsuit involving such product and shall not be liable to a claimant in a class action lawsuit against the manufacturer, distributor, or seller of such product. 2907.DefinitionsIn this title: 
(1)Alternative dispute resolution system; ADRThe term alternative dispute resolution system or ADR means a system that provides for the resolution of health care lawsuits in a manner other than through a civil action brought in a State or Federal court. (2)ClaimantThe term claimant means any person who brings a health care lawsuit, including a person who asserts or claims a right to legal or equitable contribution, indemnity, or subrogation, arising out of a health care liability claim or action, and any person on whose behalf such a claim is asserted or such an action is brought, whether deceased, incompetent, or a minor. 
(3)Collateral source benefitsThe term collateral source benefits means any amount paid or reasonably likely to be paid in the future to or on behalf of the claimant, or any service, product, or other benefit provided or reasonably likely to be provided in the future to or on behalf of the claimant, as a result of the injury or wrongful death, pursuant to— (A)any State or Federal health, sickness, income-disability, accident, or workers’ compensation law; 
(B)any health, sickness, income-disability, or accident insurance that provides health benefits or income-disability coverage; (C)any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the cost of medical, hospital, dental, or income-disability benefits; and 
(D)any other publicly or privately funded program. (4)Contingent feeThe term contingent fee includes all compensation to any person or persons which is payable only if a recovery is effected on behalf of one or more claimants. 
(5)Economic damagesThe term economic damages means objectively verifiable monetary losses incurred as a result of the provision or use of (or failure to provide or use) health care services or medical products, such as past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, loss of employment, and loss of business or employment opportunities, unless otherwise defined under applicable state law. In no circumstances shall damages for health care services or medical products exceed the amount actually paid or incurred by or on behalf of the claimant. (6)Future damagesThe term future damages means any damages that are incurred after the date of judgment, settlement, or other resolution (including mediation, or any other form of alternative dispute resolution). 
(7)Health care lawsuitThe term health care lawsuit means any health care liability claim concerning the provision of goods or services for which coverage was provided in whole or in part via a Federal program, subsidy or tax benefit, or any health care liability action concerning the provision of goods or services for which coverage was provided in whole or in part via a Federal program, subsidy or tax benefit, brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider regardless of the theory of liability on which the claim is based, or the number of claimants, plaintiffs, defendants, or other parties, or the number of claims or causes of action, in which the claimant alleges a health care liability claim. Such term does not include a claim or action which is based on criminal liability; which seeks civil fines or penalties paid to Federal, State, or local government; or which is grounded in antitrust. (8)Health care liability actionThe term health care liability action means a civil action brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action, in which the claimant alleges a health care liability claim. 
(9)Health care liability claimThe term health care liability claim means a demand by any person, whether or not pursuant to ADR, against a health care provider, including, but not limited to, third-party claims, cross-claims, counter-claims, or contribution claims, which are based upon the provision or use of (or the failure to provide or use) health care services or medical products, regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action. (10)Health care providerThe term health care provider means any person or entity required by State or Federal laws or regulations to be licensed, registered, or certified to provide health care services, and being either so licensed, registered, or certified, or exempted from such requirement by other statute or regulation, as well as any other individual or entity defined as a health care provider, health care professional, or health care institution under state law. 
(11)Health care servicesThe term health care services means the provision of any goods or services (including safety, professional, or administrative services directly related to health care) by a health care provider, or by any individual working under the supervision of a health care provider, that relates to the diagnosis, prevention, or treatment of any human disease or impairment, or the assessment or care of the health of human beings. (12)Medical productThe term medical product means a drug, device, or biological product intended for humans, and the terms drug, device, and biological product have the meanings given such terms in sections 201(g)(1) and 201(h) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively, including any component or raw material used therein, but excluding health care services. 
(13)Noneconomic damagesThe term noneconomic damages means damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature incurred as a result of the provision or use of (or failure to provide or use) health care services or medical products, unless otherwise defined under applicable state law. (14)RecoveryThe term recovery means the net sum recovered after deducting any disbursements or costs incurred in connection with prosecution or settlement of the claim, including all costs paid or advanced by any person. Costs of health care incurred by the plaintiff and the attorneys’ office overhead costs or charges for legal services are not deductible disbursements or costs for such purpose. 
(15)RepresentativeThe term representative means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney, or any person recognized in law or custom as a patient’s agent. (16)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States, or any political subdivision thereof. 
2908.Effect on other laws 
(a)Vaccine injury 
(1)To the extent that title XXI of the Public Health Service Act establishes a Federal rule of law applicable to a civil action brought for a vaccine-related injury or death— (A)this title does not affect the application of the rule of law to such an action; and 
(B)any rule of law prescribed by this title in conflict with a rule of law of such title XXI shall not apply to such action. (2)If there is an aspect of a civil action brought for a vaccine-related injury or death to which a Federal rule of law under title XXI of the Public Health Service Act does not apply, then this title or otherwise applicable law (as determined under this title) will apply to such aspect of such action. 
(b)Other Federal lawExcept as provided in this section, nothing in this title shall be deemed to affect any defense available to a defendant in a health care lawsuit or action under any other provision of Federal law. 2909.Rules of construction (a)Health care lawsuitsUnless otherwise specified in this title, the provisions governing health care lawsuits set forth in this title preempt, subject to subsections (b) and (c), State law to the extent that State law prevents the application of any provisions of law established by or under this title. The provisions governing health care lawsuits set forth in this title supersede chapter 171 of title 28, United States Code, to the extent that such chapter— 
(1)provides for a greater amount of damages or contingent fees, a longer period in which a health care lawsuit may be commenced, or a reduced applicability or scope of periodic payment of future damages, than provided in this title; or (2)prohibits the introduction of evidence regarding collateral source benefits, or mandates or permits subrogation or a lien on collateral source benefits. 
(b)Protection of States’ rights and other lawsAny issue that is not governed by any provision of law established by or under this title (including State standards of negligence) shall be governed by otherwise applicable State or Federal law. (c)State FlexibilityNo provision of this title shall be construed to preempt any defense available to a party in a health care lawsuit under any other provision of State or Federal law. 
2910.Effective dateThis title shall apply to any health care lawsuit brought in a Federal or State court, or subject to an alternative dispute resolution system, that is initiated on or after the date of the enactment of this Act, except that any health care lawsuit arising from an injury occurring prior to the date of the enactment of this Act shall be governed by the applicable statute of limitations provisions in effect at the time the cause of action accrued. 2911.Limitation on expert witness testimony (a)In generalNo person in a health care profession requiring licensure under the laws of a State shall be competent to testify in any court of law to establish the following facts— 
(1)the recognized standard of acceptable professional practice and the specialty thereof, if any, that the defendant practices, which shall be the type of acceptable professional practice recognized in the defendant’s community or in a community similar to the defendant’s community that was in place at the time the alleged injury or wrongful action occurred; (2)that the defendant acted with less than or failed to act with ordinary and reasonable care in accordance with the recognized standard; and 
(3)that as a proximate result of the defendant’s negligent act or omission, the claimant suffered injuries which would not otherwise have occurred,unless the person was licensed to practice, in the State or a contiguous bordering State, a profession or specialty which would make the person’s expert testimony relevant to the issues in the case and had practiced this profession or specialty in one of these States during the year preceding the date that the alleged injury or wrongful act occurred.  (b)ApplicabilityThe requirements set forth in subsection (a) shall also apply to expert witnesses testifying for the defendant as rebuttal witnesses. 
(c)Waiver authorityThe court may waive the requirements in this subsection if it determines that the appropriate witnesses otherwise would not be available. 2912.Communications following unanticipated outcome (a)Provider communicationsIn any health care liability action, any and all statements, affirmations, gestures, or conduct expressing apology, fault, sympathy, commiseration, condolence, compassion, or a general sense of benevolence which are made by a health care provider or an employee of a health care provider to the patient, a relative of the patient, or a representative of the patient and which relate to the discomfort, pain, suffering, injury, or death of the patient as the result of the unanticipated outcome of medical care shall be inadmissible for any purpose as evidence of an admission of liability or as evidence of an admission against interest. 
(b)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that makes additional communications inadmissible as evidence of an admission of liability or as evidence of an admission against interest. 2913.Expert witness qualifications (a)In generalIn any health care lawsuit, an individual shall not give expert testimony on the appropriate standard of practice or care involved unless the individual is licensed as a health professional in one or more States and the individual meets the following criteria: 
(1)If the party against whom or on whose behalf the testimony is to be offered is or claims to be a specialist, the expert witness shall specialize at the time of the occurrence that is the basis for the lawsuit in the same specialty or claimed specialty as the party against whom or on whose behalf the testimony is to be offered. If the party against whom or on whose behalf the testimony is to be offered is or claims to be a specialist who is board certified, the expert witness shall be a specialist who is board certified in that specialty or claimed specialty. (2)During the 1-year period immediately preceding the occurrence of the action that gave rise to the lawsuit, the expert witness shall have devoted a majority of the individual’s professional time to one or more of the following: 
(A)The active clinical practice of the same health profession as the defendant and, if the defendant is or claims to be a specialist, in the same specialty or claimed specialty. (B)The instruction of students in an accredited health professional school or accredited residency or clinical research program in the same health profession as the defendant and, if the defendant is or claims to be a specialist, in an accredited health professional school or accredited residency or clinical research program in the same specialty or claimed specialty. 
(3)If the defendant is a general practitioner, the expert witness shall have devoted a majority of the witness’s professional time in the 1-year period preceding the occurrence of the action giving rise to the lawsuit to one or more of the following: (A)Active clinical practice as a general practitioner. 
(B)Instruction of students in an accredited health professional school or accredited residency or clinical research program in the same health profession as the defendant. (b)Lawsuits against entitiesIf the defendant in a health care lawsuit is an entity that employs a person against whom or on whose behalf the testimony is offered, the provisions of subsection (a) apply as if the person were the party or defendant against whom or on whose behalf the testimony is offered. 
(c)Power of courtNothing in this subsection shall limit the power of the trial court in a health care lawsuit to disqualify an expert witness on grounds other than the qualifications set forth under this subsection. (d)LimitationAn expert witness in a health care lawsuit shall not be permitted to testify if the fee of the witness is in any way contingent on the outcome of the lawsuit. 
(e)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that places additional qualification requirements upon any individual testifying as an expert witness. 2914.Affidavit of merit (a)Required filingSubject to subsection (b), the plaintiff in a health care lawsuit alleging negligence or, if the plaintiff is represented by an attorney, the plaintiff’s attorney shall file simultaneously with the health care lawsuit an affidavit of merit signed by a health professional who meets the requirements for an expert witness under section 2913 of this title. The affidavit of merit shall certify that the health professional has reviewed the notice and all medical records supplied to him or her by the plaintiff’s attorney concerning the allegations contained in the notice and shall contain a statement of each of the following: 
(1)The applicable standard of practice or care. (2)The health professional’s opinion that the applicable standard of practice or care was breached by the health professional or health facility receiving the notice. 
(3)The actions that should have been taken or omitted by the health professional or health facility in order to have complied with the applicable standard of practice or care. (4)The manner in which the breach of the standard of practice or care was the proximate cause of the injury alleged in the notice. 
(5)A listing of the medical records reviewed. (b)Filing extensionUpon motion of a party for good cause shown, the court in which the complaint is filed may grant the plaintiff or, if the plaintiff is represented by an attorney, the plaintiff’s attorney an additional 28 days in which to file the affidavit required under subsection (a). 
(c)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that establishes additional requirements for the filing of an affidavit of merit or similar pre-litigation documentation. 2915.Notice of intent to commence lawsuit (a)Advance noticeA person shall not commence a health care lawsuit against a health care provider unless the person has given the health care provider 90 days written notice before the action is commenced. 
(b)ExceptionsA health care lawsuit against a health care provider filed within 6 months of the statute of limitations expiring as to any claimant, or within 1 year of the statute of repose expiring as to any claimant, shall be exempt from compliance with this section. (c)State flexibilityNo provision of this section shall be construed to preempt any State law (whether effective before, on, or after the date of the enactment of this Act) that establishes a different time period for the filing of written notice. 
XXXConsolidation of Federal welfare programs 
3001.Sense of congressIt is the sense of Congress that all welfare programs should be under the jurisdiction of a single House committee and a single Senate committee. Furthermore, welfare programs should be prioritized, based on their efficacy, with the objective of eliminating programs that aren’t working and retaining those that are. BFair Tax Act 1.Short title; table of contents (a)Short TitleThis Act may be cited as the FairTax Act of 2019. 
(b)Table of ContentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Congressional findings. Title I—Repeal of the Income Tax, Payroll Taxes, and Estate and Gift Taxes Sec. 101. Income taxes repealed. Sec. 102. Payroll taxes repealed. Sec. 103. Estate and gift taxes repealed. Sec. 104. Conforming amendments; effective date. Title II—Sales Tax Enacted Sec. 201. Sales tax. Sec. 202. Conforming and technical amendments. Title III—Other Matters Sec. 301. Phase-out of administration of repealed Federal taxes. Sec. 302. Administration of other Federal taxes. Sec. 303. Sales tax inclusive Social Security benefits indexation. Title IV—Sunset of Sales Tax if Sixteenth Amendment not Repealed Sec. 401. Elimination of sales tax if Sixteenth Amendment not repealed. 2.Congressional findings (a)Findings Relating to Federal Income TaxCongress finds the Federal income tax— 
(1)retards economic growth and has reduced the standard of living of the American public; (2)impedes the international competitiveness of United States industry; 
(3)reduces savings and investment in the United States by taxing income multiple times; (4)slows the capital formation necessary for real wages to steadily increase; 
(5)lowers productivity; (6)imposes unacceptable and unnecessary administrative and compliance costs on individual and business taxpayers; 
(7)is unfair and inequitable; (8)unnecessarily intrudes upon the privacy and civil rights of United States citizens; 
(9)hides the true cost of government by embedding taxes in the costs of everything Americans buy; (10)is not being complied with at satisfactory levels and therefore raises the tax burden on law abiding citizens; and 
(11)impedes upward social mobility. (b)Findings Relating to Federal Payroll TaxesCongress finds further that the Social Security and Medicare payroll taxes and self-employment taxes— 
(1)raise the cost of employment; (2)destroy jobs and cause unemployment; and 
(3)have a disproportionately adverse impact on lower income Americans. (c)Findings Relating to Federal Estate and Gift TaxesCongress finds further that the Federal estate and gift taxes— 
(1)force family businesses and farms to be sold by the family to pay such taxes; (2)discourage capital formation and entrepreneurship; 
(3)foster the continued dominance of large enterprises over small family-owned companies and farms; and (4)impose unacceptably high tax planning costs on small businesses and farms. 
(d)Findings Relating to National Sales TaxCongress finds further that a broad-based national sales tax on goods and services purchased for final consumption— (1)is similar in many respects to the sales and use taxes in place in 45 of the 50 States; 
(2)will promote savings and investment; (3)will promote fairness; 
(4)will promote economic growth; (5)will raise the standard of living; 
(6)will increase investment; (7)will enhance productivity and international competitiveness; 
(8)will reduce administrative burdens on the American taxpayer; (9)will improve upward social mobility; and 
(10)will respect the privacy interests and civil rights of taxpayers. (e)Findings Relating to Administration of National Sales TaxCongress further finds that— 
(1)most of the practical experience administering sales taxes is found at the State governmental level; (2)it is desirable to harmonize Federal and State collection and enforcement efforts to the maximum extent possible; 
(3)it is sound tax administration policy to foster administration and collection of the Federal sales tax at the State level in return for a reasonable administration fee to the States; and (4)businesses that must collect and remit taxes should receive reasonable compensation for the cost of doing so. 
(f)Findings Relating to Repeal of Present Federal Tax SystemCongress further finds that the 16th Amendment to the United States Constitution should be repealed. IRepeal of the Income Tax, Payroll Taxes, and Estate and Gift Taxes 101.Income taxes repealedSubtitle A of the Internal Revenue Code of 1986 (relating to income taxes and self-employment taxes) is repealed. 
102.Payroll taxes repealed 
(a)In GeneralSubtitle C of the Internal Revenue Code of 1986 (relating to payroll taxes and withholding of income taxes) is repealed. (b)Funding of Social SecurityFor funding of the Social Security Trust Funds from general revenue, see section 201 of the Social Security Act (42 U.S.C. 401). 
103.Estate and gift taxes repealedSubtitle B of the Internal Revenue Code of 1986 (relating to estate and gift taxes) is repealed. 104.Conforming amendments; effective date (a)Conforming AmendmentsThe Internal Revenue Code of 1986 is amended— 
(1)by striking subtitle H (relating to financing of Presidential election campaigns); and (2)by redesignating— 
(A)subtitle D (relating to miscellaneous excise taxes) as subtitle B; (B)subtitle E (relating to alcohol, tobacco, and certain other excise taxes) as subtitle C; 
(C)subtitle F (relating to procedure and administration) as subtitle D; (D)subtitle G (relating to the Joint Committee on Taxation) as subtitle E; 
(E)subtitle I (relating to the Trust Fund Code) as subtitle F; (F)subtitle J (relating to coal industry health benefits) as subtitle G; and 
(G)subtitle K (relating to group health plan portability, access, and renewability requirements) as subtitle H. (b)Redesignation of 1986 Code (1)In generalThe Internal Revenue Code of 1986 enacted on October 22, 1986, as heretofore, hereby, or hereafter amended, may be cited as the Internal Revenue Code of 2019. 
(2)References in laws, etcExcept when inappropriate, any reference in any law, Executive order, or other document— (A)to the Internal Revenue Code of 1986 shall include a reference to the Internal Revenue Code of 2019; and 
(B)to the Internal Revenue Code of 2019 shall include a reference to the provisions of law formerly known as the Internal Revenue Code of 1986. (c)Additional AmendmentsFor additional conforming amendments, see section 202 of this Act. 
(d)Effective DateExcept as otherwise provided in this Act, the amendments made by this Act shall take effect on January 1, 2021. IISales Tax Enacted 201.Sales tax (a)In GeneralThe Internal Revenue Code of 2019 is amended by inserting before subtitle B (as redesignated by section 104(a)(2)(A)) the following new subtitle: 
 
ASales Tax 
 
Sec. 1. Principles of interpretation.  
Sec. 2. Definitions.  
Chapter 1. Interpretation; Definitions; Imposition of Tax; etc.  
Chapter 2. Credits; refunds  
Chapter 3. Family consumption allowance  
Chapter 4. Federal and state cooperative tax administration  
Chapter 5. Other administrative provisions  
Chapter 6. Collections; appeals; taxpayer rights  
Chapter 7. Special rules  
Chapter 8. Financial intermediation services  
Chapter 9. Additional matters 
1.Principles of interpretation 
(a)In GeneralAny court, the Secretary, and any sales tax administering authority shall consider the purposes of this subtitle (as set forth in subsection (b)) as the primary aid in statutory construction. (b)PurposesThe purposes of this subtitle are as follows: 
(1)To raise revenue needed by the Federal Government in a manner consistent with the other purposes of this subtitle. (2)To tax all consumption of goods and services in the United States once, without exception, but only once. 
(3)To prevent double, multiple, or cascading taxation. (4)To simplify the tax law and reduce the administration costs of, and the costs of compliance with, the tax law. 
(5)To provide for the administration of the tax law in a manner that respects privacy, due process, individual rights when interacting with the government, the presumption of innocence in criminal proceedings, and the presumption of lawful behavior in civil proceedings. (6)To increase the role of State governments in Federal tax administration because of State government expertise in sales tax administration. 
(7)To enhance generally cooperation and coordination among State tax administrators; and to enhance cooperation and coordination among Federal and State tax administrators, consistent with the principle of intergovernmental tax immunity. (c)Secondary Aids to Statutory ConstructionAs a secondary aid in statutory construction, any court, the Secretary, and any sales tax administering authority shall consider— 
(1)the common law canons of statutory construction, (2)the meaning and construction of concepts and terms used in the Internal Revenue Code of 1986 as in effect before the effective date of this subtitle, and 
(3)construe any ambiguities in this Act in favor of reserving powers to the States respectively, or to the people. 2.Definitions (a)In GeneralFor purposes of this subtitle— 
(1)Affiliated firmsA firm is affiliated with another if 1 firm owns 50 percent or more of— (A)the voting shares in a corporation, or 
(B)the capital interests of a business firm that is not a corporation. (2)Conforming state sales taxThe term conforming State sales tax means a sales tax imposed by a State that adopts the same definition of taxable property and services as adopted by this subtitle. 
(3)Designated commercial private courier serviceThe term designated commercial private courier service means a firm designated as such by the Secretary or any sales tax administering authority, upon application of the firm, if the firm— (A)provides its services to the general public, 
(B)records electronically to its data base kept in the regular course of its business the date on which an item was given to such firm for delivery, and (C)has been operating for at least 1 year. 
(4)Education and trainingThe term education and training means tuition for primary, secondary, or postsecondary level education, and job-related training courses. Such term does not include room, board, sports activities, recreational activities, hobbies, games, arts or crafts or cultural activities. (5)Gross paymentsThe term gross payments means payments for taxable property or services, including Federal taxes imposed by this title. 
(6)Intangible property 
(A)In generalThe term intangible property includes copyrights, trademarks, patents, goodwill, financial instruments, securities, commercial paper, debts, notes and bonds, and other property deemed intangible at common law. The Secretary shall, by regulation resolve differences among the provisions of common law of the several States. (B)Certain types of propertySuch term does not include tangible personal property (or rents or leaseholds of any term thereon), real property (or rents or leaseholds of any term thereon) and computer software. 
(7)PersonThe term person means any natural person, and unless the context clearly does not allow it, any corporation, partnership, limited liability company, trust, estate, government, agency, administration, organization, association, or other legal entity (foreign or domestic). (8)Produce, provide, render, or sell taxable property or services (A)In generalA taxable property or service is used to produce, provide, render, or sell a taxable property or service if such property or service is purchased by a person engaged in a trade or business for the purpose of employing or using such taxable property or service in the production, provision, rendering, or sale of other taxable property or services in the ordinary course of that trade or business. 
(B)Research, experimentation, testing, and developmentTaxable property or services used in a trade or business for the purpose of research, experimentation, testing, and development shall be treated as used to produce, provide, render, or sell taxable property or services. (C)Insurance paymentsTaxable property or services purchased by an insurer on behalf of an insured shall be treated as used to produce, provide, render, or sell taxable property or services if the premium for the insurance contract giving rise to the insurer’s obligation was subject to tax pursuant to section 801 (relating to financial intermediation services). 
(D)Education and trainingEducation and training shall be treated as services used to produce, provide, render, or sell taxable property or services. (9)Registered sellerThe term registered seller means a person registered pursuant to section 502. 
(10)Sales tax administering authorityThe term sales tax administering authority means— (A)the State agency designated to collect and administer the sales tax imposed by this subtitle, in an administering State, or 
(B)the Secretary, in a State that is neither— (i)an administering State, nor 
(ii)a State that has elected to have its sales tax administered by an administering State. (11)SecretaryThe term Secretary means the Secretary of the Treasury. 
(12)Taxable employer 
(A)In generalThe term taxable employer includes— (i)any household employing domestic servants, and 
(ii)any government except for government enterprises (as defined in section 704). (B)ExceptionsThe term taxable employer does not include any employer which is— 
(i)engaged in a trade or business, (ii)a not-for-profit organization (as defined in section 706), or 
(iii)a government enterprise (as defined in section 704). (C)Cross referenceFor rules relating to collection and remittance of tax on wages by taxable employers, see section 103(b)(2). 
(13)Tax inclusive fair market valueThe term tax inclusive fair market value means the fair market value of taxable property or services plus the tax imposed by this subtitle. (14)Taxable property or service (A)General ruleThe term taxable property or service means— 
(i)any property (including leaseholds of any term or rents with respect to such property) but excluding— (I)intangible property, and 
(II)used property, and (ii)any service (including any financial intermediation services as determined by section 801). 
(B)ServiceFor purposes of subparagraph (A), the term service— (i)shall include any service performed by an employee for which the employee is paid wages or a salary by a taxable employer, and 
(ii)shall not include any service performed by an employee for which the employee is paid wages or a salary— (I)by an employer in the regular course of the employer’s trade or business, 
(II)by an employer that is a not-for-profit organization (as defined in section 706), (III)by an employer that is a government enterprise (as defined in section 704), and 
(IV)by taxable employers to employees directly providing education and training. (15)United statesThe term United States, when used in the geographical sense, means each of the 50 States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(16)Used propertyThe term used property means— (A)property on which the tax imposed by section 101 has been collected and for which no credit has been allowed under section 202, 203, or 205, or 
(B)property that was held other than for a business purpose (as defined in section 102(b)) on December 31, 2020. (17)Wages and salaryThe terms wage and salary mean all compensation paid for employment service including cash compensation, employee benefits, disability insurance, or wage replacement insurance payments, unemployment compensation insurance, workers’ compensation insurance, and the fair market value of any other consideration paid by an employer to an employee in consideration for employment services rendered. 
(b)Cross References 
(1)For the definition of business purposes, see section 102(b). (2)For the definition of insurance contract, see section 206(e). 
(3)For the definition of qualified family, see section 302. (4)For the definition of monthly poverty level, see section 303. 
(5)For the definition of large seller, see section 501(e)(3). (6)For the definition of hobby activities, see section 701. 
(7)For the definition of gaming sponsor, see section 701(a). (8)For the definition of a chance, see section 701(b). 
(9)For the definition of government enterprise, see section 704(b). (10)For the definition of mixed use property, see section 705. 
(11)For the definition of qualified not-for-profit organization, see section 706. (12)For the definition of financial intermediation services, see section 801. 
1Interpretation; definitions; imposition of tax; etc. 
 
Sec. 101. Imposition of sales tax.  
Sec. 102. Intermediate and export sales.  
Sec. 103. Rules relating to collection and remittance of tax. 
101.Imposition of sales tax 
(a)In GeneralThere is hereby imposed a tax on the use or consumption in the United States of taxable property or services. (b)Rate (1)For 2021In the calendar year 2021, the rate of tax is 23 percent of the gross payments for the taxable property or service. 
(2)For years after 2021For years after the calendar year 2021, the rate of tax is the combined Federal tax rate percentage (as defined in paragraph (3)) of the gross payments for the taxable property or service. (3)Combined federal tax rate percentageThe combined Federal tax rate percentage is the sum of— 
(A)the general revenue rate (as defined in paragraph (4)), (B)the old-age, survivors and disability insurance rate, and 
(C)the hospital insurance rate. (4)General revenue rateThe general revenue rate shall be 14.91 percent. 
(c)Coordination With Import DutiesThe tax imposed by this section is in addition to any import duties imposed by chapter 4 of title 19, United States Code. The Secretary shall provide by regulation that, to the maximum extent practicable, the tax imposed by this section on imported taxable property and services is collected and administered in conjunction with any applicable import duties imposed by the United States. (d)Liability for Tax (1)In generalThe person using or consuming taxable property or services in the United States is liable for the tax imposed by this section, except as provided in paragraph (2) of this subsection. 
(2)Exception where tax paid to sellerA person using or consuming a taxable property or service in the United States is not liable for the tax imposed by this section if the person pays the tax to a person selling the taxable property or service and receives from such person a purchaser’s receipt within the meaning of section 509. 102.Intermediate and export sales (a)In GeneralFor purposes of this subtitle— 
(1)Business and export purposesNo tax shall be imposed under section 101 on any taxable property or service purchased for a business purpose in a trade or business. (2)Investment purposeNo tax shall be imposed under section 101 on any taxable property or service purchased for an investment purpose and held exclusively for an investment purpose. 
(3)State government functionsNo tax shall be imposed under section 101 on State government functions that do not constitute the final consumption of property or services. (b)Business PurposesFor purposes of this section, the term purchased for a business purpose in a trade or business means purchased by a person engaged in a trade or business and used in that trade or business— 
(1)for resale, (2)to produce, provide, render, or sell taxable property or services, or 
(3)in furtherance of other bona fide business purposes. (c)Investment PurposesFor purposes of this section, the term purchased for an investment purpose means property purchased exclusively for purposes of appreciation or the production of income but not entailing more than minor personal efforts. 
103.Rules relating to collection and remittance of tax 
(a)Liability for Collection and Remittance of the TaxExcept as provided otherwise by this section, any tax imposed by this subtitle shall be collected and remitted by the seller of taxable property or services (including financial intermediation services). (b)Tax To Be Remitted by Purchaser in Certain Circumstances (1)In generalIn the case of taxable property or services purchased outside of the United States and imported into the United States for use or consumption in the United States, the purchaser shall remit the tax imposed by section 101. 
(2)Certain wages or salaryIn the case of wages or salary paid by a taxable employer which are taxable services, the employer shall remit the tax imposed by section 101. (c)Conversion of Business or Export Property or ServicesProperty or services purchased for a business purpose in a trade or business or for export (sold untaxed pursuant to section 102(a)) that is subsequently converted to personal use shall be deemed purchased at the time of conversion and shall be subject to the tax imposed by section 101 at the fair market value of the converted property as of the date of conversion. The tax shall be due as if the property had been sold at the fair market value during the month of conversion. The person using or consuming the converted property is liable for and shall remit the tax. 
(d)Barter TransactionsIf gross payment for taxable property or services is made in other than money, then the person responsible for collecting and remitting the tax shall remit the tax to the sales tax administering authority in money as if gross payment had been made in money at the tax inclusive fair market value of the taxable property or services purchased. 2CREDITS; REFUNDS  Sec. 201. Credits and refunds.  Sec. 202. Business use conversion credit.  Sec. 203. Intermediate and export sales credit.  Sec. 204. Administration credit.  Sec. 205. Bad debt credit.  Sec. 206. Insurance proceeds credit.  Sec. 207. Refunds. 201.Credits and refunds (a)In GeneralEach person shall be allowed a credit with respect to the taxes imposed by section 101 for each month in an amount equal to the sum of— 
(1)such person’s business use conversion credit pursuant to section 202 for such month, (2)such person’s intermediate and export sales credit pursuant to section 203 for such month, 
(3)the administration credit pursuant to section 204 for such month, (4)the bad debt credit pursuant to section 205 for such month, 
(5)the insurance proceeds credit pursuant to section 206 for such month, (6)the transitional inventory credit pursuant to section 902, and 
(7)any amount paid in excess of the amount due. (b)Credits Not AdditiveOnly one credit allowed by chapter 2 may be taken with respect to any particular gross payment. 
202.Business use conversion credit 
(a)In GeneralFor purposes of section 201, a person’s business use conversion credit for any month is the aggregate of the amounts determined under subsection (b) with respect to taxable property and services— (1)on which tax was imposed by section 101 (and actually paid), and 
(2)which commenced to be 95 percent or more used during such month for business purposes (within the meaning of section 102(b)). (b)Amount of CreditThe amount determined under this paragraph with respect to any taxable property or service is the lesser of— 
(1)the product of— (A)the rate imposed by section 101, and 
(B)the quotient that is— (i)the fair market value of the property or service when its use is converted, divided by 
(ii)the quantity that is one minus the tax rate imposed by section 101, or (2)the amount of tax paid with respect to such taxable property or service, including the amount, if any, determined in accordance with section 705 (relating to mixed use property). 
203.Intermediate and export sales creditFor purposes of section 201, a person’s intermediate and export sales credit is the amount of sales tax paid on the purchase of any taxable property or service purchased for— (1)a business purpose in a trade or business (as defined in section 102(b)), or 
(2)export from the United States for use or consumption outside the United States. 204.Administration credit (a)In GeneralEvery person filing a timely monthly report (with regard to extensions) in compliance with section 501 shall be entitled to a taxpayer administrative credit equal to the greater of— 
(1)$200, or (2)one-quarter of 1 percent of the tax remitted. 
(b)LimitationThe credit allowed under this section shall not exceed 20 percent of the tax due to be remitted prior to the application of any credit or credits permitted by section 201. 205.Bad debt credit (a)Financial Intermediation ServicesAny person who has experienced a bad debt (other than unpaid invoices within the meaning of subsection (b)) shall be entitled to a credit equal to the product of— 
(1)the rate imposed by section 101, and (2)the quotient that is— 
(A)the amount of the bad debt (as defined in section 802), divided by (B)the quantity that is one minus the rate imposed by section 101. 
(b)Unpaid InvoicesAny person electing the accrual method pursuant to section 503 that has with respect to a transaction— (1)invoiced the tax imposed by section 101, 
(2)remitted the invoiced tax, (3)actually delivered the taxable property or performed the taxable services invoiced, and 
(4)not been paid 180 days after date the invoice was due to be paid,shall be entitled to a credit equal to the amount of tax remitted and unpaid by the purchaser.  (c)Subsequent PaymentAny payment made with respect to a transaction subsequent to a section 205 credit being taken with respect to that transaction shall be subject to tax in the month the payment was received as if a tax inclusive sale of taxable property and services in the amount of the payment had been made. 
(d)Partial PaymentsPartial payments shall be treated as pro rata payments of the underlying obligation and shall be allocated proportionately— (1)for fully taxable payments, between payment for the taxable property and service and tax, and 
(2)for partially taxable payments, among payment for the taxable property and service, tax and other payment. (e)Related PartiesThe credit provided by this section shall not be available with respect to sales made to related parties. For purposes of this section, related party means affiliated firms and family members (as defined in section 302(b)). 
206.Insurance proceeds credit 
(a)In GeneralA person receiving a payment from an insurer by virtue of an insurance contract shall be entitled to a credit in an amount determined by subsection (b), less any amount paid to the insured by the insurer pursuant to subsection (c), if the entire premium (except that portion allocable to the investment account of the underlying policy) for the insurance contract giving rise to the insurer’s obligation to make a payment to the insured was subject to the tax imposed by section 101 and said tax was paid. (b)Credit AmountThe amount of the credit shall be the product of— 
(1)the rate imposed by section 101, and (2)the quotient that is— 
(A)the amount of the payment made by the insurer to the insured, divided by (B)the quantity that is one minus the rate imposed by section 101. 
(c)Administrative OptionThe credit determined in accordance with subsection (b) shall be paid by the insurer to the insured and the insurer shall be entitled to the credit in lieu of the insured, except that the insurer may elect, in a form prescribed by the Secretary, to not pay the credit and require the insured to make application for the credit. In the event of such election, the insurer shall provide to the Secretary and the insured the name and tax identification number of the insurer and of the insured and indicate the proper amount of the credit. (d)Coordination With Respect to ExemptionIf taxable property or services purchased by an insurer on behalf of an insured are purchased free of tax by virtue of section 2(a)(8)(C), then the credit provided by this section shall not be available with respect to that purchase. 
(e)Insurance ContractFor purposes of subsection (a), the term insurance contract shall include a life insurance contract, a health insurance contract, a property and casualty loss insurance contract, a general liability insurance contract, a marine insurance contract, a fire insurance contract, an accident insurance contract, a disability insurance contract, a long-term care insurance contract, and an insurance contract that provides a combination of these types of insurance. 207.Refunds (a)Registered SellersIf a registered seller files a monthly tax report with an overpayment, then, upon application by the registered seller in a form prescribed by the sales tax administering authority, the overpayment shown on the report shall be refunded to the registered seller within 60 days of receipt of said application. In the absence of such application, the overpayment may be carried forward, without interest, by the person entitled to the credit. 
(b)Other PersonsIf a person other than a registered seller has an overpayment for any month, then, upon application by the person in a form prescribed by the sales tax administering authority, the credit balance due shall be refunded to the person within 60 days of receipt of said application. (c)InterestNo interest shall be paid on any balance due from the sales tax administering authority under this subsection for any month if such balance due is paid within 60 days after the application for refund is received. Balances due not paid within 60 days after the application for refund is received shall bear interest from the date of application. Interest shall be paid at the Federal short-term rate (as defined in section 511). 
(d)Suspension of Period To Pay Refund Only if Federal or State Court RulingThe 60-day periods under subsections (a) and (b) shall be suspended with respect to a purported overpayment (or portion thereof) only during any period that there is in effect a preliminary, temporary, or final ruling from a Federal or State court that there is reasonable cause to believe that such overpayment may not actually be due. 3Family consumption allowance  Sec. 301. Family consumption allowance.  Sec. 302. Qualified family.  Sec. 303. Monthly poverty level.  Sec. 304. Rebate mechanism.  Sec. 305. Change in family circumstances. 301.Family consumption allowanceEach qualified family shall be eligible to receive a sales tax rebate each month. The sales tax rebate shall be in an amount equal to the product of— 
(1)the rate of tax imposed by section 101, and (2)the monthly poverty level. 
302.Qualified family 
(a)General RuleFor purposes of this chapter, the term qualified family shall mean one or more family members sharing a common residence. All family members sharing a common residence shall be considered as part of one qualified family. (b)Family Size Determination (1)In generalTo determine the size of a qualified family for purposes of this chapter, family members shall mean— 
(A)an individual, (B)the individual’s spouse, 
(C)all lineal ancestors and descendants of said individual (and such individual’s spouse), (D)all legally adopted children of such individual (and such individual’s spouse), and 
(E)all children under legal guardianship of such individual (or such individual’s spouse). (2)Identification requirementsIn order for a person to be counted as a member of the family for purposes of determining the size of the qualified family, such person must— 
(A)have a bona fide Social Security number, and (B)be a lawful resident of the United States. 
(c)Children Living Away From Home 
(1)Students living away from homeAny person who was a registered student during not fewer than 5 months in a calendar year while living away from the common residence of a qualified family but who receives over 50 percent of such person’s support during a calendar year from members of the qualified family shall be included as part of the family unit whose members provided said support for purposes of this chapter. (2)Children of divorced or separated parentsIf a child’s parents are divorced or legally separated, a child for purposes of this chapter shall be treated as part of the qualified family of the custodial parent. In cases of joint custody, the custodial parent for purposes of this chapter shall be the parent that has custody of the child for more than one-half of the time during a given calendar year. A parent entitled to be treated as the custodial parent pursuant to this paragraph may release this claim to the other parent if said release is in writing. 
(d)Annual RegistrationIn order to receive the family consumption allowance provided by section 301, a qualified family must register with the sales tax administering authority in a form prescribed by the Secretary. The annual registration form shall provide— (1)the name of each family member who shared the qualified family’s residence on the family determination date, 
(2)the Social Security number of each family member on the family determination date who shared the qualified family’s residence on the family determination date, (3)the family member or family members to whom the family consumption allowance should be paid, 
(4)a certification that all listed family members are lawful residents of the United States, (5)a certification that all family members sharing the common residence are listed, 
(6)a certification that no family members were incarcerated on the family determination date (within the meaning of subsection (l)), and (7)the address of the qualified family.Said registration shall be signed by all members of the qualified family that have attained the age of 21 years as of the date of filing.  
(e)Registration Not MandatoryRegistration is not mandatory for any qualified family. (f)Effect of Failure To Provide Annual RegistrationAny qualified family that fails to register in accordance with this section within 30 days of the family determination date, shall cease receiving the monthly family consumption allowance in the month beginning 90 days after the family determination date. 
(g)Effect of Curing Failure To Provide Annual RegistrationAny qualified family that failed to timely make its annual registration in accordance with this section but subsequently cures its failure to register, shall be entitled to up to 6 months of lapsed sales tax rebate payments. No interest on lapsed payment amount shall be paid. (h)Effective Date of Annual RegistrationsAnnual registrations shall take effect for the month beginning 90 days after the family registration date. 
(i)Effective Date of Revised RegistrationsA revised registration made pursuant to section 305 shall take effect for the first month beginning 60 days after the revised registration was filed. The existing registration shall remain in effect until the effective date of the revised registration. (j)Determination of Registration Filing DateAn annual or revised registration shall be deemed filed when— 
(1)deposited in the United States mail, postage prepaid, to the address of the sales tax administering authority, (2)delivered and accepted at the offices of the sales tax administering authority, or 
(3)provided to a designated commercial private courier service for delivery within 2 days to the sales tax administering authority at the address of the sales tax administering authority. (k)Proposed Registration To Be ProvidedThirty or more days before the family registration date, the sales tax administering authority shall mail to the address shown on the most recent rebate registration or change of address notice filed pursuant to section 305(d) a proposed registration that may be simply signed by the appropriate family members if family circumstances have not changed. 
(l)Incarcerated IndividualsAn individual shall not be eligible under this chapter to be included as a member of any qualified family if that individual— (1)is incarcerated in a local, State, or Federal jail, prison, mental hospital, or other institution on the family determination date, and 
(2)is scheduled to be incarcerated for 6 months or more in the 12-month period following the effective date of the annual registration or the revised registration of said qualified family. (m)Family Determination DateThe family determination date is a date assigned to each family by the Secretary for purposes of determining qualified family size and other information necessary for the administration of this chapter. The Secretary shall promulgate regulations regarding the issuance of family determination dates. In the absence of any regulations, the family determination date for all families shall be October 1. The Secretary may assign family determination dates for administrative convenience. Permissible means of assigning family determination dates include a method based on the birth dates of family members. 
(n)Cross ReferenceFor penalty for filing false rebate claim, see section 504(i). 303.Monthly poverty level (a)In GeneralThe monthly poverty level for any particular month shall be one-twelfth of the annual poverty level. For purposes of this section the annual poverty level shall be the sum of— 
(1)the annual level determined by the Department of Health and Human Services poverty guidelines required by sections 652 and 673(2) of the Omnibus Reconciliation Act of 1981 for a particular family size, and (2)in case of families that include a married couple, the annual marriage penalty elimination amount. 
(b)Annual Marriage Penalty Elimination AmountThe annual marriage penalty elimination amount shall be the amount that is— (1)the amount that is two times the annual level determined by the Department of Health and Human Services poverty guidelines required by sections 652 and 673(2) of the Omnibus Reconciliation Act of 1981 for a family of one, less 
(2)the annual level determined by the Department of Health and Human Services poverty guidelines required by sections 652 and 673(2) of the Omnibus Reconciliation Act of 1981 for a family of two. 304.Rebate mechanism (a)General RuleThe Social Security Administration shall provide a monthly sales tax rebate to duly registered qualified families in an amount determined in accordance with section 301. 
(b)Persons Receiving RebateThe payments shall be made to the persons designated by the qualifying family in the annual or revised registration for each qualified family in effect with respect to the month for which payment is being made. Payments may only be made to persons 18 years or older. If more than 1 person is designated in a registration to receive the rebate, then the rebate payment shall be divided evenly between or among those persons designated. (c)When Rebates MailedRebates shall be mailed on or before the first business day of the month for which the rebate is being provided. 
(d)Smart cards and Direct Electronic Deposit PermissibleThe Social Security Administration may provide rebates in the form of smart cards that carry cash balances in their memory for use in making purchases at retail establishments or by direct electronic deposit. 305.Change in family circumstances (a)General RuleIn the absence of the filing of a revised registration in accordance with this chapter, the common residence of the qualified family, marital status and number of persons in a qualified family on the family registration date shall govern determinations required to be made under this chapter for purposes of the following calendar year. 
(b)No Double CountingIn no event shall any person be considered part of more than one qualified family. (c)Revised Registration PermissibleA qualified family may file a revised registration for purposes of section 302(d) to reflect a change in family circumstances. A revised registration form shall provide— 
(1)the name of each family member who shared the qualified family’s residence on the filing date of the revised registration, (2)the Social Security number of each family member who shared the qualified family’s residence on the filing date of the revised registration, 
(3)the family member or family members to whom the family consumption allowance should be paid, (4)a certification that all listed family members are lawful residents of the United States, 
(5)a certification that all family members sharing the commoner residence are listed, (6)a certification that no family members were incarcerated on the family determination date (within the meaning of section 302(1)), and 
(7)the address of the qualified family.Said revised registration shall be signed by all members of the qualified family that have attained the age of 21 years as of the filing date of the revised registration.  (d)Change of AddressA change of address for a qualified family may be filed with the sales tax administering authority at any time and shall not constitute a revised registration. 
(e)Revised Registration Not MandatoryRevised registrations reflecting changes in family status are not mandatory. 4Federal and State cooperative tax administration  Sec. 401. Authority for States to collect tax.  Sec. 402. Federal administrative support for States.  Sec. 403. Federal-State tax conferences.  Sec. 404. Federal administration in certain States.  Sec. 405. Interstate allocation and destination determination.  Sec. 406. General administrative matters.  Sec. 407. Jurisdiction. 401.Authority for States to collect tax (a)In GeneralThe tax imposed by section 101 on gross payments for the use or consumption of taxable property or services within a State shall be administered, collected, and remitted to the United States Treasury by such State if the State is an administering State. 
(b)Administering StateFor purposes of this section, the term administering State means any State— (1)which maintains a sales tax, and 
(2)which enters into a cooperative agreement with the Secretary containing reasonable provisions governing the administration by such State of the taxes imposed by the subtitle and the remittance to the United States in a timely manner of taxes collected under this chapter. (c)Cooperative AgreementsThe agreement under subsection (b)(2) shall include provisions for the expeditious transfer of funds, contact officers, dispute resolution, information exchange, confidentiality, taxpayer rights, and other matters of importance. The agreement shall not contain extraneous matters. 
(d)Timely Remittance of Tax 
(1)In generalAdministering States shall remit and pay over taxes collected under this subtitle on behalf of the United States (less the administration fee allowable under paragraph (2)) not later than 5 days after receipt. Interest at 150 percent of the Federal short-term rate shall be paid with respect to amounts remitted after the due date. (2)Administration feeAn administering State may retain an administration fee equal to one-quarter of 1 percent of the amounts otherwise required to be remitted to the United States under this chapter by the administering State. 
(e)Limitation on Administration of Tax by United StatesThe Secretary may administer the tax imposed by this subtitle in an administering State only if— (1) (A)such State has failed on a regular basis to timely remit to the United States taxes collected under this chapter on behalf of the United States, or 
(B)such State has on a regular basis otherwise materially breached the agreement referred to in subsection (b)(2), (2)the State has failed to cure such alleged failures and breaches within a reasonable time, 
(3)the Secretary provides such State with written notice of such alleged failures and breaches, and (4)a District Court of the United States within such State, upon application of the Secretary, has rendered a decision— 
(A)making findings of fact that— (i)such State has failed on a regular basis to timely remit to the United States taxes collected under this chapter on behalf of the United States, or such State has on a regular basis otherwise materially breached the agreement referred to in subsection (b)(2), 
(ii)the Secretary has provided such State with written notice of such alleged failures and breaches, and (iii)the State has failed to cure such alleged failures and breaches within a reasonable time, and 
(B)making a determination that it is in the best interest of the citizens of the United States that the administering State’s authority to administer the tax imposed by this subtitle be revoked and said tax be administered directly by the Secretary.The order of the District Court revoking the authority of an Administering State shall contain provisions governing the orderly transfer of authority to the Secretary.  (f)ReinstitutionA State that has had its authority revoked pursuant to subsection (e) shall not be an administering State for a period of not less than 5 years after the date of the order of revocation. For the first calendar year commencing 8 years after the date of the order of revocation, the State shall be regarded without prejudice as eligible to become an administering State. 
(g)Third State Administration PermissibleIt shall be permissible for a State to contract with an administering State to administer the State’s sales tax for an agreed fee. In this case, the agreement contemplated by subsection (c) shall have both the State and the Federal Government as parties. (h)Investigations and AuditsAdministering States shall not conduct investigations or audits at facilities in other administering States in connection with the tax imposed by section 101 or conforming State sales tax but shall instead cooperate with other administering States using the mechanisms established by section 402, by compact or by other agreement. 
402.Federal administrative support for States 
(a)In GeneralThe Secretary shall administer a program to facilitate information sharing among States. (b)State CompactsThe Secretary shall facilitate, and may be a party to a compact among States for purposes of facilitating the taxation of interstate purchases and for other purposes that may facilitate implementation of this subtitle. 
(c)Agreement With Conforming StatesThe Secretary is authorized to enter into and shall enter into an agreement among conforming States enabling conforming States to collect conforming State sales tax on sales made by sellers without a particular conforming State to a destination within that particular conforming State. (d)Secretary’s AuthorityThe Secretary shall have the authority to promulgate regulations, to provide guidelines, to assist States in administering the national sales tax, to provide for uniformity in the administration of the tax and to provide guidance to the public. 
403.Federal-State tax conferencesNot less than once annually, the Secretary shall host a conference with the sales tax administrators from the various administering States to evaluate the state of the national sales tax system, to address issues of mutual concern and to develop and consider legislative, regulatory, and administrative proposals to improve the tax system. 404.Federal administration in certain StatesThe Secretary shall administer the tax imposed by this subtitle in any State or other United States jurisdiction that— 
(1)is not an administering State, or (2)elected to have another State administer its tax in accordance with section 401(g). 
405.Interstate allocation and destination determination 
(a)Destination GenerallyThe tax imposed by this subtitle is a destination principle tax. This section shall govern for purposes of determining— (1)whether the destination of taxable property and services is within or without the United States, and 
(2)which State or territory within the United States is the destination of taxable property and services. (b)Tangible Personal PropertyExcept as provided in subsection (g) (relating to certain leases), the destination of tangible personal property shall be the State or territory in which the property was first delivered to the purchaser (including agents and authorized representatives). 
(c)Real PropertyThe destination of real property, or rents or leaseholds on real property, shall be the State or territory in which the real property is located. (d)Other PropertyThe destination of any other taxable property shall be the residence of the purchaser. 
(e)Services 
(1)General ruleThe destination of services shall be the State or territory in which the use or consumption of the services occurred. Allocation of service invoices relating to more than 1 jurisdiction shall be on the basis of time or another method determined by regulation. (2)Telecommunications servicesThe destination of telecommunications services shall be the residence of the purchaser. Telecommunications services include telephone, telegraph, beeper, radio, cable television, satellite, and computer on-line or network services. 
(3)Domestic transportation servicesFor transportation services where all of the final destinations are within the United States, the destination of transportation services shall be the final destination of the trip (in the case of round or multiple trip fares, the services amount shall be equally allocated among each final destination). (4)International transportation servicesFor transportation services where the final destination or origin of the trip is without the United States, the service amount shall be deemed 50 percent attributable to the United States destination or origin. 
(5)Electrical serviceThe destination of electrical services shall be the residence of the purchaser. (f)Financial Intermediation ServicesThe destination of financial intermediation services shall be the residence of the purchaser. 
(g)Rents Paid for the Lease of Tangible Property 
(1)General ruleExcept as provided in paragraph (2), the destination of rents paid for the lease of tangible property and leaseholds on such property shall be where the property is located while in use. (2)Land vehicles; aircraft, water craftThe destination of rental and lease payments on land vehicles, aircraft and water craft shall be— 
(A)in the case of rentals and leases of a term of 1 month or less, the location where the land vehicle, aircraft, or water craft was originally delivered to the renter or lessee, and (B)in the case of rentals and leases of a term greater than 1 month, the residence of the renter or lessee. 
(h)Allocation RulesFor purposes of allocating revenue— (1)between or among administering States from taxes imposed by this subtitle or from State sales taxes administered by third-party administering States, or 
(2)between or among States imposing conforming State sales taxes,the revenue shall be allocated to those States that are the destination of the taxable property or service.  (i)Federal Office of Revenue AllocationThe Secretary shall establish an Office of Revenue Allocation to arbitrate any claims or disputes among administering States as to the destination of taxable property and services for purposes of allocating revenue between or among the States from taxes imposed by this subtitle. The determination of the Administrator of the Office of Revenue Allocation shall be subject to judicial review in any Federal court with competent jurisdiction. The standard of review shall be abuse of discretion. 
406.General administrative matters 
(a)In GeneralThe Secretary and each sales tax administering authority may employ such persons as may be necessary for the administration of this subtitle and may delegate to employees the authority to conduct interviews, hearings, prescribe rules, promulgate regulations, and perform such other duties as are required by this subtitle. (b)Resolution of Any Inconsistent Rules and RegulationsIn the event that the Secretary and any sales tax administering authority have issued inconsistent rules or regulations, any lawful rule or regulation issued by the Secretary shall govern. 
(c)Adequate Notice To Be ProvidedExcept in the case of an emergency declared by the Secretary (and not his designee), no rule or regulation issued by the Secretary with respect to any internal revenue law shall take effect before 90 days have elapsed after its publication in the Federal Register. Upon issuance, the Secretary shall provide copies of all rules or regulations issued under this title to each sales tax administering authority. (d)No Rules, Rulings, or Regulations With Retroactive EffectNo rule, ruling, or regulation issued or promulgated by the Secretary relating to any internal revenue law or by a sales tax administering authority shall apply to a period prior to its publication in the Federal Register (or State equivalent) except that a regulation may take retroactive effect to prevent abuse. 
(e)Review of Impact of Regulations, Rules, and Rulings on Small Business 
(1)Submission to small business administrationAfter publication of any proposed or temporary regulation by the Secretary relating to internal revenue laws, the Secretary shall submit such regulation to the Chief Counsel for Advocacy of the Small Business Administration for comment on the impact of such regulation on small businesses. Not later than the date 30 days after the date of such submission, the Chief Counsel for Advocacy of the Small Business Administration shall submit comments on such regulation to the Secretary. (2)Consideration of commentsIn prescribing any final regulation which supersedes a proposed or temporary regulation which had been submitted under this subsection to the Chief Counsel for Advocacy of the Small Business Administration, the Secretary shall— 
(A)consider the comments of the Chief Counsel for Advocacy of the Small Business Administration on such proposed or temporary regulation, and (B)in promulgating such final regulation, include a narrative that describes the response to such comments. 
(3)Submission of certain final regulationIn the case of promulgation by the Secretary of any final regulations (other than a temporary regulation) which do not supersede a proposed regulation, the requirements of paragraphs (1) and (2) shall apply, except that the submission under paragraph (1) shall be made at least 30 days before the date of such promulgation, and the consideration and discussion required under paragraph (2) shall be made in connection with the promulgation of such final regulation. (f)Small Business Regulatory SafeguardsThe Small Business Regulatory Enforcement Fairness Act (Public Law 104–121; 110 Stat. 857 (SBREFA)) and the Regulatory Flexibility Act (5 U.S.C. 601–612 (RFA)) shall apply to regulations promulgated under this subtitle. 
407.Jurisdiction 
(a)State JurisdictionA sales tax administering authority shall have jurisdiction over any gross payments made which have a destination (as determined in accordance with section 405) within the State of said sales tax administering authority. This grant of jurisdiction is not exclusive of any other jurisdiction that such sales tax administering authority may have. (b)Federal JurisdictionThe grant of jurisdiction in subsection (a) shall not be in derogation of Federal jurisdiction over the same matter. The Federal Government shall have the right to exercise preemptive jurisdiction over matters relating to the taxes imposed by this subtitle. 
5OTHER ADMINISTRATIVE PROVISIONS 
 
Sec. 501. Monthly reports and payments.  
Sec. 502. Registration.  
Sec. 503. Accounting.  
Sec. 504. Penalties.  
Sec. 505. Burden of persuasion and burden of production.  
Sec. 506. Attorneys’ and accountancy fees.  
Sec. 507. Summons, examinations, audits, etc.  
Sec. 508. Records.  
Sec. 509. Tax to be separately stated and charged.  
Sec. 510. Coordination with title 11.  
Sec. 511. Applicable interest rate. 
501.Monthly reports and payments 
(a)Tax Reports and Filing Dates 
(1)In generalOn or before the 15th day of each month, each person who is— (A)liable to collect and remit the tax imposed by this subtitle by reason of section 103(a), or 
(B)liable to pay tax imposed by this subtitle which is not collected pursuant to section 103(a),shall submit to the appropriate sales tax administering authority (in a form prescribed by the Secretary) a report relating to the previous calendar month.  (2)Contents of reportThe report required under paragraph (1) shall set forth— 
(A)the gross payments referred to in section 101, (B)the tax collected under chapter 4 in connection with such payments, 
(C)the amount and type of any credit claimed, and (D)other information reasonably required by the Secretary or the sales tax administering authority for the administration, collection, and remittance of the tax imposed by this subtitle. 
(b)Tax Payments Date 
(1)General ruleThe tax imposed by this subtitle during any calendar month is due and shall be paid to the appropriate sales tax administering authority on or before the 15th day of the succeeding month. Both Federal tax imposed by this subtitle and conforming State sales tax (if any) shall be paid in 1 aggregate payment. (2)Cross referenceSee subsection (e) relating to remitting of separate segregated funds for sellers that are not small sellers. 
(c)Extensions for Filing Reports 
(1)Automatic extensions for not more than 30 daysOn application, an extension of not more than 30 days to file reports under subsection (a) shall be automatically granted. (2)Other extensionsOn application, extensions of 30 to 60 days to file such reports shall be liberally granted by the sales tax administering authority for reasonable cause. Extensions greater than 60 days may be granted by the sales tax administering authority to avoid hardship. 
(3)No extension for payment of taxesNotwithstanding paragraphs (1) and (2), no extension shall be granted with respect to the time for paying or remitting the taxes under this subtitle. (d)Telephone Reporting of ViolationsThe Secretary shall establish a system under which a violation of this subtitle can be brought to the attention of the sales tax administering authority for investigation through the use of a toll-free telephone number and otherwise. 
(e)Separate Segregated Accounts 
(1)In generalAny registered seller that is not a small seller shall deposit all sales taxes collected pursuant to section 103 in a particular week in a separate segregated account maintained at a bank or other financial institution within 3 business days of the end of such week. Said registered seller shall also maintain in that account sufficient funds to meet the bank or financial institution minimum balance requirements, if any, and to pay account fees and costs. (2)Small sellerFor purposes of this subsection, a small seller is any person that has not collected $20,000 or more of the taxes imposed by this subtitle in any of the previous 12 months. 
(3)Large sellersAny seller that has collected $100,000 or more of the taxes imposed by this subtitle in any of the previous 12 months is a large seller. A large seller shall remit to the sales tax administering authority the entire balance of deposited taxes in its separate segregated account on the first business day following the end of the calendar week. The Secretary may by regulation require the electronic transfer of funds due from large sellers. (4)WeekFor purposes of this subsection, the term week shall mean the 7-day period ending on a Friday. 
(f)Determination of Report Filing DateA report filed pursuant to subsection (a) shall be deemed filed when— (1)deposited in the United States mail, postage prepaid, addressed to the sales tax administering authority, 
(2)delivered and accepted at the offices of the sales tax administering authority, (3)provided to a designated commercial private courier service for delivery within 2 days to the sales tax administering authority at the address of the sales tax administering authority, or 
(4)by other means permitted by the Secretary. (g)Security RequirementsA large seller (within the meaning of subsection (e)(3)) shall be required to provide security in an amount equal to the greater of $100,000 or one and one-half times the seller’s average monthly tax liability during the previous 6 calendar months. Security may be a cash bond, a bond from a surety company approved by the Secretary, a certificate of deposit, or a State or United States Treasury bond. A bond qualifying under this subsection must be a continuing instrument for each calendar year (or portion thereof) that the bond is in effect. The bond must remain in effect until the surety or sureties are released and discharged. Failure to provide security in accordance with this section shall result in revocation of the seller’s section 502 registration. If a person who has provided security pursuant to this subsection— 
(1)fails to pay an amount indicated in a final notice of amount due under this subtitle (within the meaning of section 605(d)), (2)no Taxpayer Assistance Order is in effect relating to the amount due, 
(3)either the time for filing an appeal pursuant to section 604 has passed or the appeal was denied, and (4)the amount due is not being litigated in any judicial forum,then the security or part of the security, as the case may be, may be forfeited in favor of the Secretary to the extent of such tax due (plus interest if any).  
(h)Rewards ProgramThe Secretary is authorized to maintain a program of awards wherein individuals that assist the Secretary or sales tax administering authorities in discovering or prosecuting tax fraud may be remunerated. (i)Cross ReferenceFor interest due on taxes remitted late, see section 6601. 
502.Registration 
(a)In GeneralAny person liable to collect and remit taxes pursuant to section 103(a) who is engaged in a trade or business shall register as a seller with the sales tax administering authority administering the taxes imposed by this subtitle. (b)Affiliated FirmsAffiliated firms shall be treated as 1 person for purposes of this section. Affiliated firms may elect, upon giving notice to the Secretary in a form prescribed by the Secretary, to treat separate firms as separate persons for purposes of this subtitle. 
(c)Designation of Tax Matters PersonEvery person registered pursuant to subsection (a) shall designate a tax matters person who shall be an individual whom the sales tax administering authority may contact regarding tax matters. Each person registered must provide notice of a change in the identity of the tax matters person within 30 days of said change. (d)Effect of Failure To RegisterAny person that is required to register and who fails to do so is prohibited from selling taxable property or services. The Secretary or a sales tax administering authority may bring an action seeking a temporary restraining order, an injunction, or such other order as may be appropriate to enforce this section. 
503.Accounting 
(a)Cash Method To Be Used GenerallyRegistered sellers and other persons shall report transactions using the cash method of accounting unless an election to use the accrual method of accounting is made pursuant to subsection (b). (b)Election To Use Accrual MethodA person may elect with respect to a calender year to remit taxes and report transactions with respect to the month where a sale was invoiced and accrued. 
(c)Cross ReferenceSee section 205 for rules relating to bad debts for sellers electing the accrual method. 504.Penalties (a)Failure To RegisterEach person who is required to register pursuant to section 502 but fails to do so prior to notification by the sales tax administering authority shall be liable for a penalty of $500. 
(b)Reckless or Willful Failure To Collect Tax 
(1)Civil penalty; fraudEach person who is required to and recklessly or willfully fails to collect taxes imposed by this subtitle shall be liable for a penalty equal to the greater of $500 or 20 percent of tax not collected. (2)Criminal penaltyEach person who is required to and willfully fails as part of a trade or business to collect taxes imposed by this subtitle may be fined an amount up to the amount determined in accordance with paragraph (1) or imprisoned for a period of not more than 1 year or both. 
(c)Reckless or Willful Assertion of Invalid Exemption 
(1)Civil penalty; fraudEach person who recklessly or willfully asserts an invalid intermediate or export sales exemption from the taxes imposed by this subtitle shall be liable for a penalty equal to the greater of $500 or 20 percent of the tax not collected or remitted. (2)Criminal penaltyEach person who willfully asserts an invalid intermediate or export sales exemption from the taxes imposed by this subtitle may be fined an amount up to the amount determined in accordance with paragraph (1) or imprisoned for a period of not more than 1 year or both. 
(d)Reckless or Willful Failure To Remit Tax Collected 
(1)Civil penalty; fraudEach person who is required to and recklessly or willfully fails to remit taxes imposed by this subtitle and collected from purchasers shall be liable for a penalty equal to the greater of $1,000 or 50 percent of the tax not remitted. (2)Criminal penaltyEach person who willfully fails to remit taxes imposed by this subtitle and collected from purchasers may be fined an amount up to the amount determined in accordance with paragraph (1) or imprisoned for a period of not more than 2 years or both. 
(e)Reckless or Willful Failure To Pay TaxEach person who is required to and recklessly or willfully fails to pay taxes imposed by this subtitle shall be liable for a penalty equal to the greater of $500 or 20 percent of the tax not paid. (f)Penalty for Late Filing (1)In generalIn the case of a failure by any person who is required to and fails to file a report required by section 501 on or before the due date (determined with regard to any extension) for such report, such person shall pay a penalty for each month or fraction thereof that said report is late equal to the greater of— 
(A)$50, or (B)0.5 percent of the gross payments required to be shown on the report. 
(2)Increased penalty on returns filed after written inquiryThe amount of the penalty under paragraph (1) shall be doubled with respect to any report filed after a written inquiry with respect to such report is received by the taxpayer from the sales tax administering authority. (3)LimitationThe penalty imposed under this subsection shall not exceed 12 percent. 
(4)Exceptions 
(A)Reasonable causeNo penalty shall be imposed under this subsection with respect to any failure if it is shown that such failure is due to reasonable cause. (B)Other waiver authorityIn addition to penalties not imposed by reason of subparagraph (A), the sales tax administering authority, on application, shall waive the penalty imposed by paragraph (1) once per registered person per 24-month period. The preceding sentence shall not apply to a penalty determined under paragraph (2). 
(g)Penalty for Willfully or Recklessly Accepting a False Intermediate or Export Sales CertificateA person who willingly or recklessly accepts a false intermediate or export sales certificate shall pay a penalty equal to 20 percent of the tax not collected by reason of said acceptance. (h)Penalty for Late Remittance of Taxes (1)In generalA person who is required to timely remit taxes imposed by this subtitle and remits taxes more than 1 month after such taxes are due shall pay a penalty equal to 1 percent per month (or fraction thereof) from the due date. 
(2)LimitationThe penalty imposed under this subsection shall not exceed 24 percent. (3)Exceptions for reasonable causeNo penalty shall be imposed under paragraph (1) with respect to any late remittance if it is shown that such late remittance is due to reasonable cause. 
(i)Penalty for Filing False Rebate Claim 
(1)Civil penalty; fraudA person who willingly or recklessly files a false claim for a family consumption allowance rebate (within the meaning of chapter 3) shall— (A)pay a penalty equal to the greater of $500 or 50 percent of the claimed annual rebate amount not actually due, and 
(B)repay any rebates received as a result of the false rebate claim (together with interest). (2)Criminal penaltyA person who willingly files a false claim for a family consumption allowance rebate (within the meaning of chapter 3) may be fined an amount up to the amount determined in accordance with paragraph (1) or imprisoned for a period not more than 1 year or both. 
(j)Penalty for Bad CheckIf any check or money order in payment of any amount receivable under this subtitle is not duly paid, in addition to other penalties provided by law, the person who tendered such check shall pay a penalty equal to the greater of— (1)$25, or 
(2)two percent of the amount of such check. (k)Penalty for Failure To Maintain a Separate Segregated AccountAny person required to maintain a separate segregated account pursuant to section 501(e) that fails to maintain such a separate segregated account shall pay a penalty of $1,000. 
(l)Penalty for Failure To Deposit Collected Taxes in a Separate Segregated AccountAny person required to deposit collected taxes into a separate segregated account maintained pursuant to section 501(e) that fails to timely deposit said taxes into the separate segregated account shall pay a penalty equal to 1 percent of the amount required to be deposited. The penalty imposed by the previous sentence shall be tripled unless said taxes have been deposited in the separate segregated account or remitted to the sales tax administering authority within 16 days of the date said deposit was due. (m)Joint and Several Liability for Tax Matters Person and Responsible OfficersThe tax matters person (designated pursuant to section 502(c)) and responsible officers or partners of a firm shall be jointly and severally liable for the tax imposed by this subtitle and penalties imposed by this subtitle. 
(n)Right of ContributionIf more than 1 person is liable with respect to any tax or penalty imposed by this subtitle, each person who paid such tax or penalty shall be entitled to recover from other persons who are liable for such tax or penalty an amount equal to the excess of the amount paid by such person over such person’s proportionate share of the tax or penalty. (o)Civil Penalties and Criminal Fines Not Exclusive (1)Civil penaltyThe fact that a civil penalty has been imposed shall not prevent the imposition of a criminal fine. 
(2)Criminal fineThe fact that a criminal fine has been imposed shall not prevent the imposition of a civil penalty. (p)ConfidentialityAny person who violates the requirements relating to confidentiality of tax information (as provided in section 605(e)) may be fined up to $10,000 or imprisoned for a period of not more than 1 year, or both. 
(q)Cross ReferenceFor interest due on late payments, see section 6601. 505.Burden of persuasion and burden of productionIn all disputes concerning taxes imposed by this subtitle, the person engaged in a dispute with the sales tax administering authority or the Secretary, as the case may be, shall have the burden of production of documents and records but the sales tax administering authority or the Secretary shall have the burden of persuasion. In all disputes concerning an exemption claimed by a purchaser, if the seller has on file an intermediate sale or export sale certificate from the purchaser and did not have reasonable cause to believe that the certificate was improperly provided by the purchaser with respect to such purchase (within the meaning of section 103), then the burden of production of documents and records relating to that exemption shall rest with the purchaser and not with the seller. 
506.Attorneys’ and accountancy feesIn all disputes concerning taxes imposed by this subtitle, the person engaged in a dispute with the sales tax administering authority or the Secretary, as the case may be, shall be entitled to reasonable attorneys’ fees, accountancy fees, and other reasonable professional fees incurred in direct relation to the dispute unless the sales tax administering authority or the Secretary establishes that its position was substantially justified. 507.Summons, examinations, audits, etc (a)SummonsPersons are subject to administrative summons by the sales tax administering authority for records, documents, and testimony required by the sales tax administering authority to accurately determine liability for tax under this subtitle. A summons shall be served by the sales tax administering authority by an attested copy delivered in hand to the person to whom it is directed or left at his last known address. The summons shall describe with reasonable certainty what is sought. 
(b)Examinations and AuditsThe sales tax administering authority has the authority to conduct at a reasonable time and place examinations and audits of persons who are or may be liable to collect and remit tax imposed by this subtitle and to examine the books, papers, records, or other data of such persons which may be relevant or material to the determination of tax due. (c)Limitation on Authority in Case of ReferralNo administrative summons may be issued by the sales tax administering authority and no action be commenced to enforce an administrative summons with respect to any person if a Justice Department referral or referral to a State Attorney General’s Office is in effect with respect to such person relating to a tax imposed by this subtitle. Such referral is in effect with respect to any person if the sales tax administering authority or the Secretary has recommended to the Justice Department or a State Attorney General’s Office a grand jury investigation of such person or a criminal prosecution of such person that contemplates criminal sanctions under this title. A referral shall be terminated when— 
(1)the Justice Department or a State Attorney General’s Office notifies the sales tax administering authority or the Secretary that he will not— (A)prosecute such person for any offense connected with the internal revenue laws, 
(B)authorize a grand jury investigation of such person with respect to such offense, or (C)continue such a grand jury investigation, or 
(2)a final disposition has been made of any criminal proceeding connected with the internal revenue laws, or conforming State sales tax, against such person. 508.RecordsAny person liable to remit taxes pursuant to this subtitle shall keep records (including a record of all section 509 receipts provided, complete records of intermediate and export sales, including purchaser’s intermediate and export sales certificates and tax number and the net of tax amount of purchase) sufficient to determine the amounts reported, collected, and remitted for a period of 6 years after the latter of the filing of the report for which the records formed the basis or when the report was due to be filed. Any purchaser who purchased taxable property or services but did not pay tax by reason of asserting an intermediate and export sales exemption shall keep records sufficient to determine whether said exemption was valid for a period of 7 years after the purchase of taxable property or services. 
509.Tax to be separately stated and charged 
(a)In GeneralFor each purchase of taxable property or services for which a tax is imposed by section 101, the seller shall charge the tax imposed by section 101 separately from the purchase. For purchase of taxable property or services for which a tax is imposed by section 101, the seller shall provide to the purchaser a receipt for each transaction that includes— (1)the property or services price exclusive of tax, 
(2)the amount of tax paid, (3)the property or service price inclusive of tax, 
(4)the tax rate (the amount of tax paid (per paragraph (2)) divided by the property or service price inclusive of tax (per paragraph (3)), (5)the date that the good or service was sold, 
(6)the name of the vendor, and (7)the vendor registration number. 
(b)Vending Machine ExceptionThe requirements of subsection (a) shall be inapplicable in the case of sales by vending machines. Vending machines for purposes of this subsection are machines— (1)that dispense taxable property in exchange for coins or currency, and 
(2)that sell no single item exceeding $10 per unit in price. (c)Financial Intermediation Services ExceptionThe requirements of subsection (a) shall be inapplicable in the case of sales financial intermediation service. Receipts shall be issued when the tax is imposed (in accordance with section 803 (relating to timing of tax on financial intermediation services)). 
510.Coordination with title 11No addition to tax shall be made under section 504 with respect to a period during which a case is pending under title 11, United States Code— (1)if such tax was incurred by the estate and the failure occurred pursuant to an order of the court finding probable insufficiency of funds of the estate to pay administrative expenses, or 
(2)if— (A)such tax was incurred by the debtor before the earlier of the order for relief or (in the involuntary case) the appointment of a trustee, and 
(B)the petition was filed before the due date prescribed by law (including extensions) for filing a return of such tax, or the date for making the addition to tax occurs on or after the date the petition was filed. 511.Applicable interest rate (a)In General (1)Federal short-term rateIn the case of a debt instrument, investment, financing lease, or account with a term of not over 3 years, the applicable interest rate is the Federal short-term rate. 
(2)Federal mid-term rateIn the case of a debt instrument, investment, financing lease, or account with a term of over 3 years but not over 9 years, the applicable interest rate is the Federal mid-term rate. (3)Federal long-term rateIn the case of a debt instrument, investment, financing lease, or account with a term of over 9 years, the applicable interest rate is the Federal long-term rate. 
(b)Federal Short-Term RateThe Federal short-term rate shall be the rate determined by the Secretary based on the average market yield (selected by the Secretary and ending in the calendar month in which the determination is made during any one month) on outstanding marketable obligations of the United States with remaining periods to maturity of 3 years or fewer. (c)Federal Mid-Term RateThe Federal mid-term rate shall be the rate determined by the Secretary based on the average market yield (selected by the Secretary and ending in the calendar month in which the determination is made during any 1 month) on outstanding marketable obligations of the United States with remaining periods to maturity of more than 3 years and not over 9 years. 
(d)Federal Long-Term RateThe Federal long-term rate shall be the rate determined by the Secretary based on the average market yield (selected by the Secretary and ending in the calendar month in which the determination is made during any 1 month) on outstanding marketable obligations of the United States with remaining periods to maturity of over 9 years. (e)Determination of RatesDuring each calendar month, the Secretary shall determine the Federal short-term rate, the Federal mid-term rate and the Federal long-term rate which shall apply during the following calendar month. 
6COLLECTIONS; APPEALS; TAXPAYER RIGHTS 
 
Sec. 601. Collections.  
Sec. 602. Power to levy, etc.  
Sec. 603. Problem resolution offices.  
Sec. 604. Appeals.  
Sec. 605. Taxpayer rights.  
Sec. 606. Installment agreements; compromises. 
601.CollectionsThe sales tax administering authority shall collect the taxes imposed by this subtitle, except as provided in section 404 (relating to Federal administration in certain States). 602.Power to levy, etc (a)In GeneralThe sales tax administering authority may levy and seize property, garnish wages or salary and file liens to collect amounts due under this subtitle, pursuant to enforcement of— 
(1)a judgment duly rendered by a court of law, (2)an amount due if the taxpayer has failed to exercise his appeals rights under section 604, or 
(3)an amount due if the appeals process determined that an amount remained due and the taxpayer has failed to timely petition the Tax Court for relief. (b)Exemption From Levy, Seizure, and GarnishmentsThere shall be exempt from levy, seizure, and garnishment or penalty in connection with any tax imposed by this subtitle— 
(1)wearing apparel, school books, fuel, provisions, furniture, personal effects, tools of a trade or profession, livestock in a household up to an aggregate value of $15,000, and (2)monthly money income equal to 150 percent of the monthly poverty level (as defined in section 303). 
(c)Liens To Be Timely ReleasedSubject to such reasonable regulations as the Secretary may provide, any lien imposed with respect to a tax imposed by this title shall be released not later than 30 days after— (1)the liability was satisfied or became unenforceable, or 
(2)a bond was accepted as security. 603.Problem Resolution Offices (a)Problem Resolution Office To Be EstablishedEach sales tax administering authority shall establish an independent Problem Resolution Office and appoint an adequate number of problem resolution officers. The head of the problem resolution office must be appointed by, and serve at the pleasure of either the State Governor (in the case of an administering State) or the President of the United States. 
(b)Authority of Problem Resolution OfficersProblem resolution officers shall have the authority to investigate complaints and issue a Taxpayer Assistance Order to administratively enjoin any collection activity if, in the opinion of the problem resolution officer, said collection activity is reasonably likely to not be in compliance with law or to prevent hardship (other than by reason of having to pay taxes lawfully due). Problem resolution officers shall also have the authority to issue Taxpayer Assistance Orders releasing or returning property that has been levied upon or seized, ordering that a lien be released and that garnished wages be returned. A Taxpayer Assistance Order may only be rescinded or modified by the problem resolution officer that issued it, by the highest official in the relevant sales tax administering authority or by its general counsel upon a finding that the collection activity is justified by clear and convincing evidence. The authority to reverse this Taxpayer Assistance Order may not be delegated. (c)Form of Request for Taxpayer Assistance OrderThe Secretary shall establish a form and procedure to aid persons requesting the assistance of the Problem Resolution Office and to aid the Problem Resolution Office in understanding the needs of the person seeking assistance. The use of this form, however, shall not be a prerequisite to a problem resolution officer taking action, including issuing a Taxpayer Assistance Order. 
(d)Content of Taxpayer Assistance OrderA Taxpayer Assistance Order shall contain the name of the problem resolution officer, any provision relating to the running of any applicable period of limitation, the name of the person that the Taxpayer Assistance Order assists, the government office (or employee or officer of said government office) to whom it is directed and the action or cessation of action that the Taxpayer Assistance Order requires of said government officer (or employee or officer of said government office). The Taxpayer Assistance Order need not contain findings of fact or its legal basis; however, the problem resolution officer must provide findings of fact and the legal basis for the issuance of the Taxpayer Assistance Order to the sales tax administering authority upon the request of an officer of said authority within 2 weeks of the receipt of such request. (e)Independence ProtectedProblem resolution officers shall not be disciplined or adversely affected for the issuance of administrative injunctions unless a pattern of issuing injunctions that are manifestly unreasonable is proven in an administrative hearing by a preponderance of the evidence. 
(f)Other Rights Not LimitedNothing in this section shall limit the authority of the sales tax administering authority, the registered person or other person from pursuing any legal remedy in any court with jurisdiction over the dispute at issue. (g)LimitationsThe running of any applicable period of limitation shall be suspended for a period of 8 weeks following the issuance of a Taxpayer Assistance Order or, if specified, for a longer period set forth in the Taxpayer Assistance Order provided the suspension does not exceed 6 months. 
604.Appeals 
(a)Administrative AppealsThe sales tax administering authority shall establish an administrative appeals process wherein the registered person or other person in disagreement with a decision of the sales tax administering authority asserting liability for tax is provided a full and fair hearing in connection with any disputes said person has with the sales tax administering authority. (b)Timing of Administrative AppealsSaid administrative appeal must be made within 60 days of receiving a final notice of amount due pursuant to section 605(d) unless leave for an extension is granted by the appeals officer in a form prescribed by the Secretary. Leave shall be granted to avoid hardship. 
605.Taxpayer rights 
(a)Rights To Be DisclosedThe sales tax administering authority shall provide to any person against whom it has— (1)commenced an audit or investigation, 
(2)issued a final notice of amount due, (3)filed an administrative lien, levy, or garnishment, 
(4)commenced other collection action, (5)commenced an action for civil penalties, or 
(6)any other legal action,a document setting forth in plain English the rights of the person. The document shall explain the administrative appeals process, the authority of the Problem Resolution Office (established pursuant to section 603) and how to contact that Office, the burden of production and persuasion that the person and the sales tax administering authority bear (pursuant to section 505), the right of the person to professional fees (pursuant to section 506), the right to record interviews and such other rights as the person may possess under this subtitle. Said document will also set forth the procedures for entering into an installment agreement.  (b)Right to Professional AssistanceIn all dealings with the sales tax administering authority, a person shall have the right to assistance, at their own expense, of one or more professional advisors. 
(c)Right To Record InterviewsAny person who is interviewed by an agent of the sales tax administering authority shall have the right to video or audio tape the interview at the person’s own expense. (d)Right to Final Notice of Amount DueNo collection or enforcement action will be commenced against a person until 30 days after they have been provided with a final notice of amount due under this subtitle by the sales tax administering authority. The final notice of amount due shall set forth the amount of tax due (along with any interest and penalties due) and the factual and legal basis for such amounts being due with sufficient specificity that such basis can be understood by a reasonable person who is not a tax professional reading the notice. The final notice shall be sent by certified mail, return receipt requested, to— 
(1)the address last provided by a registered seller, or (2)the best available address to a person who is not a registered seller. 
(e)Confidentiality of Tax Information 
(1)In generalAll reports and report information (related to any internal revenue law) shall be confidential and except as authorized by this title— (A)no officer or employee (including former officers and employees) of the United States, 
(B)no officer or employee (including former officers and employees) of any State or local agency who has had access to returns or return information, and (C)no other person who has had access to returns or return information,shall disclose any report or report information obtained by him in any manner in connection with his service as such officer or employee or otherwise.  
(2)DesigneesThe sales tax administering authority may, subject to such requirements as the Secretary may impose, disclose the report and report information of a person to that person or persons as that person may designate to receive said information or return. (3)Other sales tax administering authoritiesA sales tax administering authority may impose, disclose the report and report information to another sales tax administering authority. 
(4)IncompetencyA sales tax administering authority may, subject to such requirements as the Secretary may impose, disclose the report and report information to the committee, trustee, or guardian of a person who is incompetent. (5)Deceased personsA sales tax administering authority may, subject to such requirements as the Secretary may impose, disclose the report and report information to the decedent’s— 
(A)administrator, executor, estate trustee, or (B)heir at law, next of kin, or beneficiary under a will who has a material interest that will be affected by the information. 
(6)BankruptcyA sales tax administering authority may, subject to such requirements as the Secretary may impose, disclose the report and report information to a person’s trustee in bankruptcy. (7)CongressUpon written request from the Chairman of the Committee on Ways and Means, the Chairman of the Committee on Finance of the Senate, or the Chairman or Chief of Staff of the Joint Committee on Taxation, a sales tax administering authority shall disclose the report and report information, except that any report or report information that can be associated with or otherwise identify a particular person shall be furnished to such committee only when sitting in closed executive session unless such person otherwise consents in writing to such disclosure. 
(8)Waiver of privacy rightsA person may waive confidentiality rights provided by this section. Such waiver must be in writing. (9)Internal useDisclosure of the report or report information by officers or employees of a sales tax administering authority to other officers or employees of a sales tax administering authority in the ordinary course of tax administration activities shall not constitute unlawful disclosure of the report or report information. 
(10)Statistical useUpon request in writing by the Secretary of Commerce, the Secretary shall furnish such reports and report information to officers and employees of the Department of Commerce as the Secretary may prescribe by regulation for the purposes of, and only to the extent necessary in, the structuring of censuses and national economic accounts and conducting related statistical activities authorized by law. (11)Department of the treasuryReturns and return information shall be open for inspection by officers and employees of the Department of the Treasury whose official duties require such inspection or disclosure for the purpose of, and only to the extent necessary for, preparing economic or financial forecasts, projections, analyses, or estimates. Such inspection or disclosure shall be permitted only upon written request that sets forth the reasons why such inspection or disclosure is necessary and is signed by the head of the bureau or office of the Department of the Treasury requesting the inspection or disclosure. 
606.Installment agreements; compromisesThe sales tax administering authority is authorized to enter into written agreements with any person under which the person is allowed to satisfy liability for payment of any tax under this subtitle (and penalties and interest relating thereto) in installment payments if the sales tax administering authority determines that such agreement will facilitate the collection of such liability. The agreement shall remain in effect for the term of the agreement unless the information that the person provided to the sales tax administering authority was materially inaccurate or incomplete. The sales tax administering authority may compromise any amounts alleged to be due. 7Special rules  Sec. 701. Hobby activities.  Sec. 702. Gaming activities.  Sec. 703. Government purchases.  Sec. 704. Government enterprises.  Sec. 705. Mixed use property.  Sec. 706. Not-for-profit organizations. 701.Hobby activities (a)Hobby ActivitiesNeither the exemption afforded by section 102 for intermediate sales nor the credits available pursuant to section 202 or 203 shall be available for any taxable property or service purchased for use in an activity if that activity is not engaged in for-profit. 
(b)Status DeemedIf the activity has received gross payments for the sale of taxable property or services that exceed the sum of— (1)taxable property and services purchased, 
(2)wages and salary paid, and (3)taxes (of any type) paid,in two or more of the most recent 3 calendar years during which it operated then the business activity shall be conclusively deemed to be engaged in for profit.  
702.Gaming activities 
(a)RegistrationAny person selling one or more chances is a gaming sponsor and shall register, in a form prescribed by the Secretary, with the sales tax administering authority as a gaming sponsor. (b)Chance DefinedFor purposes of this section, the term chance means a lottery ticket, a raffle ticket, chips, other tokens, a bet or bets placed, a wager or wagers placed, or any similar device where the purchase of the right gives rise to an obligation by the gaming sponsor to pay upon the occurrence of— 
(1)a random or unpredictable event, or (2)an event over which neither the gaming sponsor nor the person purchasing the chance has control over the outcome. 
(c)Chances Not Taxable Property or ServiceNotwithstanding any other provision in this subtitle, a chance is not taxable property or services for purposes of section 101. (d)Tax on Gaming Services ImposedA 23-percent tax is hereby imposed on the taxable gaming services of a gaming sponsor. This tax shall be paid and remitted by the gaming sponsor. The tax shall be remitted by the 15th day of each month with respect to taxable gaming services during the previous calendar month. 
(e)Taxable Gaming Services DefinedFor purposes of this section, the term taxable gaming services means— (1)gross receipts of the gaming sponsor from the sale of chances, minus 
(2)the sum of— (A)total gaming payoffs to chance purchasers (or their designees), and 
(B)gaming specific taxes (other than the tax imposed by this section) imposed by the Federal, State, or local government. 703.Government purchases (a)Government Purchases (1)Purchases by the federal governmentPurchases by the Federal Government of taxable property and services shall be subject to the tax imposed by section 101. 
(2)Purchase by state governments and their political subdivisionsPurchases by State governments and their political subdivisions of taxable property and services shall be subject to the tax imposed by section 101. (b)Cross ReferencesFor purchases by government enterprises see section 704. 
704.Government enterprises 
(a)Government Enterprises To Collect and Remit Taxes on SalesNothing in this subtitle shall be construed to exempt any Federal, State, or local governmental unit or political subdivision (whether or not the State is an administering State) operating a government enterprise from collecting and remitting tax imposed by this subtitle on any sale of taxable property or services. Government enterprises shall comply with all duties imposed by this subtitle and shall be liable for penalties and subject to enforcement action in the same manner as private persons that are not government enterprises. (b)Government EnterpriseAny entity owned or operated by a Federal, State, or local governmental unit or political subdivision that receives gross payments from private persons is a government enterprise, except that a government-owned entity shall not become a government enterprise for purposes of this section unless in any quarter it has revenues from selling taxable property or services that exceed $2,500. 
(c)Government Enterprises Intermediate Sales 
(1)In generalGovernment enterprises shall not be subject to tax on purchases that would not be subject to tax pursuant to section 102(b) if the government enterprise were a private enterprise. (2)ExceptionGovernment enterprises may not use the exemption afforded by section 102(b) to serve as a conduit for tax-free purchases by government units that would otherwise be subject to taxation on purchases pursuant to section 703. Transfers of taxable property or services purchased exempt from tax from a government enterprise to such government unit shall be taxable. 
(d)Separate Books of AccountAny government enterprise must maintain books of account, separate from the nonenterprise government accounts, maintained in accordance with generally accepted accounting principles. (e)Trade or BusinessA government enterprise shall be treated as a trade or business for purposes of this subtitle. 
(f)Enterprise Subsidies Constitute Taxable PurchaseA transfer of funds to a government enterprise by a government entity without full consideration shall constitute a taxable government purchase with the meaning of section 703 to the extent that the transfer of funds exceeds the fair market value of the consideration. 705.Mixed use property (a)Mixed Use Property or Service (1)Mixed use property or service definedFor purposes of this section, the term mixed use property or service is a taxable property or taxable service used for both taxable use or consumption and for a purpose that would not be subject to tax pursuant to section 102(a)(1). 
(2)Taxable thresholdMixed use property or service shall be subject to tax notwithstanding section 102(a)(1) unless such property or service is used more than 95 percent for purposes that would give rise to an exemption pursuant to section 102(a)(1) during each calendar year (or portions thereof) it is owned. (3)Mixed use property or services creditA person registered pursuant to section 502 is entitled to a business use conversion credit (pursuant to section 202) equal to the product of— 
(A)the mixed use property amount, (B)the business use ratio, and 
(C)the rate of tax imposed by section 101. (4)Mixed use property amountThe mixed use property amount for each month (or fraction thereof) in which the property was owned shall be— 
(A)one-three-hundred-sixtieth of the gross payments for real property for 360 months or until the property is sold, (B)one-eighty-fourth of the gross payments for tangible personal property for 84 months or until the property is sold, 
(C)one-sixtieth of the gross payments for vehicles for 60 months or until the property is sold, or (D)for other types of taxable property or services, a reasonable amount or in accordance with regulations prescribed by the Secretary. 
(5)Business use ratioFor purposes of this section, the term business use ratio means the ratio of business use to total use for a particular calendar month (or portion thereof if the property was owned for only part of said calendar month). For vehicles, the business use ratio will be the ratio of business purpose miles to total miles in a particular calendar month. For real property, the business use ratio is the ratio of floor space used primarily for business purposes to total floor space in a particular calendar month. For tangible personal property (except for vehicles), the business use ratio is the ratio of total time used for business purposes to total time used in a particular calendar year. For other property or services, the business ratio shall be calculated using a reasonable method. Reasonable records must be maintained to support a person’s business use of the mixed use property or service. (b)Timing of Business Use Conversion Credit Arising Out of Ownership of Mixed Use PropertyA person entitled to a credit pursuant to subsection (a)(3) arising out of the ownership of mixed use property must account for the mixed use on a calendar year basis, and may file for the credit with respect to mixed use property in any month following the calendar year giving rise to the credit. 
(c)Cross ReferenceFor business use conversion credit, see section 202. 706.Not-for-Profit organizations (a)Not-for-Profit OrganizationsDues, contributions, and similar payments to qualified not-for-profit organizations shall not be considered gross payments for taxable property or services for purposes of this subtitle. 
(b)DefinitionFor purposes of this section, the term qualified not-for-profit organization means a not-for-profit organization organized and operated exclusively— (1)for religious, charitable, scientific, testing for public safety, literary, or educational purposes, 
(2)as civic leagues or social welfare organizations, (3)as labor, agricultural, or horticultural organizations, 
(4)as chambers of commerce, business leagues, or trade associations, or (5)as fraternal beneficiary societies, orders, or associations,no part of the net earnings of which inures to the benefit of any private shareholder or individual.  
(c)Qualification CertificatesUpon application in a form prescribed by the Secretary, the sales tax administering authority shall provide qualification certificates to qualified not-for-profit organizations. (d)Taxable TransactionsIf a qualified not-for-profit organization provides taxable property or services in connection with contributions, dues, or similar payments to the organization, then it shall be required to treat the provision of said taxable property or services as a purchase taxable pursuant to this subtitle at the fair market value of said taxable property or services. 
(e)ExemptionsTaxable property and services purchased by a qualified not-for-profit organization shall be eligible for the exemptions provided in section 102. 8Financial Intermediation Services  Sec. 801. Determination of financial intermediation services amount.  Sec. 802. Bad debts.  Sec. 803. Timing of tax on financial intermediation services.  Sec. 804. Financing leases.  Sec. 805. Basic interest rate.  Sec. 806. Foreign financial intermediation services. 801.Determination of financial intermediation services amount (a)Financial Intermediation ServicesFor purposes of this subtitle— 
(1)In generalThe term financial intermediation services means the sum of— (A)explicitly charged fees for financial intermediation services, and 
(B)implicitly charged fees for financial intermediation services. (2)Explicitly charged fees for financial intermediation servicesThe term explicitly charged fees for financial intermediation services includes— 
(A)brokerage fees, (B)explicitly stated banking, loan origination, processing, documentation, credit check fees, or other similar fees, 
(C)safe-deposit box fees, (D)insurance premiums, to the extent such premiums are not allocable to the investment account of the underlying insurance policy, 
(E)trustees’ fees, and (F)other financial services fees (including mutual fund management, sales, and exit fees). 
(3)Implicitly charged fees for financial intermediation services 
(A)In generalThe term implicitly charged fees for financial intermediation services includes the gross imputed amount in relation to any underlying interest-bearing investment, account, or debt. (B)Gross imputed amountFor purposes of subparagraph (A), the term gross imputed amount means— 
(i)with respect to any underlying interest-bearing investment or account, the product of— (I)the excess (if any) of the basic interest rate (as defined in section 805) over the rate paid on such investment, and 
(II)the amount of the investment or account, and (ii)with respect to any underlying interest-bearing debt, the product of— 
(I)the excess (if any) of the rate paid on such debt over the basic interest rate (as defined in section 805), and (II)the amount of the debt. 
(b)Seller of Financial Intermediation ServicesFor purposes of section 103(a), the seller of financial intermediation services shall be— (1)in the case of explicitly charged fees for financial intermediation services, the seller shall be the person who receives the gross payments for the charged financial intermediation services, 
(2)in the case of implicitly charged fees for financial intermediation services with respect to any underlying interest-bearing investment or account, the person making the interest payments on the interest-bearing investment or account, and (3)in the case of implicitly charged fees for financial intermediation services with respect to any interest-bearing debt, the person receiving the interest payments on the interest-bearing debt. 
802.Bad debts 
(a)In GeneralFor purposes of section 205(a), a bad debt shall be a business debt that becomes wholly or partially worthless to the payee. (b)Business LoanFor purposes of subsection (a), a business loan or debt is a bona fide loan or debt made for a business purpose that both parties intended be repaid. 
(c)Determination of Worthlessness 
(1)In generalNo loan or debt shall be considered wholly or partially worthless unless it has been in arrears for 180 days or more, except that if a debt is discharged wholly or partially in bankruptcy before 180 days has elapsed, then it shall be deemed wholly or partially worthless on the date of discharge. (2)Determination by holderA loan or debt that has been in arrears for 180 days or more may be deemed wholly or partially worthless by the holder unless a payment schedule has been entered into between the debtor and the lender. 
(d)Cross ReferenceSee section 205(c) for tax on subsequent payments. 803.Timing of tax on financial intermediation servicesThe tax on financial intermediation services provided by section 801 with respect to an underlying investment account or debt shall be imposed and collected with the same frequency that statements are rendered by the financial institution in connection with the investment account or debt but not less frequently than quarterly. 
804.Financing leases 
(a)DefinitionFor purposes of this section, the term financing lease means any lease under which the lessee has the right to acquire the property for 50 percent or less of its fair market value at the end of the lease term. (b)General RuleFinancing leases shall be taxed in the method set forth in this section. 
(c)Determination of Principal and Interest Components of Financing LeaseThe Secretary shall promulgate rules for disaggregating the principal and interest components of a financing lease. The principal amount shall be determined to the extent possible by examination of the contemporaneous sales price or prices of property the same or similar as the leased property. (d)Alternative MethodIn the event that contemporaneous sales prices or property the same or similar as the leased property are not available, the principal and interest components of a financing lease shall be disaggregated using the applicable interest rate (as defined in section 511) plus 4 percent. 
(e)Principal ComponentThe principal component of the financing lease shall be subject to tax as if a purchase in the amount of the principal component had been made on the day on which said lease was executed. (f)Interest ComponentThe financial intermediation services amount with respect to the interest component of the financing lease shall be subject to tax under this subtitle. 
(g)CoordinationIf the principal component and financial intermediation services amount with respect to the interest component of a lease have been taxed pursuant to this section, then the gross lease or rental payments shall not be subject to additional tax. 805.Basic interest rateFor purposes of this chapter, the basic interest rate with respect to a debt instrument, investment, financing lease, or account shall be the applicable interest rate (as determined in section 511). For debt instruments, investments, or accounts of contractually fixed interest, the applicable interest rate of the month of issuance shall apply. For debt instruments, investments, or accounts of variable interest rates and which have no reference interest rate, the applicable interest shall be the Federal short-term interest rate for each month. For debt instruments, investments, or accounts of variable interest rates and which have a reference interest rate, the applicable interest shall be the applicable interest rate for the reference interest rate for each month. 
806.Foreign financial intermediation services 
(a)Special Rules Relating to International Financial Intermediation ServicesFinancial intermediation services shall be deemed as used or consumed within the United States if the person (or any related party as defined in section 205(e)) purchasing the services is a resident of the United States. (b)Designation of Tax RepresentativeAny person that provides financial intermediation services to United States residents must, as a condition of lawfully providing such services, designate, in a form prescribed by the Secretary, a tax representative for purposes of this subtitle. The tax representative shall be responsible for ensuring that the taxes imposed by this subtitle are collected and remitted and shall be jointly and severally liable for collecting and remitting these taxes. The Secretary may require reasonable bond of the tax representative. The Secretary or a sales tax administering authority may bring an action seeking a temporary restraining order, an injunction, or such other order as may be appropriate to enforce this section. 
(c)Cross ReferencesFor definition of person, see section 901. 9Additional matters  Sec. 901. Additional matters.  Sec. 902. Transition matters.  Sec. 903. Wages to be reported to Social Security Administration.  Sec. 904. Trust Fund revenue.  Sec. 905. Withholding of tax on nonresident aliens and foreign corporations. 901.Additional matters (a)Intangible Property Antiavoidance RuleNotwithstanding section 2(a)(14)(a)(i), the sale of a copyright or trademark shall be treated as the sale of taxable services (within the meaning of section 101(a)) if the substance of the sales of copyright or trademark constituted the sale of the services that produced the copyrighted material or the trademark. 
(b)De Minimis PaymentsUp to $400 of gross payments per calendar year shall be exempt from the tax imposed by section 101 if— (1)made by a person not in connection with a trade or business at any time during such calendar year prior to making said gross payments, and 
(2)made to purchase any taxable property or service which is imported into the United States by such person for use or consumption by such person in the United States. (c)De Minimis SalesUp to $1,200 per calendar year of gross payments shall be exempt from the tax imposed by section 101 if received— 
(1)by a person not in connection with a trade or business during such calendar year prior to the receipt of said gross payments, and (2)in connection with a casual or isolated sale. 
(d)De Minimis Sale of Financial Intermediation ServicesUp to $10,000 per calendar year of gross payments received by a person from the sale of financial intermediation services (as determined in accordance with section 801) shall be exempt from the tax imposed by section 101. The exemption provided by this subsection is in addition to other exemptions afforded by this chapter. The exemption provided by this subsection shall not be available to large sellers (as defined in section 501(e)(3)). (e)Proxy Buying TaxableIf a registered person provides taxable property or services to a person either as a gift, prize, reward, or as remuneration for employment, and such taxable property or services were not previously subject to tax pursuant to section 101, then the provision of such taxable property or services by the registered person shall be deemed the conversion of such taxable property or services to personal use subject to tax pursuant to section 103(c) at the tax inclusive fair market value of such taxable property or services. 
(f)Substance Over FormThe substance of a transaction will prevail over its form if the transaction has no bona fide economic purpose and is designed to evade tax imposed by this subtitle. (g)Certain Employee Discounts Taxable (1)Employee discountFor purposes of this subsection, the term employee discount means an employer’s offer of taxable property or services for sale to its employees or their families (within the meaning of section 302(b)) for less than the offer of such taxable property or services to the general public. 
(2)Employee discount amountFor purposes of this subsection, the employee discount amount is the amount by which taxable property or services are sold pursuant to an employee discount below the amount for which such taxable property or services would have been sold to the general public. (3)Taxable amountIf the employee discount amount exceeds 20 percent of the price that the taxable property or services would have been sold to the general public, then the sale of such taxable property or services by the employer shall be deemed the conversion of such taxable property or services to personal use and tax shall be imposed on the taxable employee discount amount. The taxable employee discount amount shall be— 
(A)the employee discount amount, minus (B)20 percent of the amount for which said taxable property or services would have been sold to the general public. 
(h)Saturday, Sunday, or Legal HolidayWhen the last day prescribed for performing any act required by this subtitle falls on a Saturday, Sunday, or legal holiday (in the jurisdiction where the return is to be filed), the performance of such act shall be considered timely if it is performed on the next day which is not a Saturday, Sunday, or legal holiday (in the jurisdiction where the return is to be filed). 902.Transition matters (a)Inventory (1)Qualified inventoryInventory held by a trade or business on the close of business on December 31, 2020, shall be qualified inventory if it is sold— 
(A)before December 31, 2021, (B)by a registered person, and 
(C)subject to the tax imposed by section 101. (2)CostsFor purposes of this section, qualified inventory shall have the cost that it had for Federal income tax purposes for the trade or business as of December 31, 2020 (including any amounts capitalized by reason of section 263A of the Internal Revenue Code of 1986 as in effect on December 31, 2020). 
(3)Transitional inventory creditThe trade or business which held the qualified inventory on the close of business on December 31, 2020, shall be entitled to a transitional inventory credit equal to the cost of the qualified inventory (determined in accordance with paragraph (2)) times the rate of tax imposed by section 101. (4)Timing of creditThe credit provided under paragraph (3) shall be allowed with respect to the month when the inventory is sold subject to the tax imposed by this subtitle. Said credit shall be reported as an intermediate and export sales credit and the person claiming said credit shall attach supporting schedules in the form that the Secretary may prescribe. 
(b)Work-in-ProcessFor purposes of this section, inventory shall include work-in-process. (c)Qualified Inventory Held by Businesses Not Selling Said Qualified Inventory at Retail (1)In generalQualified inventory held by businesses that sells said qualified inventory not subject to tax pursuant to section 102(a) shall be eligible for the transitional inventory credit only if that business (or a business that has successor rights pursuant to paragraph (2)) receives certification in a form satisfactory to the Secretary that the qualified inventory was subsequently sold subject to the tax imposed by this subtitle. 
(2)Transitional inventory credit right may be soldThe business entitled to the transitional inventory credit may sell the right to receive said transitional inventory credit to the purchaser of the qualified inventory that gave rise to the credit entitlement. Any purchaser of such qualified inventory (or property or services into which the qualified inventory has been incorporated) may sell the right to said transitional inventory credit to a subsequent purchaser of said qualified inventory (or property or services into which the qualified inventory has been incorporated). 903.Wages to be reported to Social Security Administration (a)In GeneralEmployers shall submit such information to the Social Security Administration as is required by the Social Security Administration to calculate Social Security benefits under title II of the Social Security Act, including wages paid, in a form prescribed by the Secretary. A copy of the employer submission to the Social Security Administration relating to each employee shall be provided to each employee by the employer. 
(b)WagesFor purposes of this section, the term wages means all cash remuneration for employment (including tips to an employee by third parties provided that the employer or employee maintains records documenting such tips) including self-employment income; except that such term shall not include— (1)any insurance benefits received (including death benefits), 
(2)pension or annuity benefits received, (3)tips received by an employee over $5,000 per year, and 
(4)benefits received under a government entitlement program (including Social Security benefits and unemployment compensation benefits). (c)Self-Employment IncomeFor purposes of subsection (b), the term self-employment income means gross payments received for taxable property or services minus the sum of— 
(1)gross payments made for taxable property or services (without regard to whether tax was paid pursuant to section 101 on such taxable property or services), and (2)wages paid by the self-employed person to employees of the self-employed person. 
904.Trust Fund revenue 
(a)Secretary To Make Allocation of Sales Tax RevenueThe Secretary shall allocate the revenue received by virtue of the tax imposed by section 101 in accordance with this section. The revenue shall be allocated among— (1)the general revenue, 
(2)the old-age and survivors insurance trust fund, (3)the disability insurance trust fund, 
(4)the hospital insurance trust fund, and (5)the Federal supplementary medical insurance trust fund. 
(b)General Rule 
(1)General revenueThe proportion of total revenue allocated to the general revenue shall be the same proportion as the rate in section 101(b)(4) bears to the combined Federal tax rate percentage (as defined in section 101(b)(3)). (2)The amount of revenue allocated to the old-age and survivors insurance and disability insurance trust funds shall be the same proportion as the old-age, survivors and disability insurance rate (as defined in subsection (d)) bears to the combined Federal tax rate percentage (as defined in section 101(b)(3)). 
(3)The amount of revenue allocated to the hospital insurance and Federal supplementary medical insurance trust funds shall be the same proportion as the hospital insurance rate (as defined in subsection (e)) bears to the combined Federal tax rate percentage (as defined in section 101(b)(3)). (c)Calendar Year 2021Notwithstanding subsection (b), the revenue allocation pursuant to subsection (a) for calendar year 2021 shall be as follows: 
(1)64.83 percent of total revenue to general revenue, (2)27.43 percent of total revenue to the old-age and survivors insurance and disability insurance trust funds, and 
(3)7.74 percent of total revenue to the hospital insurance and Federal supplementary medical insurance trust funds. (d)Old-Age, Survivors and Disability Insurance RateThe old-age, survivors and disability insurance rate shall be determined by the Social Security Administration. The old-age, survivors and disability insurance rate shall be that sales tax rate which is necessary to raise the same amount of revenue that would have been raised by imposing a 12.4 percent tax on the Social Security wage base (including self-employment income) as determined in accordance with chapter 21 of the Internal Revenue Code most recently in effect prior to the enactment of this Act. The rate shall be determined using actuarially sound methodology and announced at least 6 months prior to the beginning of the calendar year for which it applies. 
(e)Hospital Insurance RateThe hospital insurance rate shall be determined by the Social Security Administration. The hospital insurance rate shall be that sales tax rate which is necessary to raise the same amount of revenue that would have been raised by imposing a 2.9 percent tax on the Medicare wage base (including self-employment income) as determined in accordance with chapter 21 of the Internal Revenue Code most recently in effect prior to the enactment of this Act. The rate shall be determined using actuarially sound methodology and announced at least 6 months prior to the beginning of the calendar year for which it applies. (f)AssistanceThe Secretary shall provide such technical assistance as the Social Security Administration shall require to determine the old-age, survivors and disability insurance rate and the hospital insurance rate. 
(g)Further Allocations 
(1)Old-age, survivors and disability insuranceThe Secretary shall allocate revenue received because of the old-age, survivors and disability insurance rate to the old-age and survivors insurance trust fund and the disability insurance trust fund in accordance with law or, in the absence of other statutory provision, in the same proportion that the old-age and survivors insurance trust fund receipts bore to the sum of the old-age and survivors insurance trust fund receipts and the disability insurance trust fund receipts in calendar year 2020 (taking into account only receipts pursuant to chapter 21 of the Internal Revenue Code). (2)Hospital insuranceThe Secretary shall allocate revenue received because of the hospital insurance rate to the hospital insurance trust fund and the Federal supplementary medical insurance trust fund in accordance with law or, in the absence of other statutory provision, in the same proportion that hospital insurance trust fund receipts bore to the sum of the hospital insurance trust fund receipts and Federal supplementary medical insurance trust fund receipts in calendar year 2020 (taking into account only receipts pursuant to chapter 21 of the Internal Revenue Code). 
905.Withholding of tax on nonresident aliens and foreign corporations 
(a)In GeneralAll persons, in whatever capacity acting (including lessees or mortgagors or real or personal property, fiduciaries, employers, and all officers and employees of the United States) having control, receipt, custody, disposal, or payment of any income to the extent such income constitutes gross income from sources within the United States of any nonresident alien individual, foreign partnership, or foreign corporation shall deduct and withhold from that income a tax equal to 23 percent thereof. (b)ExceptionNo tax shall be required to be deducted from interest on portfolio debt investments. 
(c)Treaty CountriesIn the case of payments to nonresident alien individuals, foreign partnerships, or foreign corporations that have a residence in (or the nationality of a country) that has entered into a tax treaty with the United States, then the rate of withholding tax prescribed by the treaty shall govern.. 202.Conforming and technical amendments (a)RepealsThe following provisions of the Internal Revenue Code of 1986 are repealed: 
(1)Subchapter A of chapter 61 of subtitle D (as redesignated by section 104) (relating to information and returns). (2)Sections 6103 through 6116 of subchapter B of chapter 61 of subtitle D (as so redesignated). 
(3)Section 6157 (relating to unemployment taxes). (4)Section 6163 (relating to estate taxes). 
(5)Section 6164 (relating to corporate taxes). (6)Section 6166 (relating to estate taxes). 
(7)Section 6167 (relating to foreign expropriation losses). (8)Sections 6201, 6205, and 6207 (relating to assessments). 
(9)Subchapter C of chapter 63 of subtitle D (as so redesignated) (relating to tax treatment of partnership items). (10)Section 6305 (relating to collections of certain liabilities). 
(11)Sections 6314, 6315, 6316, and 6317 (relating to payments of repealed taxes). (12)Sections 6324, 6324A, and 6324B (relating to liens for estate and gift taxes). 
(13)Section 6344 (relating to cross references). (14)Section 6411 (relating to carrybacks). 
(15)Section 6413 (relating to employment taxes). (16)Section 6414 (relating to withheld income taxes). 
(17)Section 6422 (relating to cross references). (18)Section 6425 (relating to overpayment of corporate estimated taxes). 
(19)Section 6504 (relating to cross references). (20)Section 6652 (relating to failure to file certain information returns). 
(21)Sections 6654 and 6655 (relating to failure to payment estimated income tax). (22)Section 6662 (relating to penalties). 
(23)Sections 6677 through 6711 (relating to income tax related penalties). (24)Part II of subchapter B of chapter 68 (relating to certain information returns). 
(25)Part I of subchapter A of chapter 70 (relating to termination of taxable year). (26)Section 6864 (relating to certain carrybacks). 
(27)Section 7103 (relating to cross references). (28)Section 7204 (relating to withholding statements). 
(29)Section 7211 (relating certain statements). (30)Section 7231 (relating to failure to obtain certain licenses). 
(31)Section 7270 (relating to insurance policies). (32)Section 7404 (relating to estate taxes). 
(33)Section 7407 (relating to income tax preparers). (34)Section 7408 (relating to income tax shelters). 
(35)Section 7409 (relating to 501(c)(3) organizations). (36)Section 7427 (relating to income tax preparers). 
(37)Section 7428 (relating to 501(c)(3) organizations). (38)Section 7476 (relating to declaratory judgments relating to retirement plans). 
(39)Section 7478 (relating to declaratory judgments relating to certain tax-exempt obligations). (40)Section 7508 (relating to postponing time for certain actions required by the income, estate, and gift tax). 
(41)Section 7509 (relating to Postal Service payroll taxes). (42)Section 7512 (relating to payroll taxes). 
(43)Section 7517 (relating to estate and gift tax evaluation). (44)Section 7518 (relating to Merchant Marine tax incentives). 
(45)Section 7519 (relating to taxable years). (46)Section 7520 (relating to insurance and annuity valuation tables). 
(47)Section 7523 (relating to reporting Federal income and outlays on Form 1040s). (48)Section 7611 (relating to church income tax exemptions and church unrelated business income tax inquiries). 
(49)Section 7654 (relating to possessions’ income taxes). (50)Section 7655 (relating to cross references). 
(51)Section 7701(a)(16). (52)Section 7701(a)(19). 
(53)Section 7701(a)(20). (54)Paragraphs (32) through (38) of section 7701(a). 
(55)Paragraphs (41) through (46) of section 7701(a). (56)Section 7701(b). 
(57)Subsections (e) through (m) of section 7701. (58)Section 7702 (relating to life insurance contracts). 
(59)Section 7702A (relating to modified endowment contracts). (60)Section 7702B (relating to long-term care insurance). 
(61)Section 7703 (relating to the determination of marital status). (62)Section 7704 (relating to publicly traded partnerships). 
(63)Section 7805. (64)Section 7851. 
(65)Section 7872. (66)Section 7873. 
(b)Other Conforming and Technical Amendments 
(1)Section 6151 of such Code is amended by striking subsection (b) and by redesignating subsection (c) as subsection (b). (2)Section 6161 of such Code is amended to read as follows: 
 
6161.Extension of time for paying taxThe Secretary, except as otherwise provided in this title, may extend the time for payment of the amount of the tax shown or required to be shown on any return, report, or declaration required under authority of this title for a reasonable period not to exceed 6 months (12 months in the case of a taxpayer who is abroad).. (3)Section 6211(a) of such Code is amended— 
(A)by striking income, estate, and gift taxes imposed by subtitles A and B and, (B)by striking subtitle A or B, or, and 
(C)by striking , as defined in subsection (b)(2), in paragraph (2). (4)Section 6211(b) of such Code is amended to read as follows: 
 
(b)Rebate DefinedFor purposes of subsection (a)(2), the term rebate means so much of an abatement, credit, refund, or other payment, as was made on the ground that the tax imposed by chapter 41, 42, 43, or 44 was less than the excess of the amount specified in subsection (a)(1) over the rebates previously made.. (5)Section 6212(b) of such Code is amended to read as follows: 
 
(b)Address for Notice of DeficiencyIn the absence of notice to the Secretary under section 6903 of the existence of a fiduciary relationship, notice of a deficiency in respect of a tax imposed by chapter 42, 43, or 44 if mailed to the taxpayer at his last known address, shall be sufficient for purposes of such chapter and this chapter even if such taxpayer is deceased, or is under a legal disability, or, in the case of a corporation has terminated its existence.. (6)Section 6302(b) of such Code is amended by striking 21,. 
(7)Section 6302 of such Code is amended by striking subsections (g) and (i) and by redesignating subsection (h) as subsection (g). (8)Section 6325 of such Code is amended by striking subsection (c) and by redesignating subsections (d) through (h) as subsections (c) through (g), respectively. 
(9)Section 6402(d) of such Code is amended by striking paragraph (3). (10)Section 6402 of such Code is amended by striking subsection (j) and by redesignating subsection (k) as subsection (j). 
(11)Section 6501(b) of such Code is amended— (A)by striking except tax imposed by chapter 3, 4, 21, or 24, in paragraph (1), and 
(B)by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. (12)Section 6501(c) of such Code is amended by striking paragraphs (5) through (9). 
(13)Section 6501(e) of such Code is amended by striking subsection (c)— and all that follows through subtitle D in paragraph (3) and inserting subsection (c), in the case of a return of a tax imposed under a provision of subtitle B. (14)Section 6501 of such Code is amended by striking subsections (f) through (k) and subsections (m) and (n) and by redesignating subsection (1) as subsection (f). 
(15)Section 6503(a) of such Code is amended— (A)by striking paragraph (2), 
(B)by striking Deficiency.— and all that follows through The running and inserting Deficiency.—The running, and (C)by striking income, estate, gift and. 
(16)Section 6503 of such Code is amended by striking subsections (e), (f), (i), and (k) and by redesignating subsections (g), (h), and (j) as subsections (e), (f), and (g), respectively. (17)Section 6511 of such Code is amended by striking subsections (d) and (g) and by redesignating subsections (f) and (h) as subsections (d) and (e), respectively. 
(18)Section 6512(b)(1) of such Code is amended by striking of income tax for the same taxable year, of gift tax for the same calendar year or calendar quarter, of estate tax in respect of the taxable estate of the same decedent, or. (19)Section 6513 of such Code is amended— 
(A)by striking (a) Early Return or Advance Payment of Tax.—, and (B)by striking subsections (b) and (e). 
(20)Chapter 67 of such Code is amended by striking subchapters A through D and inserting the following:  6601.Interest on overpayments and underpayment (a)UnderpaymentsIf any amount of tax imposed by this title is not paid on or before the last date prescribed for payment, interest on such amount at the Federal short-term rate (as defined in section 511(b)) shall be paid from such last date to the date paid. 
(b)OverpaymentsInterest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the Federal short-term rate (as defined in section 511(b)) from 60 days after the date of the overpayment until the date the overpayment is refunded.. (21)Section 6651(a)(1) of such Code is amended by striking subchapter A of chapter 61 (other than part III thereof),. 
(22)Section 6656 of such Code is amended by striking subsection (c) and by redesignating subsection (d) as subsection (c). (23)Section 6663 of such Code is amended by striking subsection (c). 
(24)Section 6664(c) of such Code is amended— (A)by striking Exception.— and all that follows through No penalty and inserting Exception.—No penalty, and 
(B)by striking paragraphs (2) and (3). (25)Chapter 72 of such Code is amended by striking all matter preceding section 7011. 
(26)Section 7422 of such Code is amended by striking subsections (h) and (i) and by redesignating subsections (j) and (k) as subsections (h) and (i), respectively. (27)Section 7451 of such Code is amended to read as follows: 
 
7451.Fee for filing petitionThe Tax Court is authorized to impose a fee in an amount not in excess of $60 to be fixed by the Tax Court for the filing of any petition for the redetermination of a deficiency.. (28)Section 7454 of such Code is amended by striking subsection (b) and by redesignating subsection (c) as subsection (b). 
(29)Section 7463(a) of such Code is amended— (A)by striking paragraphs (2) and (3), 
(B)by redesignating paragraph (4) as paragraph (2), and (C)by striking D in paragraph (2) (as so redesignated) and inserting B. 
(30)Section 7463(c) of such Code is amended by striking sections 6214(a) and and inserting section. (31)Section 7463(e) of such Code is amended by striking , to the extent that the procedures described in subchapter B of chapter 63 apply. 
(32)Section 7481 of such Code is amended by striking subsection (d). (33)Section 7608 of such Code is amended by striking subtitle E each place it appears and inserting subtitle C. 
(34)Section 7701(a)(29) of such Code is amended by striking 1986 and inserting 2019. (35)Section 7809(c) of such Code is amended by striking paragraphs (1) and (4) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 
(36)Section 7871(a) of such Code is amended by striking paragraphs (1) and (3) through (6) and by redesignating paragraphs (2) and (7) as paragraphs (1) and (2), respectively. (37)Section 7871 of such Code is amended by striking subsection (c) and by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 
(38)Section 8021 of such Code is amended by striking subsection (a) and by redesignating subsections (b) through (f) as subsections (a) through (e), respectively. (39)Section 8022(2)(A) of such Code is amended by striking , particularly the income tax. 
(40)Section 8023 of such Code is amended by striking Internal Revenue Service each place it appears and inserting Department of the Treasury. (41)Section 9501(b)(2) of such Code is amended by striking subparagraph (C). 
(42)Section 9702(a) of such Code is amended by striking paragraph (4). (43)Section 9705(a) of such Code is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4). 
(44)Section 9706(d)(2)(A) of such Code is amended by striking 6103 and inserting 605(e). (45)Section 9707 of such Code is amended by striking subsection (f). 
(46)Section 9712(d) of such Code is amended by striking paragraph (5) and by redesignating paragraph (6) as paragraph (5). (47)Section 9803(a) of such Code is amended by striking (as defined in section 414(f)). 
IIIOther Matters 
301.Phase-out of administration of repealed Federal taxes 
(a)AppropriationsAppropriations for any expenses of the Internal Revenue Service including processing tax returns for years prior to the repeal of the taxes repealed by title I of this Act, revenue accounting, management, transfer of payroll and wage data to the Social Security Administration for years after fiscal year 2023 shall not be authorized. (b)RecordsFederal records related to the administration of taxes repealed by title I of this Act shall be destroyed by the end of fiscal year 2023, except that any records necessary to calculate Social Security benefits shall be retained by the Social Security Administration and any records necessary to support ongoing litigation with respect to taxes owed or refunds due shall be retained until final disposition of such litigation. 
(c)Conforming AmendmentsSection 7802 of the Internal Revenue Code of 1986 is amended— (1)by striking subsections (a) and (b) and by redesignating subsections (c) and (d) as subsections (a) and (b), 
(2)by striking Internal Revenue Service each place it appears and inserting Department of the Treasury, and (3)by striking Commissioner or Commissioner of Internal Revenue each place they appear and inserting Secretary. 
(d)Effective DateThe amendments made by subsection (c) shall take effect on January 1, 2023. 302.Administration of other Federal taxes (a)In GeneralSection 7801 of the Internal Revenue Code of 1986 (relating to the authority of the Department of the Treasury) is amended by adding at the end the following: 
 
(d)Excise Tax BureauThere shall be in the Department of the Treasury an Excise Tax Bureau to administer those excise taxes not administered by the Bureau of Alcohol, Tobacco and Firearms. (e)Sales Tax BureauThere shall be in the Department of the Treasury a Sales Tax Bureau to administer the national sales tax in those States where it is required pursuant to section 404, and to discharge other Federal duties and powers relating to the national sales tax (including those required by sections 402, 403, and 405). The Office of Revenue Allocation shall be within the Sales Tax Bureau.. 
(b)Assistant General CounselsSection 7801(a)(2) of such Code is amended to read as follows:  (2)Assistant general counselsThe Secretary of the Treasury may appoint, without regard to the provisions of the civil service laws, and fix the duties of not more than 5 assistant general counsels.. 
303.Sales tax inclusive Social Security benefits indexationSubparagraph (D) of section 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) (relating to cost-of-living increases in Social Security benefits) is amended to read as follows:  (D) (i)the term CPI increase percentage, with respect to a base quarter or cost-of-living quarter in any calendar year, means the percentage (rounded to the nearest one-tenth of 1 percent) by which the Consumer Price Index for that quarter (as prepared by the Department of Labor) exceeds such index for the most recent prior calendar quarter which was a base quarter under subparagraph (A)(ii) or, if later, the most recent cost-of-living computation quarter under subparagraph (B), 
(ii)if the Consumer Price Index (as so prepared) does not include the national sales tax paid, then the term CPI increase percentage, with respect to a base quarter or cost-of-living quarter in any calendar year, means the percentage (rounded to the nearest one-tenth of 1 percent) by which the product of— (I)the Consumer Price Index for that quarter (as so prepared), and 
(II)the national sales tax factor,exceeds such index for the most recent prior calendar quarter which was a base quarter under subparagraph (A)(ii) or, if later, the most recent cost of living computation quarter under subparagraph (B), and  (iii)the national sales tax factor is equal to one plus the quotient that is— 
(I)the sales tax rate imposed by section 101 of the Internal Revenue Code of 2019, divided by (II)the quantity that is one minus such sales tax rate.. 
IVSunset of Sales Tax if Sixteenth Amendment not Repealed 
401.Elimination of sales tax if Sixteenth Amendment not repealedIf the Sixteenth Amendment to the Constitution of the United States is not repealed before the end of the 7-year period beginning on the date of the enactment of this Act, then all provisions of, and amendments made by, this Act shall not apply to any use or consumption in any year beginning after December 31 of the calendar year in which or with which such period ends, except that the Sales Tax Bureau of the Department of the Treasury shall not be terminated until 6 months after such December 31. CConstitutional Amendments IRepeal of 16th Amendment That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
— 
The sixteenth article of amendment to the Constitution of the United States is hereby repealed.. IIApportionment of Representatives That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
— 
Representatives shall be apportioned among the several States according to their respective numbers, which shall be determined by counting the number of persons in each State who are citizens of the United States..  